Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 1 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1191

a

(ec) ELIGIBLE PROVIDERS.—Notwithstanding  sub-
section (e) of this section, the Commission shall provide
a reimbursement to a provider under this section without
requiring such provider to be designated as an eligible tele-
communications carrier under section 214(e) of the Com-
munications Act of 1934 (47 U.S.C. 214(e)).

(d) RULE OF CONSTRUCTION.—Nothing in this see-

tion shall affect the collection, distribution, or administra-

oO Aa aN DH OD SP WH Ld

tion of the Lifeline Assistance Program governed by the

i
©

rules set forth in subpart E of part 54 of title 47, Code

ev
pn,

of Federal Regulations (or any successor regulation).

i
No

(e) PART 54 REGULATIONS.—Nothing in this section

—"
On

shall be construed to prevent the Commission from pro-

—
fs

viding that the regulations in part 54 of title 47, Code

—"
ws

of Federal Regulations (or any successor regulation), shall

oooh,
oN

apply m whole or in part to support provided under the

—_
~

regulations required by subsection (a), shall not apply in

—_
CO

whole or in part to such support, or shall be modified in

—
\©

whole or in part for purposes of application to such sup-

No
OQ

port.

bo
—

(f) ENFORCEMENT.—A violation of this section or a

No
No

regulation promulgated under this section, including the

N
Go

knowing or reckless denial of an internet service offering

We)
a

discounted by the emergency broadband benefit to an eligi-

No
Cn

ble household that requests such an offering, shall be

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003496
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 2 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1192

—_

treated as a violation of the Communications Act of 1934
(47 U.S.C, 151 et seq.) or a regulation promulgated under
such Act. The Commission shall enforce this section and
the regulations promulgated under this section in the same
manner, by the same means, and with the same jurisdic-
tion, powers, and duties as though all applicable terms and
provisions of the Communications Act of 1934 were incor-

porated into and made a part of this section.

oO Aa aN DH OD SP WH Ld

(2) EXEMPTIONS.—

i
©

(1) NOTICE AND COMMENT RULEMAKING RE-

poe,
—

QUIREMENTS.—Section 553 of title 5, United States

i
No

Code, shall not apply to a regulation promulgated

—"
On

under subsection (a) or a rulemaking to promulgate

—
fs

such a regulation.

—
ws

(2) PAPERWORK REDUCTION ACT REQUIRE-

oooh,
oN

MENTS.—A colleetion of information conducted or

—_
~

sponsored under the regulations required by sub-

—_
CO

section (a) shall not constitute a collection of infor-

—
\©

mation for the purposes of subchapter I of chapter

No
OQ

35 of title 44, United States Code (commonly re-

NO
—

ferred to as the Paperwork Reduction Act).

ho
No

(h) EMERGENCY BROADBAND CONNECTIVITY

N
Go

KUND.—
24 (1) ESTABLISHMENT.—There is established in

25 the Treasury of the United States a fund to be

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003497
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 3 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1193
1 known as the Emergency Broadband Connectivity
2 Fund.
3 (2) AUTHORIZATION OF APPROPRIATIONS.—
4 There is authorized to be appropriated to the Emer-
5 gency Broadband Connectivity Fund $8,800,000,000
6 for fiseal year 2020, to remain available through fis-
7 cal year 2021.
8 (3) USE OF FUNDS.—Amounts in the Emer-
9 gency Broadband Connectivity Fund shall be avail-
10 able to the Commission for reimbursements to pro-
11 viders under the regulations required by subsection
12 (a).
13 (4) RELATIONSHIP TO UNIVERSAL SERVICE
14 CONTRIBUTIONS.—Reimbursements provided under
15 the regulations required by subsection (a) shall be
16 provided from amounts made available under this
17 subsection and not from contributions under section
18 254(d) of the Communications Act of 1934 (47
19 U.S.C. 254(d)), except the Commission may use
20 such contributions if needed to offset expenses asso-
21 ciated with the reliance on the National Lifeline Eh-
22 gibility Verifier to determine eligibility of households
23 to receive the emergency broadband benefit.
24 (i) DEFINITIONS.—In this section:
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003498
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 4 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1194

1 (1) BROADBAND INTERNET ACCESS SERVICE.—

2 The term “broadband internet access service” has

3 the meaning given such term in section 8.1(b) of

4 title 47, Code of Federal Regulations (or any sue-

5 cessor regulation).

6 (2) CONNECTED DEVICE.—The term ‘“‘con-

7 nected device’? means a laptop or desktop computer

8 or a tablet.

9 (3) ELIGIBLE HOUSEHOLD.—The term “‘eligible
10 household” means, regardless of whether the house-
il hold or any member of the household receives sup-
12 port under subpart E of part 54 of title 47, Code
13 of Federal Regulations (or any successor regulation),
14 and regardless of whether any member of the house-
15 hold has any past or present arrearages with a pro-
16 vider, a household in which
17 (A) at least one member of the household
18 meets the qualifications in subsection (a) or (b)
19 of section 54.409 of title 47, Code of Federal
20 Regulations (or any successor regulation);

21 (B) at least one member of the household

22 has applied for and been approved to receive

23 benefits under the free and reduced price lunch

24 program under the Richard B. Russell National

25 School Lunch Act (42 U.S.C. 1751 et seq.) or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003499
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 5 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1195

1 the school breakfast program under section 4 of
2 the Child Nutrition Act of 1966 (42 U.S.C.
3 1773); or

4 (C) at least one member of the household
5 has experienced a substantial loss of income
6 since February 29, 2020, documented by layoff
7 or furlough notice, application for unemploy-
8 ment insurance benefits, or similar documenta-
9 tion.

10 (4) EMERGENCY BROADBAND BENEFIT.—The
11 term “emergency broadband benefit’? means a
12 monthly discount for an eligible household applied to
13 the normal rate for an internet service offering, in
14 an amount equal to such rate, but not more than
15 $50, or, if an internet service offering is provided to
16 an eligible household on Tribal land, not more than
17 $75.

18 (5) EMERGENCY PERIOD.—The term ‘‘emer-
19 gency period” means a period that—
20 (A) begins on the date of a determination
21 by the Secretary of Health and Human Services
22 pursuant to section 319 of the Public Health
23 Service Act (42 U.S.C. 247d) that a public
24 health emergency exists as a result of COVID-—
25 19; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003500
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 6 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1196

1 (B) ends on the date that is 6 months
2 after the date on which such determination (in-
3 cluding any renewal thereof) terminates, except
4 as such period may be extended under sub-
5 section (b)(4).

6 (6) INTERNET SERVICE OFFERING.—The term
7 “internet service offering’ means, with respect to a
8 provider, broadband internet access service provided
9 by sueh provider to a household, offered in the same
10 manner, and on the same terms, as described in any
il of such provider’s advertisements for broadband
12 internet access service to such household, as on May
13 1, 2020.

14 (7) NORMAL RATE.—The term ‘normal rate’
15 means, with respect to an internet service offering
16 by a provider, the advertised monthly retail rate, as
17 of May 1, 2020, including any applicable promotions
18 and excliding any taxes or other governmental fees.
19 (8) PROVIDER.—The term ‘“‘provider’ means a
20 provider of broadband internet access service.

21 SEC. 130302. ENHANCED LIFELINE BENEFITS DURING
22 EMERGENCY PERIODS.

23 (a) ENHANCED MINIMUM SERVICE STANDARDS FOR

 

24 LIFELINE BENEFITS DURING EMERGENCY PERIODS.

25 During an emergency period—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003501
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 7 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1197

1 (1) the minimum service standard for Lifeline
2 supported mobile voice service shall provide an un-
3 limited number of minutes per month;

4 (2) the minimum service standard for Lifeline
5 supported mobile data service shall provide an un-
6 limited data allowance each month and 4G speeds,
7 where available; and

8 (3) the Basie Support Amount and Tribal
9 Lands Support Amount, as deseribed in section
10 54.4038 of title 47, Code of Federal Regulations (or
11 any suecessor regulation), shall be increased by an
12 amount necessary, as determined by the Commis-
13 sion, to offset any incremental increase in cost asso-
14 ciated with the requirements in paragraphs (1) and
15 (2).

16 (b) EXTENSION OF EMERGENCY PERIOD.—An emer-
17 gency period may be extended within a State or any por-
18 tion thereof for a maximum of six months, if the State,
19 or in the case of Tribal land, a Tribal government, pro-
20 vides written, public notice to the Commission stipulating
21 that an extension is necessary in furtherance of the recov-
22 ery related to COVID-19. The Commission shall, within
23 48 hours after receiving such notice, post the notice on
24 the public website of the Commission.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003502
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 8 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1198

1 (@) REGULATIONS.—The Commission shall adopt, on
2 an expedited basis, any regulations needed to carry out
3 this section.

4 (d) EMERGENCY PERIOD DEFINED.—In this section,
5 the term “emergency period” means a period that—

6 (1) begins on the date of a determination by the
7 Secretary of Health and Human Services pursuant
8 to section 319 of the Public Health Service Act (42
9 U.S.C. 247d) that a public health emergency exists
10 as a result of COVID-19; and
11 (2) ends on the date that is 6 months after the
12 date on which such determination (including any re-
13 newal thereof) terminates, except as such period
14 may be extended under subsection (b).

15 SEC. 130303. GRANTS TO STATES TO STRENGTHEN NA-
16 TIONAL LIFELINE ELIGIBILITY VERIFIER.

17 (a) IN GENERAL.—From amounts appropriated
18 under subsection (d), the Commission shall, not later than
19 7 days after the date of the enactment of this Act, make
20 a grant to each State, in an amount in proportion to the
21 population of such State, for the purpose of connecting
22 the database used by such State for purposes of the sup-
23 plemental nutrition assistance program under the Food
24 and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) to the

25 National Lifeline Ehgibility Verifier, so that the receipt

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003503
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 9 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1199

—_

by a household of benefits under such program is reflected
in the National Lifeline Eheibility Verifier.

(b) DISBURSEMENT OF GRANT FuNDS.—Funds
under each grant made under subsection (a) shall be dis-
bursed to the State receiving such grant not later than
7 days after the date of the enactment of this Act.

(ec) CERTIFICATION TO CONGRESS.—Not later than

21 days after the date of the enactment of this Act, the

oO Aa aN DH OD SP WH Ld

Commission shall certify to the Committee on Energy and

i
©

Commerce of the House of Representatives and the Com-

poe,
—

mittee on Commerce, Science, and Transportation of the

i
No

Senate that the grants required by subsection (a) have

—"
On

been made and that funds have been disbursed as required

—
fs

by subsection (b).

There is

—
ws

(d) AUTHORIZATION OF APPROPRIATIONS.

 

—
on

authorized to be appropriated $200,000,000 to carry out

—
~

this section for fiseal year 2020, to remain available

—
oO

through fiseal year 2021.

—
\©

SEC. 130304. DEFINITIONS.

20 In this title:

21 (1) Commission.—The term ‘“‘Commission’”’
22 means the Federal Communications Commission.

23 (2) NATIONAL LIFELINE ELIGIBILITY
24 VERIFIER.—The term ‘National Lifeline Eligibility

25 Verifier” has the meaning given such term in section

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003504
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 10 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1200

1 54.400 of title 47, Code of Federal Regulations (or
2 any successor regulation).

3 (3) STATE.—The term ‘State’ has the mean-
4 ing given such term in section 3 of the Communica-
5 tions Act of 1934 (47 U.S.C. 153).

6 TITLE IV—CONTINUED

7 CONNECTIVITY

8 SEC. 130401. CONTINUED CONNECTIVITY DURING EMER-
9 GENCY PERIODS RELATING TO COVID-19.

10 Title VII of the Communications Act of 1934 (47
11 U.S.C. 601 et seq.) is amended by adding at the end the
12 following:

13 “SEC. 723. CONTINUED CONNECTIVITY DURING EMER-
14 GENCY PERIODS RELATING TO COVID-19.

15 (a) IN GENERAL.—During an emergency period de-
16 seribed in subsection (b), it shall be unlawful—

17 (1) for a provider of advanced telecommuni-
18 cations service or voice service to—

19 “(A) terminate, reduce, or change such
20 service provided to any individual customer or
21 small business because of the ability of the in-
22 dividual customer or small business to pay for
23 such service if the individual customer or small
24 business certifies to such provider that such in-
25 ability to pay is a result of disruptions caused

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003505
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 11 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1201
1 by the public health emergency to which such
2 emergency period relates; or
3 ‘“(B) impose late fees on any individual
4 customer or small business because of the in-
5 ability of the individual customer or small busi-
6 ness to pay for such service if the individual
7 customer or small business certifies to such pro-
8 vider that such inability to pay is a result of
9 disruptions caused by the public health emer-
10 gency to which such emergency period relates;
11 (2) for a provider of advanced teleeommuni-
12 cations service to, during such emergency period—
13 (A) employ a limit on the amount of data
14 allotted to an individual customer or small busi-
15 ness during such emergency period, except that
16 such provider may engage in reasonable net-
17 work management; or
18 ‘“(B) charge an individual customer or
19 small business an additional fee for exceeding
20 the limit on the data allotted to an individual
21 customer or small business; or
22 (3) for a provider of advanced telecommuni-
23 cations service that had functioning Wi-Fi hotspots
24 available to subscribers in public places on the day
25 before the beginning of such emergency period to
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003506
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 12 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1202

—_

fail to make service provided by such Wi-Fi hotspots

available to the public at no cost during such emer-

geney period.

‘“(b) WAIVER.—Upon a petition by a provider ad-
vanced telecommunications service or voice service, the
provisions in subsection (a) may be suspended or waived
by the Commission at any time, in whole or in part, for

good cause shown.

oO Aa aN DH OD SP WH Ld

‘(¢) EMERGENCY PERIODS DESCRIBED.—An emer-

i
©

geney period deseribed in this subsection is any portion

poe,
—

beginning on or after the date of the enactment of this

i
No

section of the duration of a public health emergency de-

13 clared pursuant to section 319 of the Public Health Serv-
14 ice Act (42 U.S.C. 247d) as a result of COVID-19, inelud-
15 ing any renewal thereof.
16 “(d) DEFINITIONS.—In this section:
17 “(1) ADVANCED TELECOMMUNICATIONS SERV-
18 ICE.—The term ‘advanced telecommunications serv-
19 ice’ means a service that provides advanced tele-
20 communications capability (as defined in section 706
21 of the Telecommunications Act of 1996 (47 U.S.C.
22 1302)).
23 (2) BROADBAND INTERNET ACCESS SERV-
24 ICE.—The term ‘broadband internet access service’
25 has the meaning given such term in section 8.1(b)
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003507
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 13 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1203
1 of title 47, Code of Federal Regulations (or any sue-
2 cessor regulation).
3 (3) INDIVIDUAL CUSTOMER.—The term ‘indi-
4 vidual customer’ means an individual who contracts
5 with a mass-market retail provider of advanced tele-
6 communications service or voice service to provide
7 service to such individual.
8 (4) REASONABLE NETWORK MANAGEMENT.—
9 The term ‘reasonable network management’—
10 (A) means the use of a practice that—
11 ‘“G) has a primarily technical network
12 management justification; and
13 Gi) is primarily used for and tailored
14 to achieving a legitimate network manage-
15 ment purpose, taking into account the par-
16 ticular network architecture and tech-
17 nology of the service; and
18 ‘(B) does not inelude other business prac-
19 tices.
20 (5) SMALL BUSINESS.—The term ‘small busi-
21 ness’ has the meaning given such term under section
22 601(3) of title 5, United States Code.
23 (6) VOICE SERVICE.—The term ‘voice service’
24 has the meaning given such term under section
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003508
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 14 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1204

1 227(e)(8) of the Communications Act of 1934 (47
2 U.S.C. 227(e)(8)).

3 “(7) Wi-F1.—The term ‘Wi-Fi’ means a wire-
4 less networking protocol based on Institute of Elec-
5 trical and Electronics Engineers standard 802.11
6 (or any successor standard).

7 “(8) WI-FI uoTspot.—The term ‘Wi-Fi
8 hotspot’ means a device that is capable of—

9 “(A) receiving mobile broadband internet
10 access service; and
11 ‘“(B) sharing such service with another de-
12 vice through the use of Wi-Fi.”.
13 ©TITLE V—DON’T BREAK UP THE
14 T-BAND
15 SEC. 130501. REPEAL OF REQUIREMENT TO REALLOCATE
16 AND AUCTION T-BAND SPECTRUM.
17 (a) REPEAL.—Section 6103 of the Middle Class Tax
18 Relief and Job Creation Act of 2012 (47 U.S.C. 1413)

—
\©

is repealed.

No
OQ

(b) CLERICAL AMENDMENT.—The table of contents

NO
—

in section 1(b) of such Act is amended by striking the

ho
No

item relating to section 6103.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003509
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 15 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1205

1 TITLE VI—NATIONAL SUICIDE
2 HOTLINE DESIGNATION
3

SEC. 130601. FINDINGS.

4 Jongress finds the following:

5 (1) Aeeording to the American Foundation for
6 Suicide Prevention, on average, there are 129 sui-
7 cides per day in the United States.

8 (2) To prevent future suicides, it is critical to
9 transition the cumbersome, existing 10-digit Na-
10 tional Suicide Hotline to a universal, easy-to-remem-
i ber, 3-digit phone number and connect people in ¢ri-
12 sis with life-saving: resources.

13 (3) It is essential that people in the United
14 States have access to a 3-digit national suicide hot-
15 line across all geographic locations.

16 (4) The designated suicide hotline number will
17 need to be both familiar and recognizable to all peo-
18 ple in the United States.

19 SEC. 130602. UNIVERSAL TELEPHONE NUMBER FOR NA-

20 TIONAL SUICIDE PREVENTION AND MENTAL
21 HEALTH CRISIS HOTLINE SYSTEM.
22 (a) IN GENERAL.—Section 251(e) of the Commu-

23 nications Act of 19384 (47 U.S.C. 251(e)) is amended by
24 adding at the end the following:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003510
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 16 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1206

1 (4) UNIVERSAL TELEPHONE NUMBER FOR Na-
2 TIONAL SUICIDE PREVENTION AND MENTAL HEALTH
3 CRISIS HOTLINE SYSTEM.—9-—8-8 is designated as
4 the universal telephone number within the United
5 States for the purpose of the national suicide pre-
6 vention and mental health crisis hotline system oper-
7 ating through the National Suicide Prevention Life-
8 line maintained by the Assistant Secretary for Men-
9 tal Health and Substance Use under section 520E—
10 3 of the Public Health Service Act (42 U.S.C.
il 290bb-36e) and through the Veterans Crisis Line
12 maintained by the Secretary of Veterans Affairs
13 under section 1720F(h) of title 38, United States
14 Code.”.
15 (b) EFFECTIVE DAatTE.—The amendment made by
16 subsection (a) shall take effect on the date that is 1 year
17 after the date of the enactment of this Act.
18 (@) REQUIRED REPORT.—Not later than 180 days
19 after the date of the enactment of this Act, the Assistant

i)
©

Seeretary for Mental Health and Substance Use and the

bo
—

Seeretary of Veterans Affairs shall jointly submit a report

No
No

that details the resources necessary to make the use of

N
Go

9-8-8, as designated under paragraph (4) of section

We)
a

251(e) of the Communications Act of 19384 (47 U.S.C.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003511
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 17 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1207
1 251(e)), as added by subsection (a) of this section, oper-

2 ational and effective across the United States to—

3 (1) the Committee on Commerce, Science, and
4 Transportation of the Senate;

5 (2) the Committee on Appropriations of the
6 Senate;

7 (3) the Committee on Energy and Commerce of
8 the House of Representatives; and

9 (4) the Committee on Appropriations of the
10 House of Representatives.

11 SEC. 130603. STATE AUTHORITY OVER FEES.

12 (a) AUTHORITY.—

13 (1) IN GENERAL.—Nothing in this Act, any
14 amendment made by this Act, the Communications
15 Act of 1984 (47 U.S.C. 151 et seq.), or any Com-
16 mission regulation or order may prevent the imposi-
17 tion and collection of a fee or charge applicable to
18 a voice service specifically designated by a State, a
19 political subdivision of a State, an Indian Tribe, or
20 a village or regional corporation serving a region es-
21 tablished pursuant to the Alaska Native Claims Set-
22 tlement Act (43 U.S.C. 1601 et seq.) for the support
23 or implementation of 9-8-8 services, if the fee or
24 charge is held in a sequestered account to be obli-
25 gated or expended only in support of 9-8-8 services,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003512
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 18 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1208

1 or enhancements of such services, as specified in the
2 provision of State or local law adopting the fee or
3 charge.

4 (2) USE OF 9-8-8 FEES.—A fee or charge col-
5 lected under this subsection shall only be imposed,
6 collected, and used to pay expenses that a State, a
7 political subdivision of a State, an Indian Tribe, or
8 a village or regional corporation serving a region es-
9 tablished pursuant to the Alaska Native Claims Set-
10 tlement Act (43 U.S.C. 1601 et seq.) is expected to
11 ineur that are reasonably attributable to—

12 (A) ensuring the efficient and effective
13 routing of calls made to the 9-8-8 national sui-
14 cide prevention and mental health crisis hotline
15 to an appropriate crisis center; or

16 (B) the provision of acute mental health,
17 erisis outreach, and stabilization services di-
18 rectly responding to the 9-8-8 national suicide
19 prevention and mental health crisis hotline.
20 (b) FEE ACCOUNTABILITY REPORT.—To ensure effi-
21 ciency, transparency, and accountability in the collection
22 and expenditure of a fee or charge for the support or im-
23 plementation of 9-8-8 services, not later than 2 years
24 after the date of the enactment of this Act, and annually
25 thereafter, the Commission shall submit to the Commit-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003513
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 19 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1209

1 tees on Commerce, Science, and Transportation and Ap-
2 propriations of the Senate and the Committees on Energy
3 and Commerce and Appropriations of the House of Rep-
4 resentatives a report that—

5 (1) details the status in each State, political
6 subdivision of a State, Indian Tribe, or village or re-
7 sional corporation serving a region established pur-
8 suant to the Alaska Native Claims Settlement Act
9 (43 U.S.C. 1601 et seq.) of the collection and dis-
10 tribution of such fees or charges, including a de-
11 tailed report about how those fees or charges are
12 being used to support 9-8-8 services; and

13 (2) includes findings on the amount of revenues
14 obligated or expended by each State, political sub-
15 division of a State, Indian Tribe, or village or re-
16 gional corporation serving a region established pur-
17 suant to the Alaska Native Claims Settlement Act
18 (43 U.S.C. 1601 et seq.) for any purpose other than
19 the purpose for which any such fees or charges are
20 specified.
21 (¢) DEFTNITIONS.—In this section:
22 (1) ComMisston.—The term ‘“‘Commission”’
23 means the Federal Communications Commission.

24 (2) STATE.—The term ‘State’ has the mean-
25 ing given that term in section 7 of the Wireless
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003514
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 20 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1210
Communications and Public Safety Act of 1999 (47

—_

U.S.C. 615b).

(3) VOICE SERVICE.—The term ‘‘voice service”
has the meaning given that term in_ section
227(e)(8) of the Communications Act of 1934 (47
U.S.C. 227(e)(8)).

SEC. 130604. LOCATION IDENTIFICATION REPORT.

(a) IN GENERAL.—Not later than 180 days after the

oO Aa aN DH OD SP WH Ld

date of the enactment of this Act, the Federal Commu-

i
©

nications Commission shall submit to the appropriate ¢om-

poe,
—

mittees a report that examines the feasibility and cost of

i
No

including an automatic dispatchable location that would

—"
On

be conveyed with a 9-8-8 eall, regardless of the techno-

—
fs

logical platform used and including with calls from multi-

15 line telephone systems (as defined in section 6502 of the
16 Middle Class Tax Relief and Job Creation Act of 2012
17 (47 U.S.C. 1471)).
18 (b) DEFINITIONS.—In this section:
19 (1) APPROPRIATE COMMITTEES.—The term
20 “appropriate committees’ means the following:
21 (A) The Committee on Commerce, Science,
22 and Transportation of the Senate.
23 (B) The Committee on Health, Education,
24 Labor, and Pensions of the Senate.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003515
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 21 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1211
1 (C) The Committee on Energy and Com-

merce of the House of Representatives.
(2) DISPATCHABLE LOCATION.—The term
‘‘dispatchable location” means the street address of

the calling party and additional information such as

2

3

4

5

6 room number, floor number, or similar information
7 necessary to adequately identify the location of the
8 calling party.

9 SEC. 130605. REPORT ON CERTAIN TRAINING PROGRAMS.
10 (a) SENSE OF THE CONGRESS.—It is the sense of the

11 Congress that—

12 (1) youth who are lesbian, gay, bisexual,
13 transgender, or queer (referred to in this section as
14 “LGBTQ’’) are more than 4 times more likely to
15 contemplate suicide than their peers;

16 (2) 1 in 5 LGBTQ youth and more than 1 in
17 3 transgender youth report attempting suicide this
18 past vear; and

19 (3) the Substance Abuse and Mental Health
20 Services Administration must be equipped to provide
21 specialized resources to this at-risk community.

22 (b) REPORT.—Not later than 180 days after the date

23 of the enactment of this Act, the Assistant Secretary for
24 Mental Health and Substance Use shall submit to the

25 Committee on Commerce, Science, and Transportation of

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003516
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 22 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1212
1 the Senate, the Committee on Health, Education, Labor,
2 and Pensions of the Senate, and the Committee on Energy
3 and Commerce of the House of Representatives a report
4 that—
5 (1) details a strategy, to be developed in con-
6 sultation with 1 or more organizations with expertise
7 in suicide of LGBTQ youth as well as 1 or more or-
8 ganizations with expertise in suicide of other high
9 risk populations, for the Substance Abuse and Men-
10 tal Health Services Administration to offer, support,
11 or provide technical assistance to training programs
12 for National Suicide Prevention Lifeline counselors
13 to inerease competency in serving LGBTQ youth
14 and other high risk populations; and
15 (2) ineludes recommendations regarding—
16 (A) the facilitation of access to services
17 that are provided to specially trained staff and
18 partner organizations for LGBTQ individuals
19 and other high risk populations; and
20 (B) a strategy for optimally implementing
21 an Integrated Voice Response, or other equally
22 effective mechanism, to allow National Suicide
23 Prevention Lifeline callers who are LGBTQ
24 vouth or members of other high risk popu-
25 lations to aecess specialized services.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003517
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 23 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1213
1 TITLE VII—COVID-19 COMPAS-
2 SION AND MARTHA WRIGHT
3 PRISON PHONE JUSTICE

4 SEC. 130701. FINDINGS.

5 Congress finds the following:

6 (1) Prison, jails, and other confinement facili-

7 ties in the United States have unique telecommuni-

8 cations needs due to safety and security concerns.

9 (2) Unjust and unreasonable charges for tele-
10 phone and advanced communications services in con-
i finement facilities negatively impact the safety and
12 security of communities in the United States by
13 damaging relationships between incarcerated persons
14 and their support systems, thereby exacerbating re-
15 cidivism.

16 (3) The COVID-19 pandemic has greatly inten-
17 sified these concerns. Jails and prisons have become
18 epicenters for the spread of the virus, with incarcer-
19 ated persons concentrated in small, confined spaces
20 and often without access to adequate health care. At
21 Cook County jail alone, hundreds of incarcerated
22 persons and jail staff have tested positive for the
23 virus since its outbreak.

24 (4) To prevent the spread of the virus, many
25 jails and prisons across the country suspended pub-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003518
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 24 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1214

1 he visitation, leaving confinement facility commu-
2 nications services as the only way that incarcerated

3 persons can stay in touch with their families.

4 (5) All people in the United States, including

5 anyone who pays for confinement facility commu-

6 nications services, should have access to communica-
7 tions services at charges that are just and reason-

8 able.

9 (6) Unemployment has risen sharply as a result
10 of the COVID-19 pandemic, straining the incomes
11 of millions of Americans and making it even more
12 difficult for families of incarcerated persons to pay
13 the high costs of confinement facility communica-
14 tions services.

15 (7) Certain markets for confinement facility
16 communications services are distorted due to reverse

17 competition, in which the financial interests of the
18 entity making the buying decision (the confinement
19 facility) are aligned with the seller (the provider of
20 confinement facility communications services) and
21 not the consumer (the imearcerated person or a
22 member of his or her family). This reverse competi-
23 tion occurs because site commission payments to the
24 confinement facility from the provider of confine-
25 ment facility communications services are the chief

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003519
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 25 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1215

1 eriterion many facilities use to select their provider

2 of confinement facility communications services.

3 (8) Charges for confinement facility commu-

4 nications services that have been shown to be unjust

5 and unreasonable are often a result of site commis-

6 sion payments that far exceed the costs incurred by

7 the confinement facility in accommodating these

8 Services.

9 (9) Unjust and unreasonable charges have been
10 assessed for both audio and video services and for
11 both intrastate and interstate communications from
12 confinement facilities.

13 (10) Though Congress enacted emergency legis-
14 lation to allow free communications in Federal pris-
15 ons during the pandemic, it does not cover commu-
16 nications to or from anyone inearcerated in State
17 and local prisons or jails.
18 (11) Mrs. Martha Wright-Reed led a campaign
19 for just communications rates for incarcerated peo-
20 ple for over a decade.
21 (12) Mrs. Wright-Reed was the lead plaintiff in
22 Wright v. Corrections Corporation of America, CA
23 No. 00-293 (GK) (D.D.C. 2001).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003520
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 26 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1216
1 (13) That ease ultimately led to the Wright Pe-
2 tition at the Federal Communications Commission,
3 CC Docket No. 96-128 (November 3, 2003).
4 (14) As a grandmother, Mrs. Wright-Reed was
5 forced to choose between purchasing medication and
6 communicating with her incarcerated grandson.
7 (15) Mrs. Wright-Reed passed away on Janu-
8 ary 18, 2015, before fully realizing her dream of just
9 communications rates for all people.
10 SEC. 130702. REQUIREMENTS FOR CONFINEMENT FACILITY
il COMMUNICATIONS SERVICES, DURING THE
12 COVID-19 PANDEMIC AND OTHER TIMES.
13 (a) IN GENERAL.—Section 276 of the Communicéa-
14 tions Act of 1934 (47 U.S.C. 276) is amended by adding
15 at the end the following:
16 “(e) ADDITIONAL REQUIREMENTS FOR CONFINE-
17 MENT FACILITY COMMUNICATIONS SERVICES.—
18 (1) AUTHORITY.—
19 “(A) IN GENERAL.—AI charges, practices,
20 classifications, and regulations for and in con-
21 nection with confinement facility communica-
22 tions services shall be just and reasonable, and
23 any such charge, practice, classification, or reg-
24 ulation that is unjust or unreasonable is de-
25 clared to be unlawful.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003521
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 27 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1217

1 “(B) RULEMAKING REQUIRED.—Not later
2 than 18 months after the date of the enactment
3 of this subsection, the Commission shall issue
4 rules to adopt, for the provision of confinement
5 facility communications services, rates and an-
6 cillary service charges that are just and reason-
7 able, which shall be the maximum such rates
8 and charges that a provider of confinement fa-
9 eility communications services may charge for
10 such services. In determining rates and charges
il that are just and reasonable, the Commission
12 shall adopt such rates and charges based on the
13 average industry costs of providing such serv-
14 ices using data collected from providers of con-
15 finement facility communications services.

16 “(C) BIENNIAL REVIEW.—Not less fre-
17 quently than every 2 years followmg the
18 issuance of rules under subparagraph (B), the
19 Commission shall—
20 ““) determine whether the rates and
21 ancillary service charges authorized by the
22 rules issued under such subparagraph re-
23 main just and reasonable; and

24 “Gi) if the Commission determines
25 under clause G) that any such rate or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003522
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 28 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1218
1 charge does not remain just and reason-
2 able, revise such rules so that such rate or
3 charge is Just and reasonable.
4 (2) INTERIM RATE CAPS.—Until the Commis-
5 sion issues the rules required by paragraph (1)(B),
6 a provider of confinement facility communications
7 services may not charge a rate for any voice service
8 communication using confinement facility eommu-
9 nications services that exceeds the following:
10 “(A) For debit calling or prepaid calling,
il $0.04 per minute.
12 ‘“(B) For collect calling, $0.05 per minute.
13 (3) ASSESSMENT ON PER-MINUTE BASIS.—Ex-
14 cept as provided in paragraph (4), a provider of con-
15 finement facility communications services—
16 (A) shall assess all charges for a commu-
17 nication using such services on a per-minute
18 basis for the actual duration of the communica-
19 tion, measured from communication acceptance
20 to termination, rounded up to the next full
21 minute, except in the case of charges for serv-
22 ices that the confinement facility offers free of
23 charge or for amounts below the amounts per-
24 mitted under this subsection; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003523
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 29 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1219
1 ‘“(B) may not charge a per-communication
2 or per-connection charge for a communication
3 using such services.
4 “(4) ANCILLARY SERVICE CHARGES.
5 (A) GENERAL PROHIBITION.—A provider
6 of confinement facility communications services
7 may not charge an ancillary service charge
8 other than—
9 “G) if the Commission has not yet
10 issued the rules required by paragraph
il (1)(B), a charge listed in subparagraph
12 (B) of this paragraph; or
13 Gi) a charge authorized by the rules
14 adopted by the Commission under para-
15 graph (1).
16 “(B) PERMITTED CHARGES AND RATES.
17 If the Commission has not yet issued the rules
18 required by paragraph (1)(B), a provider of
19 confinement facility communications — services
20 may not charge a rate for an ancillary service
21 charge in excess of the following:
22 ‘“G) In the case of an automated pay-
23 ment fee, 2.9 percent of the total charge
24 on which the fee is assessed.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003524
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 30 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1220

1 ‘‘Gi) In the ease of a fee for single-call

2 and related services, the exact transaction

3 fee charged by the third-party provider,

4 with no markup.

5 ‘“(i) In the case of a live agent fee,

6 $5.95 per use.

7 ‘“(v) In the case of a paper bill or

8 statement fee, $2 per use.

9 ‘“(v) In the case of a third-party fi-
10 nancial transaction fee, the exact fee, with
11 no markup, charged by the third party for
12 the transaction.

13 (5) PROHIBITION ON SITE COMMISSIONS.—A
14 provider of confinement facility communications
15 services may not assess a site commission.
16 (6) RELATIONSHIP TO STATE LAW.—A State
17 or political subdivision of a State may not enforce
18 any law, rule, regulation, standard, or other provi-
19 sion having the force or effect of law relating to con-
20 finement facility communications services that allows
21 for higher rates or other charges to be assessed for
22 such services than is permitted under any Federal
23 law or regulation relating to confinement facility
24 communications services.
25 “(7) DEFINITIONS.—In this subsection:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003525
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 31 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1221
1 (A) ANCILLARY SERVICE CHARGE.—The
2 term ‘ancillary service charge’ means any
3 charge a consumer may be assessed for the set-
4 ting up or use of a confinement facility commu-
5 nications service that is not included in the per-
6 minute charges assessed for individual commu-
7 nications.
8 “(B) AUTOMATED PAYMENT FEE.—The
9 term ‘automated payment fee’ means a credit
10 ecard payment, debit card payment, or bill proc-
11 essing fee, including a fee for a payment made
12 by means of interactive voice response, the
13 internet, or a kiosk.
14 “(C) COLLECT CALLING.—The term ‘col-
15 lect calling’ means an arrangement whereby a
16 eredit-qualified party agrees to pay for charges
17 associated with a communication made to such
18 party using confinement facility communica-
19 tions services and originating from within a
20 confinement facility.
21 “(D) CONFINEMENT FACILITY.—The term
22 ‘confinement facility’—
23 ‘G) means a jail or a prison; and
24 (i) includes any juvenile, detention,
25 work release, or mental health facility that
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003526
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 32 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1222

1 is used primarily to hold individuals who
2 are—

3 “(I) awaiting adjudication of
4 criminal charges or an immigration
5 matter; or

6 “(I) serving a sentence for a
7 eriminal conviction.

8 “(E) CONFINEMENT FACILITY COMMU-
9 NICATIONS SERVICE.—The term ‘confinement
10 facility communications service’ means a service
11 that allows incarcerated persons to make elec-
12 tronic communications (whether intrastate,
13 interstate, or international and whether made
14 using video, audio, or any other communicative
15 method, including advanced communications
16 services) to individuals outside the confinement
17 facility, or to mdividuals inside the confinement
18 facility, where the incarcerated person is being
19 held, regardless of the technology used to de-
20 liver the service.
21 “(F’) CONSUMER.—The term ‘consumer’
22 means the party paying a provider of confine-
23 ment facility communications services.

24 “(G) DEBIT CALLING.—The term ‘debit
25 calling’ means a presubseription or comparable
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003527
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 33 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1223

1 service which allows an incarcerated person, or
2 someone acting on an ineareerated person’s be-
3 half, to fund an account set up through a pro-
4 vider that can be used to pay for confinement
5 facility communications services originated by
6 the incarcerated person.

7 “(H) FEE FOR SINGLE-CALL AND RE-
8 LATED SERVICES.—The term ‘fee for single-call
9 and related services’ means a billing arrange-
10 ment whereby communications made by an in-
il earcerated person using collect calling are billed
12 through a third party on a per-communication
13 basis, where the recipient does not have an ac-
14 count with the provider of confinement facility
15 communications services.

16 “(T) INCARCERATED PERSON.—The term
17 ‘incarcerated person’ means a person detained
18 at a confinement facility, regardless of the du-
19 ration of the detention.
20 “(J) JAtm.—The term ‘jail’—
21 ‘“G) means a facility of a law enforce-
22 ment agency of the Federal Government or
23 of a State or political subdivision of a
24 State that is used primarily to hold indi-
25 viduals who are—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003528
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 34 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1224

1 “(I) awaiting adjudication of
2 criminal charges;

3 “(II) post-convietion and com-
4 mitted to confinement for sentences of
5 one year or less; or

6 “(III) post-conviction and await-
7 ing transfer to another facility; and

8 i) ineludes—

9 (1) city, county, or regional fa-
10 cilities that have contracted with a
11 private company to manage day-to-
12 day operations;

13 “(II) privately-owned and oper-
14 ated facilities primarily engaged in
15 housing city, county, or regional in-
16 carcerated persons; and

17 “(TIT) facilities used to detain in-
18 dividuals pursuant to a contract with
19 U.S. Immigration and Customs En-
20 forcement.
21 “(Kk) LIVE AGENT FEE.—The term ‘live
22 agent fee’ means a fee associated with the op-
23 tional use of a live operator to complete a con-
24 finement facility communications service trans-
25 action,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003529
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 35 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1225

1 ‘““(Li) PAPER BILL OR STATEMENT FEE.—
2 The term ‘paper bill or statement fee’ means a
3 fee associated with providing a consumer an op-
4 tional paper billing statement.

5 “(M) PER-COMMUNICATION OR PER-CON-
6 NECTION CHARGE.—The term ‘per-communi¢a-
7 tion or per-connection charge’ means a one-time
8 fee charged to a consumer at the initiation of
9 a communication.

10 “(N) PREPAID CALLING.—The term ‘pre-
il paid calling’ means a ealling arrangement that
12 allows a consumer to pay in advance for a spec-
13 ified amount of confinement facility commu-
14 nications services.

15 “(Q) PRISON.—The term ‘prison’—

16 “) means a facility operated by a
17 State or Federal agency that is used pri-
18 marily to confine individuals convicted of
19 felonies and sentenced to terms in excess
20 of one year; and
21 i) includes—
22 (1) public and private facilities
23 that provide outsource housing to
24 State or Federal agencies such as

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003530
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 36 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1226

1 State Departments of Correction and

2 the Federal Bureau of Prisons; and

3 “(JT) facilities that would other-
4 wise be jails but in which the majority

5 of incarcerated persons are post-con-

6 vietion or are committed to confine-
7 ment for sentences of longer than one

8 year.

9 “(P) PROVIDER OF CONFINEMENT FACIL-
10 ITY COMMUNICATIONS SERVICES.—The term
il ‘provider of confinement facility communica-
12 tions services’ means any communications serv-
13 ice provider that provides confinement facility
14 communications services, regardless of the tech-
15 nology used.

16 “(Q) SITE COMMISSION.—The term ‘site
17 commission’ Means any monetary payment, in-
18 kind payment, gift, exchange of services or
19 goods, fee, technology allowance, or product
20 that a provider of confinement facility commu-
21 nications services or an affiliate of a provider of
22 confinement facility communications services
23 may pay, give, donate, or otherwise provide
24 to—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003531
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 37 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1227

1 “G) an entity that operates a confine-
2 ment facility;

3 “(i) an entity with which the provider
4 of confinement facility communications
5 services enters into an agreement to pro-
6 vide confinement facility communications
7 Services;

8 “(i) a governmental agency that
9 oversees a confinement facility;

10 ‘“Gv) the State or political subdivision
11 of a State where a confinement facility is
12 loeated; or

13 ‘“(v) an agent or other representative
14 of an entity deseribed in any of clauses (i)
15 through (iv).

16 “(R) THIRD-PARTY FINANCIAL TRANS-
17 ACTION FEE.—The term ‘third-party financial
18 transaction fee’ means the exact fee, with no
19 markup, that a provider of confinement facility
20 communications services is charged by a third
21 party to transfer money or process a financial
22 transaction to facilitate the ability of a con-
23 sumer to make an account payment via a third
24 party.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003532
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 38 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1228
1 “($) VOICE SERVICE.—The term ‘voice
2 service’ —
3 ‘““G) means any service that is inter-
4 connected with the public switched tele-
5 phone network and that furnishes voice
6 communications to an end user using re-
7 sources from the North American Num-
8 bering Plan or any suecessor to the North
9 American Numbering Plan adopted by the
10 Commission under section 251(e)(1); and
11 ‘“(11) includes—
12 “(T) transmissions from a tele-
13 phone facsimile machine, computer, or
14 other device to a telephone facsimile
15 machine; and
16 “(T) without limitation, any
17 service that enables real-time, two-way
18 voice communications, including any
19 service that requires internet protocol-
20 compatible customer premises equip-
21 ment (commonly known as ‘CPE’)
22 and permits out-bound calling, wheth-
23 er or not the service is one-way or
24 two-way voice over internet protocol.”’.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003533
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 39 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1229

1 (b) CONFORMING AMENDMENT.—NSection 276(d) of
2 the Communications Act of 1934 (47 U.S.C. 276(d)) is
3 amended by striking “inmate telephone service in correc-
4 tional institutions” and inserting “confinement facility
5 communications services (as defined in subsection
6 (e)(7))”.

7 (c) EXISTING CONTRACTS.

8 (1) IN GENERAL.—In the case of a contract
9 that was entered into and under which a provider of
10 confinement facility communications services was
il providing such services at a confinement facility on
12 or before the date of the enactment of this Act—

13 (A) paragraphs (1) through (5) of sub-
14 section (e) of section 276 of the Communica-
15 tions Act of 1934, as added by subsection (a)
16 of this section, shall apply to the provision of
17 confinement facility communications services by
18 such provider at such facilitv beginning on the
19 earlier of—
20 (i) the date that is 60 days after such
21 date of enactment; or
22 (ii) the date of the termination of the
23 contract; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003534
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 40 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1230

1 (B) the terms of such contract may not be
2 extended after such date of enactment, whether
3 by exercise of an option or otherwise.

4 (2) DEFINITIONS.—In this subsection, the
5 terms “‘confinement facility’, “confinement facility
6 communications service’, and “provider of confine-
7 ment facility communications services’ have the
8 meanings given such terms in paragraph (7) of sub-
9 section (e) of seetion 276 of the Communications
10 Act of 1934, as added by subsection (a) of this see-
il tion.
12 SEC. 130703. AUTHORITY.
13 Section 2(b) of the Communications Act of 1934 (47
14 U.S.C. 152(b)) is amended by inserting “section 276,”

—"
ws

after “227, inclusive,’’.

i6 TITLE VITI—HEALTHCARE
17 BROADBAND EXPANSION
18 DURING COVID-19

19 SEC. 130801. EXPANSION OF RURAL HEALTH CARE PRO-
20 GRAM OF FCC IN RESPONSE TO COVID-19.

21 (a) PROMULGATION OF REGULATIONS REQUIRED.—
22 Not later than 7 days after the date of the enactment of

ho
Go

this Act, the Commission shall promulgate regulations

we)
i

modifying the requirements in subpart G of part 54 of

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003535
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 41 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1 title 47, Code of Federal Regulations, in the following

2 manner:

3 (1) A health eare provider not located in a rural
4 area shall be treated as a rural health care provider
5 for the purposes of the Healthcare Connect Fund
6 Program.

7 (2) The discount rate for an eligible expense

8 through the Healthcare Connect Fund Program (as

9 deseribed in section 54.611(a) of title 47, Code of
10 Federal Regulations, or any suecessor regulation)
11 shall be increased to 85 percent in funding years
12 2019, 2020, and 2021 for eligible equipment pur-
13 chased or eligible services rendered in such funding
14 vears (including for eligible equipment, upfront pay-
15 ments, and multi-year commitments without limita-
16 tion).

17 (3) A temporary, mobile, or satellite health care
18 delivery site shall be treated as a health care pro-
19 vider or an eligible site of a health care provider for
20 purposes of determining eligibility for the Healthcare
21 Connect Fund Program or the Telecommunications
22 Program.
23 (4) The waiver of the application window speci-
24 fied in section 54.621(a) of title 47, Code of Federal

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003536
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 42 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1232

1 Regulations (or any successor regulation), for fund-

2 ing year 2019.

3 (5) The adoption and implementation of a roll-
4 ing application process to allow a health care pro-

5 vider to apply for funding.

6 (6) The following changes to certain bidding re-

7 quirements:

8 (A) A waiver of any requirement under

9 section 54.622 of title 47, Code of Federal Reg-
10 ulations (or any suecessor regulation), for a
11 health care provider upgrading an existing sup-
12 ported service at a particular location, effective
13 as of the date of declaration of the public health
14 emergency pursuant to section 319 of the Pub-
15 lic Health Service Act (42 U.S.C. 247d) as a
16 result of confirmed cases of COVID-19, if the
17 health care provider maintains the same eligible
18 service provider to provide the upgraded service
19 at such location.
20 (B) Reduction of the 28-day waiting period
21 deseribed in section 54.622(@) of title 47, Code
22 of Federal Regulations (or any successor regu-
23 lation), to a 14-day waiting period.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003537
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 43 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1233

1 (C) Modification of the requirements in
2 section 54.622 of title 47, Code of Federal Reg-
3 ulations (or any suecessor regulation), to—

4 (i) provide that bid evaluation eriteria
5 may give additional consideration to the
6 speed with which an eligible service pro-
7 vider can initiate service; and

8 (ii) encourage applicants to consider
9 bids from different providers to provide
10 service to different locations of such appli-
11 eants, if considering bids in this manner
12 would expedite the overall timeline for ini-
13 tiating or expanding service to individual
14 locations.

15 (7) Issuance of a decision on each application
16 for funding: not later than 60 days after the date on
17 which the application is filed.

18 (8) Release of funding: not later than 30 days
19 after the date on which an invoice is submitted with
20 respect to an application that is approved, applicable
21 services have been provided, and required invoices
22 have been submitted as required under program
23 rules.
24 (b) ADDITIONAL CHANGES TO RURAL HEALTH CARE

25 PROGRAM.—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003538
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 44 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1234

1 (1) RELEASE OF FUNDING FOR OUTSTANDING

2 FUNDING REQUESTS.—

3 (A) IN GENERAL.—The Commission shall

4 ensure the release of funding for all requests

5 (outstanding as of the date of the enactment of

6 this Act) under the Rural Health Care Program

7 not later than 60 days after the date of the en-

8 actment of this Act, except that for outstanding

9 funding requests that are subject to a review of
10 the applicable urban and rural rates, the Com-
il mission shall ensure the release of interim fund-
12 ing not later than 60 days after the date of the
13 enactment of this Act, disbursed at 65 percent
14 of the funding request, subject to a true-up fol-
15 lowing the completion of such review.
16 (B) Limiration.—This paragraph shall
17 not apply to any party or successor-in-interest
18 to any party to which the Commission, during
19 the period beginning on the date that is 1 year
20 before the date of the enactment of this Act
21 and ending on January 31, 2020, has issued a
22 Letter of Inquiry, Notice of Apparent Liability,
23 or Forfeiture Order relating to the party’s par-
24 ticipation in the Rural Health Care Program,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003539
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 45 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1235
1 pursuant to section 503(b) of the Communica-
2 tions Act of 1934 (47 U.S.C. 503(b)).
3 (C) REQUIRED REPAYMENT.—TIn the ease
4 of an eligible service provider that receives
5 funding through the Rural Health Care Pro-
6 gram pursuant to this paragraph to which such
7 provider is not entitled, the Commission shall
8 require such provider to repay such funds.
9 (2) DELAY OF IMPLEMENTATION SCHEDULE.
10 The Commission shall—
il (A) delay by one year the implementation
12 of sections 54.604 and 54.605 of title 47, Code
13 of Federal Regulations (or any suecessor regu-
14 lation), as adopted in the Report and Order in
15 the matter of Promoting Telehealth in Rural
16 America (CC 19-78) that was adopted by the
17 Commission on August 1, 2019; and
18 (B) delay application of the new definition
19 of “‘similar services” as described in paragraphs
20 14 to 20 of such Report and Order until the
21 implementation of such sections.
22 (¢) EFFECTIVE DATE OF REGULATIONS.—The regu-

23 lations required under subsection (a) shall take effect on

24 the date on which such regulations are promulgated.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003540
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 46 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1236

1 (d) TERMINATION OF REGULATIONS.—Exeept to the
2 extent that the Commission determines that some or all
3 of the regulations promulgated under subsection (a)
4 should remain in effect (excluding any regulation promul-
5 gated under paragraph (1) of such subsection), such regu-
6 lations shall terminate on the later of—

7 (1) the earlier of—

8 (A) the date that is 60 days after the ter-
9 mination of the declaration, or any renewal
10 thereof, of the public health emergency pursu-
11 ant to section 319 of the Public Health Service
12 Act (42 U.S.C. 247d) as a result of confirmed
13 eases of COVID-19; and

14 (B) the date of the expiration of the appro-
15 priation in subsection (f)(2); and

16 (2) the date that is 9 months after the date of
17 the enactment of this Act.

18 (e) EXEMPTIONS.—

19 (1) NOTICE AND COMMENT RULEMAKING RE-
20 QUIREMENTS.—Subsections (b), (¢), and (d) of see-
21 tion 553 of title 5, United States Code, shall not
22 apply to a regulation promulgated under subsection
23 (a) or a rulemaking to promulgate such a regulation.
24 (2) PAPERWORK REDUCTION ACT REQUIRE-
25 MENTS.—A._ eolleetion of information condueted or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003541
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 47 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1237

1 sponsored under the regulations required by sub-
2 section (a), or under section 254 of the Communica-
3 tions Act of 19384 (47 U.S.C. 254) in connection
4 with universal service support provided under such
5 regulations, shall not constitute a collection of infor-
6 mation for the purposes of subchapter I of chapter
7 35 of title 44, United States Code (commonly re-
8 ferred to as the Paperwork Reduction Act).

9 (f) EMERGENCY RURAL HEALTH CARE
10 CONNECTIVITY FUND.—

11 (1) ESTABLISHMENT.—There is established in
12 the Treasury of the United States a fund to be
13 known as the Emergency Rural Health Care
14 Connectivity Fund.

15 (2) AUTHORIZATION OF APPROPRIATIONS.—
16 There is authorized to be appropriated to the Emer-
17 gency Rural Health Care Connectivity Fund
18 $2 000,000,000 for fiscal year 2020, to remain
19 available through fiseal vear 2022.
20 (3) USE OF FUNDS.—Amounts in the Emer-
21 gency Rural Health Care Connectivity Fund shall be
22 available to the Commission to earry out the Rural
23 Health Care Program, as modified by the regula-
24 tions promulgated under subsection (a).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003542
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 48 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1238
1 (4) RELATIONSHIP TO UNIVERSAL SERVICE
2 CONTRIBUTIONS.—Support provided under the regu-
3 lations required by paragraphs (1) through (3) of
4 subsection (a) shall be provided from amounts made
5 available under paragraph (3) of this subsection and
6 not from contributions under section 254(d) of the
7 Communications Act of 19384 (47 U.S.C. 254(d)).
8 Sueh support shall be in addition to, and not in re-
9 placement of, funds authorized by the Commission
10 for the Rural Health Care Program as of the date
il of the enactment of this Act from contributions
12 under section 254(d) of the Communications Act of
13 1934 (47 U.S.C. 254(d)).
14 (¢) DEFINITIONS.—In this section:
15 (1) Commisston.—The term ‘“‘Commission”’
16 means the Federal Communications Commission.
17 (2) ELIGIBLE EQUIPMENT.—The term ‘eligible
18 equipment”? means the equipment described in sec-
19 tion 54.613 of title 47, Code of Federal Regulations
20 (or any successor regulation).
21 (3) ELIGIBLE SERVICE PROVIDER.—The term
22 “eligible service provider” means a provider de-
23 seribed in section 54.608 of title 47, Code of Federal
24 Regulations (or any successor regulation).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003543
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 49 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1239

1 (4) FUNDING YEAR.—The term ‘“‘funding year”

2 has the meaning given such term in section

3 54.600(a) of title 47, Code of Federal Regulations

4 (or any successor regulation).

5 (5) HEALTH CARE PROVIDER.—The term

6 “health care provider” has the meaning given such

7 term in section 54.600(b) of title 47, Code of Fed-

8 eral Regulations (or any successor regulation).

9 (6) HEALTHCARE CONNECT FUND PROGRAM.—
10 The term “Healthcare Connect Fund Program’’ has
il the meaning given such term in section 54.602(b) of
12 title 47, Code of Federal Regulations (or any sue-
13 cessor regulation).

14 (7) MULTI-YEAR COMMITMENTS.—The term
15 “multi-vear commitments’ means the commitments
16 deseribed in section 54.620(¢) of title 47, Code of
17 Federal Regulations (or any successor regulation).

18 (8) RURAL AREA.—The term “rural area’ has
19 the meaning given such term in section 54.600(e) of
20 title 47, Code of Federal Regulations (or any sue-
21 cessor regulation).

22 (9) RURAL HEALTH CARE PROGRAM.—The
23 term “Rural Health Care Program’ means the pro-
24 gram described in subpart G of part 54 of title 47,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003544
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 50 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1240
1 Code of Federal Regulations (or any successor regu-
2 lation).
3 (10) RuRAL HEALTH CARE PROVIDER.—The
4 term “rural health care provider’ has the meaning
5 given such term in section 54.600(f) of title 47,
6 Code of Federal Regulations (or any successor regu-
7 lation).
8 (11) TELECOMMUNICATIONS PROGRAM.—The
9 term *Telecommunications Program” has the mean-
10 ing given such term in section 54.602(a) of title 47,
11 Code of Federal Regulations (or any successor regu-
12 lation).
13 (12) UPFRONT PAYMENTS.—The term “upfront
14 payments” means the payments described in section
15 54.616 of title 47, Code of Federal Regulations (or
16 any suecessor regulation).
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003545
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 51 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1241

1 DIVISION N—GIVING RETIRE-
MENT OPTIONS TO WORKERS
ACT

SEC. 140001. SHORT TITLE.

This division may be cited as the “Giving Retirement

SEC. 140002. COMPOSITE PLANS.

2

3

4

5

6 Options to Workers Act of 2020” or the “GROW Act”.
7

8 (a) AMENDMENT TO THE EMPLOYEE RETIREMENT
9

INCOME SECURITY ACT OF 1974.—

10 (1) IN GENERAL.—Title I of the Employee Re-
11 tirement Income Security Act of 1974 (29 U.S.C.
12 1001 et seq.) is amended by adding at the end the
13 following:

14 “PART 8—COMPOSITE PLANS AND LEGACY

15 PLANS

16 “SEC. 801. COMPOSITE PLAN DEFINED.

17 (a) IN GENERAL.—For purposes of this Act, the

18 term ‘composite plan’ means a pension plan—

19 (1) which is a multiemployer plan that is nei-
20 ther a defined benefit plan nor a defined contribu-
21 tion plan;

22 “(2) the terms of which provide that the plan
23 is a composite plan for purposes of this title with re-
24 spect to which not more than one multiemplover de-
25 fined benefit plan is treated as a legacy plan within

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003546
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 52 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1242
1 the meaning of section 805, unless there is more
2 than one legacy plan following a merger of composite
3 plans under section 806;
4 (3) which provides systematically for the pay-
5 ment of benefits—
6 (A) objectively caleulated pursuant to a
7 formula enumerated in the plan document with
8 respect to plan participants after retirement,
9 for life; and
10 ‘(B) in the form of life annuities, except
11 for benefits which under section 203(e) may be
12 immediately distributed without the consent of
13 the participant;
14 (4) for which the plan contributions for the
15 first plan year are at least 120 percent of the nor-
16 mal cost for the plan year;
17 (5) which requires—
18 (A) an annual valuation of the liability of
19 the plan as of a date within the plan year to
20 which the valuation refers or within one month
21 prior to the beginning of such year;
22 “(B) an annual actuarial determination of
23 the plan’s current funded ratio and projected
24 funded ratio under section 802(a);
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003547
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 53 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1243

1 “(C) corrective action through a realign-
2 ment program pursuant to section 803 when-
3 ever the plan’s projected funded ratio is below
4 120 percent for the plan year; and

5 ‘“(D) an annual notification to each partici-
6 pant describing the participant’s benefits under
7 the plan and explaiming that such benefits may
8 be subject to reduction under a realignment
9 program pursuant to section 803 based on the
10 plan’s funded status in future plan years; and
11 (6) the board of trustees of which includes at
12 least one retiree or beneficiary in pay status during
13 each plan year following the first plan year in which
14 at least 5 percent of the participants in the plan are
15 retirees or beneficiaries in pay status.
16 “(b) TRANSITION FROM A MULTIEMPLOYER DE-

17 FINED BENEFIT PLAN.—

18 (1) IN GENERAL.—The plan sponsor of a de-
19 fined benefit plan that is a multiemplover plan may,
20 subject to paragraph (2), amend the plan to inecor-
21 porate the features of a composite plan as a compo-
22 nent of the multiemployer plan separate from the
23 defined benefit plan component, except in the case of
24 a defined benefit plan for which the plan actuary has
25 certified under section 305(b)(3) that the plan is or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003548
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 54 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1244

1 will be in eritical status for the plan year in which
2 such amendment would become effective or for any
3 of the succeeding 5 plan years.

4 (2) REQUIREMENTS.—Any amendment pursu-
5 ant to paragraph (1) to incorporate the features of
6 a composite plan as a component of a multiemployer
7 plan shall—

8 “CA) apply with respect to all collective
9 bargaining agreements providing for econtribu-
10 tions to the multiemployer plan on or after the
il effective date of the amendment;

12 ‘“(B) apply with respect to all participants
13 in the multiemployer plan for whom contribu-
14 tions are made to the multiemployer plan on or
15 after the effective date of the amendment;

16 ‘(C) specify that the effective date of the
17 amendment is—

18 “G) the first day of a specified plan
19 vear following the date of the adoption of
20 the amendment, except that the plan spon-
21 sor may alternatively provide for a sepa-
22 rate effective date with respect to each col-
23 lective bargaining agreement under which
24 contributions to the multiemployer plan
25 are required, which shall oceur on the first

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003549
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 55 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1245

1 day of the first plan year beginning after
2 the termination, or if earlier, the re-open-
3 ing, of each such agreement, or such ear-
4 her date as the parties to the agreement
5 and the plan sponsor of the multiemployer
6 plan shall agree to; and

7 Gi) not later than the first day of the
8 fifth plan vear beginning on or after the
9 date of the adoption of the amendment;

10 ‘“(D) specify that, as of the amendment’s
11 effective date, no further benefits shall accrue
12 under the defined benefit component of the
13 multiemployer plan; and

14 “(E) specify that, as of the amendment’s
15 effective date, the plan sponsor of the multiem-
16 ployer plan shall be the plan sponsor of both
17 the composite plan component and the defined
18 benefit plan component of the plan.

19 (3) SPECIAL RULES.—If a multiemployer plan
20 is amended pursuant to paragraph (1)—
21 (A) the requirements of this title and title
22 IV shall be applied to the composite plan com-
23 ponent and the defined benefit plan component
24 of the multiemployer plan as if each such com-
25 ponent were maintained as a separate plan; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003550
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 56 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1246

1 ‘‘(B) the assets of the composite plan com-
2 ponent and the defined benefit plan component
3 of the plan shall be held in a single trust form-
4 ing part of the plan under which the trust in-
5 strument expressly provides—

6 ‘“G) for separate accounts (and appro-
7 priate records) to be maintained to reflect
8 the interest which each of the plan compo-
9 nents has in the trust, including separate
10 accounting for additions to the trust for
11 the benefit of each plan component, dis-
12 bursements made from each plan compo-
13 nent’s account in the trust, investment ex-
14 perience of the trust allocable to that ac-
15 count, and administrative expenses (wheth-
16 er direct expenses or shared expenses allo-
17 cated proportionally), and permits, but
18 does not require, the pooling: of some or all
19 of the assets of the two plan components
20 for investment purposes; and
21 (i) that the assets of each of the two
22 plan components shall be held, invested,
23 reinvested, managed, administered and dis-
24 tributed for the exclusive benefit of the
25 participants and beneficiaries of each such

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003551
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 57 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1247

1 plan component, and in no event shall the
2 assets of one of the plan components be
3 available to pay benefits due under the
4 other plan component.

5 “(4) NoT A TERMINATION EVENT.—Notwith-
6 standing section 4041A, an amendment pursuant to
7 paragraph (1) to incorporate the features of a com-
8 posite plan as a component of a multiemployer plan
9 does not constitute termination of the multiemployer
10 plan.

11 (5) NOTICE TO THE SECRETARY.—

12 (A) NovricE.—The plan sponsor of a
13 composite plan shall provide notice to the Sec-
14 retary of the intent to establish the composite
15 plan (or, in the ease of a composite plan incor-
16 porated as a component of a multiemployer
17 plan as deseribed in paragraph (1), the intent
18 to amend the multiemployer plan to incorporate
19 such composite plan) at least 30 days prior to
20 the effective date of such establishment or
21 amendment.
22 “(B) CERTIFICATION.—In the case of a
23 composite plan incorporated as a component of
24 a multiemployer plan as described in paragraph
25 (1), sueh notice shall include a certification by

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003552
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 58 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1248

1 the plan actuary under section 305(b)(8) that
2 the effective date of the amendment occurs in
3 a plan year for which the multiemployer plan is
4 not in critical status for that plan year and any
5 of the succeeding 5 plan years.

6 (6) REFERENCES TO COMPOSITE PLAN COM-
7 PONENT.—As used in this part, the term ‘composite
8 plan’ includes a composite plan component added to
9 a defined benefit plan pursuant to paragraph (1).

10 “(7) RULE OF CONSTRUCTION.—Paragraph
11 (2)(A) shall not be construed as preventing the plan
12 sponsor of a multiemployer plan from adopting an
13 amendment pursuant to paragraph (1) because some
14 collective bargaining agreements are amended to
15 cease any covered employer’s obligation to contribute
16 to the multiemployer plan before or after the plan
17 amendment is effective. Paragraph (2)(B) shall not
18 be construed as preventing the plan sponsor of a
19 multiemployer plan from adopting an amendment
20 pursuant to paragraph (1) because some _ partici-
21 pants cease to have contributions made to the multi-
22 employer plan on their behalf before or after the
23 plan amendment is effective.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003553
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 59 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1249

1 “(¢) COORDINATION WITH FUNDING RULES.—Ex-
2 cept as otherwise provided in this title, sections 302, 304,
3 and 305 shall not apply to a composite plan.

4 ‘“(d) TREATMENT OF A COMPOSITE PLAN.—F or pur-
5 poses of this Act (other than sections 302 and 4245), a
6 composite plan shall be treated as if it were a defined ben-
7 +efit plan unless a different treatment is provided for under
8 applicable law.

9 “SEC. 802. FUNDED RATIOS; ACTUARIAL ASSUMPTIONS.

10 “(a) CERTIFICATION OF FUNDED RATIOS.—

11 “(1) IN GENERAL.—Not later than the one-
12 hundred twentieth day of each plan year of a com-
13 posite plan, the plan actuary of the composite plan
14 shall certify to the Secretary, the Secretary of the
15 Treasury, and the plan sponsor the plan’s current
16 funded ratio and projected funded ratio for the plan
17 vear.

18 “(2) DETERMINATION OF CURRENT FUNDED
19 RATIO AND PROJECTED FUNDED RATIO.—F or pur-
20 poses of this section:
21 (A) CURRENT FUNDED RATIO.—The cur-
22 rent funded ratio is the ratio (expressed as a
23 percentage) of—
24 “G) the value of the plan’s assets as
25 of the first day of the plan year; to

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003554
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 60 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1250

1 Gi) the plan actuary’s best estimate

2 of the present value of the plan labilities

3 as of the first day of the plan year.

4 “(B) PROJECTED FUNDED RATIO.—The

5 projected funded ratio is the current funded

6 ratio projected to the first day of the fifteenth

7 plan vear following the plan year for which the

8 determination is being made.

9 (3) CONSIDERATION OF CONTRIBUTION RATE
10 INCREASES.—F or purposes of projections under this
il subsection, the plan sponsor may anticipate con-
12 tribution rate increases beyond the term of the cur-
13 rent collective bargaining agreement and any agreed-
14 to supplements, up to a maximum of 2.5 percent per
15 year, compounded annually, unless it would be un-
16 reasonable under the circumstances to assume that
17 contributions would increase by that amount.

18 “(b) ACTUARIAL ASSUMPTIONS AND METHODS.
19 For purposes of this part:
20 “(1) IN GENERAL.—AIl costs, liabilities, rates
21 of interest and other factors under the plan shall be
22 determined for a plan year on the basis of actuarial
23 assumptions and methods—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003555
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 61 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1251

1 (A) each of which is reasonable (taking
2 into account the experience of the plan and rea-
3 sonable expectations);

4 ‘“(B) which, in combination, offer the actu-
5 ary’s best estimate of anticipated experience
6 under the plan; and

7 “(C) with respect to which any change
8 from the actuarial assumptions and methods
9 used in the previous plan year shall be certified
10 by the plan actuary and the actuarial rationale
11 for such change provided in the annual report
12 required by section 103.

13 “(2) FAIR MARKET VALUE OF ASSETS.—The
14 value of the plan’s assets shall be taken into account
15 on the basis of their fair market value.

16 (3) DETERMINATION OF NORMAL COST AND
17 PLAN LIABILITIES.—A plan’s normal cost and labil-
18 ities shall be based on the most recent actuarial
19 valuation required under section 801(a)(5)(A) and
20 the unit credit funding method.
21 “(4) TIME WHEN CERTAIN CONTRIBUTIONS
22 DEEMED MADE.—Any contributions for a plan year
23 made by an employer after the last day of such plan
24 year, but not later than two and one-half months
25 after such day, shall be deemed to have been made

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003556
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 62 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1252

1 on such last day. For purposes of this paragraph,
2 such two and one-half month period may be ex-
3 tended for not more than six months under regula-
4 tions prescribed by the Secretary of the Treasury.

5 “(5) ADDITIONAL ACTUARIAL ASSUMPTIONS.

6 Except where otherwise provided in this part, the
7 provisions of section 305(b)(8)(B) shall apply to any
8 determination or projection under this part.

9 “SEC. 803. REALIGNMENT PROGRAM.

10 “(a) REALIGNMENT PROGRAM.—

11 (1) ADOPTION.—In any ease in which the plan
12 actuary certifies under section 802(a) that the plan’s
13 projected funded ratio is below 120 percent for the
14 plan year, the plan sponsor shall adopt a realign-
15 ment program under paragraph (2) not later than
16 210 days after the due date of the certification re-
17 quired under such section 802(a). The plan sponsor
18 shall adopt an updated realignment program for
19 each succeeding plan year for which a certification
20 described in the preceding sentence is made.
21 (2) CONTENT OF REALIGNMENT PROGRAM.—
22 “(A) IN GENERAL.—A realignment pro-
23 gram adopted under this paragraph is a written
24 program which consists of all reasonable meas-
25 ures, including options or a range of options to

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003557
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 63 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1253

1 be undertaken by the plan sponsor or proposed
2 to the bargaining parties, formulated, based on
3 reasonably anticipated experience and reason-
4 able actuarial assumptions, to enable the plan
5 to achieve a projected funded ratio of at least
6 120 percent for the following plan year.

7 “(B) INITIAL PROGRAM ELEMENTS.—Rea-

8 sonable measures under a realignment program
9 described in subparagraph (A) may include any
10 of the following:

11 ‘‘G) Proposed contribution increases.
12 (i) A reduction in the rate of future
13 benefit accruals, so long as the resulting
14 rate is not less than 1 percent of the con-
15 tributions on which benefits are based as
16 of the start of the plan year (or the equiva-
17 lent standard accrual rate as deseribed im
18 section 305(e)(6)).

19 “(ii) A modification or elimination of
20 adjustable benefits of participants that are
21 not in pay status before the date of the no-
22 tice required under subsection (b)(1).
23 “Gv) Any other lawfully available
24 measures not specifically described in this
25 subparagraph or subparagraph (C) or (D)

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003558
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 64 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1254

1 that the plan sponsor determines are rea-
2 sonable.

3 ““(C) ADDITIONAL PROGRAM ELEMENTS.—
4 If the plan sponsor has determined that. all rea-
5 sonable measures available under subparagraph
6 (B) will not enable the plan to achieve a pro-
7 jected funded ratio of at least 120 percent for
8 the following plan year, such reasonable meas-
9 ures may also include—

10 “G) a reduction of accrued benefits
11 that are not in pay status by the date of
12 the notice required under — subsection
13 (b)(1); or

14 “Gi) a reduction of any benefits of
15 participants that are in pay status before
16 the date of the notice required under sub-
17 section (b)(1) other than core benefits as
18 defined in paragraph (4).

19 “(D) ADDITIONAL REDUCTIONS.—In the
20 case of a composite plan for which the plan
21 sponsor has determined that all reasonable
22 measures available under subparagraphs (B)
23 and (C) will not enable the plan to achieve a
24 projected funded ratio of at least 120 percent

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003559
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 65 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1255

1 for the following plan year, such reasonable
2 measures may also include—

3 “() a further reduction in the rate of
4 future benefit accruals without regard to
5 the limitation applicable under subpara-
6 graph (B)(ii); or

7 Gi) a reduction of core benefits;

8 provided that such reductions shall be equitably
9 distributed across the participant and bene-
10 ficiary population, taking into account factors,
11 with respect to participants and_ beneficiaries
12 and their benefits, that may include one or
13 more of the factors listed in subclauses (1)
14 through (X) of section 305(e)(9)(D)(vi), to the
15 extent necessary to enable the plan to achieve
16 a projected funded ratio of at least 120 percent
17 for the followmg plan year, or at the election of
18 the plan sponsor, a projected funded ratio of at
19 least 100 percent for the following plan vear
20 and a current funded ratio of at least 90 per-
21 cent.
22 “(3) ADJUSTABLE BENEFIT DEFINED.—For
23 purposes of this part, the term ‘adjustable benefit’
24 means—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003560
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 66 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1256

1 (A) benefits, rights, and features under
2 the plan, including post-retirement death bene-
3 fits, 60-month guarantees, disability benefits
4 not vet in pay status, and similar benefits;

5 ‘“(B) any early retirement benefit or retire-
6 ment-type subsidy (within the meaning of sec-
7 tion 204(2)(2)(A)) and any benefit payment op-
8 tion (other than the qualified joint and survivor
9 annuity); and

10 ‘“(C) benefit inereases that were adopted
11 (or, if later, took effect) less than 60 months
12 before the first day such realignment program
13 took effect.

14 (4) CORE BENEFIT DEFINED.—For purposes
15 of this part, the term ‘core benefit’ means a partici-
16 pant’s accrued benefit payable in the normal form of
17 an annuity commencing at normal retirement age,
18 determined without regard to—

19 “(A) any early retirement benefits, retire-
20 ment-type subsidies, or other benefits, rights, or
21 features that may be associated with that ben-
22 efit; and
23 ‘“(B) any cost-of-living adjustments or ben-
24 efit increases effective after the date of retire-
25 ment.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003561
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 67 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1257

1 (5) COORDINATION WITH CONTRIBUTION IN-
2 CREASES.—

3 “(A) IN GENERAL.—A realignment pro-
4 eram may provide that some or all of the ben-
5 efit modifications described in the program will
6 only take effect if the bargaining parties fail to
7 agree to specified levels of increases in contribu-
8 tions to the plan, effective as of specified dates.
9 “(B) INDEPENDENT BENEFIT MODIFICA-
10 TIONS.—If a realignment program adopts any
il changes to the benefit formula that are inde-
12 pendent of potential contribution increases,
13 such changes shall take effect not later than
14 180 days after the first day of the first plan
15 year that begins following the adoption of the
16 realignment program.

17 “(C) CONDITIONAL BENEFIT MODIFICA-
18 TIONS.—If a reahenment program adopts any
19 changes to the benefit formula that take effect
20 only if the bargaining parties fail to agree to
21 contribution increases, such changes shall take
22 effect not later than the first day of the first
23 plan year beginning after the third anniversary
24 of the date of adoption of the realignment pro-
25 oram.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003562
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 68 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1258

1 “(D) REVOCATION OF CERTAIN BENEFIT
2 MODIFICATIONS.—Benefit modifications  de-
3 seribed in subparagraph (C) may be revoked, in
4 whole or in part, and retroactively or prospec-
5 tively, when contributions to the plan are in-
6 creased, as specified in the realignment pro-
7 eram, including any amendments thereto. The
8 preceding sentence shall not apply unless the
9 contribution mereases are to be effective not
10 later than the fifth anniversary of the first day
il of the first plan year that begins after the
12 adoption of the realignment program.

13 ““(b) NOTICE.—

14 “(1) IN GENERAL.—In any ease in which it is
15 certified under section 802(a) that the projected
16 funded ratio is less than 120 percent, the plan spon-
17 sor shall, not later than 30 days after the date of
18 the certification, provide notification of the current
19 and projected funded ratios to the participants and
20 beneficiaries, the bargaining parties, and the Sec-
21 retary. Such notice shall include—
22 (A) an explanation that contribution rate
23 increases or benefit reductions may be nec-
24 essary;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003563
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 69 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1259

1 ‘‘(B) a description of the types of benefits
2 that might be reduced; and

3 “(C) an estimate of the contribution in-
4 creases and benefit reductions that may be nec-
5 essary to achieve a projected funded ratio of
6 120 percent.

7 “(2) NOTICE OF BENEFIT MODIFICATIONS.—

8 “(A) IN GENERAL.—No modifications may
9 be made that reduce the rate of future benefit
10 accrual or that reduce core benefits or adjust-
il able benefits unless notice of such reduction has
12 been given at least 180 days before the general
13 effective date of such reduction for all partici-
14 pants and beneficiaries to—

15 “G) plan participants and bene-
16 ficiaries;

17 (i) each employer who has an obliga-
18 tion to contribute to the composite plan;
19 and
20 “Gi) each employee organization
21 which, for purposes of collective — bar-
22 gaining, represents plan participants em-
23 ployed by such employers.
24 “(B) CONTENT OF NOTICE.—The notice
25 under subparagraph (A) shall contain—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003564
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 70 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1260

1 “G) sufficient information to enable
2 participants and beneficiaries to under-
3 stand the effect of any reduction on their
4 benefits, including an illustration of any
5 affected benefit or subsidy, on an annual
6 or monthly basis that a participant or ben-
7 eficiary would otherwise have been eligible
8 for as of the general effective date de-
9 seribed in subparagraph (A); and

10 Gi) information as to the rights and
11 remedies of plan participants and bene-
12 ficiaries as well as how to contact the De-
13 partment of Labor for further information
14 and assistance, where appropriate.

15 “(C) FORM AND MANNER.—Any notice
16 under subparagraph (A)—

17 “G) shall be provided in a form and
18 manner prescribed in regulations of the
19 Seeretary of Labor;
20 i) shall be written in a manner so
21 as to be understood by the average plan
22 participant.
23 (3) MODEL NOTICES.—The Secretary shall—
24 (A) preseribe model notices that the plan
25 sponsor of a composite plan may use to satisfy

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003565
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 71 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1261

1 the notice requirements under this subsection;
2 and

3 ‘(B) by regulation enumerate any details
4 related to the elements listed in paragraph (1)
5 that any notice under this subsection must in-
6 clude.

7 (4) DELIVERY METHOD.—Any notice under
8 this part shall be provided in writing and may also
9 be provided in electronic form to the extent that the
10 form is reasonably accessible to persons to whom the
il notice is provided.
12 “SEC. 804. LIMITATION ON INCREASING BENEFITS.
13 (a) LEVEL OF CURRENT FUNDED RATIOS.—Except
14 as provided in subsections (¢), (d), and (e), no plan

—"
ws

amendment increasing benefits or establishing new bene-

16 fits under a composite plan may be adopted for a plan
17 year unless—
18 (1) the plan’s current funded ratio is at least
19 110 percent (without regard to the benefit increase
20 or new benefits);
21 (2) taking the benefit increase or new benefits
22 into account, the current funded ratio is at least 100
23 percent and the projected funded ratio for the cur-
24 rent plan year is at least 120 percent;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003566
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 72 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1262

1 (3) in any ease in which, after taking the ben-
2 efit increase or new benefits into account, the cur-
3 rent funded ratio is less than 140 percent and the
4 projected funded ratio is less than 140 percent, the
5 benefit increase or new benefits are projected by the
6 plan actuary to increase the present value of the
7 plan’s habilities for the plan year by not more than
8 3 percent; and

9 (4) expected contributions for the current plan
10 year are at least 120 percent of normal cost for the
11 plan year, determined using the unit credit funding
12 method and treating the benefit increase or new ben-
13 efits as in effect for the entire plan year.
14 “(b) ADDITIONAL REQUIREMENTS WHERE CORE
15. BENEFITS REDUCED.—If a plan has been amended to re-

—
on

duce core benefits pursuant to a realignment program

—
~

under section 8038(a)(2)(D), such plan may not be subse-

—
oO

quently amended to increase core benefits unless the

—
\©

amendment—

i)
©

(1) inereases the level of future benefit pay-

bo
—

ments only; and

No
No

(2) provides for an equitable distribution of

N
Go

benefit increases across the participant and bene-

We)
a

ficiary population, taking into account the extent to

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003567
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 73 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1263
1 which the benefits of participants were previously re-
duced pursuant to such realignment program.

‘“(@) EXCEPTION To CompnLuy WirH APPLICABLE
LAw.—Subsection (a) shall not apply in connection with
a plan amendment if the amendment is required as a con-
dition of qualification under part I of subchapter D of
chapter 1 of the Internal Revenue Code of 1986 or to com-

ply with other applicable law.

oO Aa aN DH OD SP WH Ld

“(d) EXCEPTION WHERE MAXIMUM DEDUCTIBLE
10 Limir APPLIES.—Subsection (a) shall not apply in con-
11 nection with a plan amendment if and to the extent that
12 contributions to the composite plan would not be deduet-
13 ible for the plan year under section 404(a)(1)(H) of the
14 Internal Revenue Code of 1986 if the plan amendment is
15 not adopted.

16 “(e) EXCEPTION FOR CERTAIN BENEFIT MODIFICA-
17 TIONS.—Subsection (a) shall not apply in connection with
18 a plan amendment under section 803(a)(5)(C), regarding
19 conditional benefit modifications.

20 “(f) TREATMENT OF PLAN AMENDMENTS.—For pur-

21 poses of this section—

22 (1) if two or more plan amendments increas-

23 ing benefits or establishing new benefits are adopted

24 in a plan year, such amendments shall be treated as
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003568
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 74 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1264

1 a single amendment adopted on the last day of the
2 plan year;

3 “(2) all benefit imereases and new benefits
4 adopted in a single amendment are treated as a sin-
5 gle benefit increase, irrespective of whether the in-
6 creases and new benefits take effect in more than
7 one plan year; and

8 (3) inereases in contributions or decreases in
9 plan habilities which are scheduled to take effect in
10 future plan years may be taken into account in con-
11 nection with a plan amendment if they have been
12 agreed to in writing or otherwise formalized by the
13 date the plan amendment is adopted.

14 “SEC. 805. COMPOSITE PLAN RESTRICTIONS TO PRESERVE
15 LEGACY PLAN FUNDING.

16 (a) TREATMENT AS A LEGACY PLAN.—

17 “(1) IN GENERAL.—For purposes of this part
18 and parts 2 and 3, a defined benefit plan shall be
19 treated as a legacy plan with respect to the com-
20 posite plan under which the employees who were eli-
21 gible to accrue a benefit under the defined benefit
22 plan become eligible to accrue a benefit under such
23 composite plan.

24 (2) COMPONENT PLANS.—In any ease in
25 which a defined benefit plan is amended to add a
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003569
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 75 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1265

1 composite plan component pursuant to section
2 801(b), paragraph (1) shall be appled by  sub-
3 stituting ‘defined benefit component’ for ‘defined
4 benefit plan’ and ‘composite plan component’ for
5 ‘composite plan’.

6 “(3) ELIGIBLE TO ACCRUE A BENEFIT.—For
7 purposes of paragraph (1), an employee is consid-
8 ered eligible to accrue a benefit under a composite
9 plan as of the first day in which the employee com-
10 pletes an hour of service under a collective bar-
il gaining agreement that provides for contributions to
12 and accruals under the composite plan in lieu of ac-
13 cruals under the legacy plan.

14 (4) COLLECTIVE BARGAINING AGREEMENT.—
15 As used in this part, the term ‘collective bargaining
16 agreement’ includes any agreement under which an
17 employer has an obligation to contribute to a plan.
18 “(5) OTHER TERMS.—Any term used in this
19 part which is not defined in this part and which is
20 also used in section 305 shall have the same mean-
21 ing provided such term in such section.
22 ‘“(b) RESTRICTIONS ON ACCEPTANCE BY COMPOSITE
23. PLAN OF AGREEMENTS AND CONTRIBUTIONS.—
24 (1) IN GENERAL.—The plan sponsor of a com-
25 posite plan shall not accept or recognize a collective

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003570
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 76 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1266

1 bargaining agreement (or any modification to such
2 agreement), and no contributions may be accepted
3 and no benefits may be accrued or otherwise earned
4 under the agreement—

5 (A) in any case in which the plan actuary
6 of anv defined benefit plan that would be treat-
7 ed as a legacy plan with respect to such com-
8 posite plan has certified under — section
9 305(b)(8) that such defined benefit plan is or
10 will be in eritical status for the plan year in
11 which such agreement would take effect or for
12 any of the succeeding 5 plan years; and

13 ‘(B) unless the agreement requires each
14 employer who is a party to such agreement, in-
15 cluding employers whose employees are not par-
16 ticipants in the legacy plan, to provide contribu-
17 tions to the legacy plan with respect to such
18 composite plan in a manner that satisfies the
19 transition contribution requirements of sub-
20 section (d).
21 (2) NoriceE.—Not later than 30 days after a
22 determination by a plan sponsor of a composite plan
23 that an agreement fails to satisfy the requirements
24 described in paragraph (1), the plan sponsor shall

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003571
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 77 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1267
1 provide notification of such failure and the reasons
2 for such determination—
3 ‘“(A) to the parties to the agreement;
4 ‘(B) to aetive participants of the com-
5 posite plan who have ceased to accrue or other-
6 wise earn benefits with respect to service with
7 an employer pursuant to paragraph (1); and
8 “(C) to the Secretary, the Secretary of the
9 Treasury, and the Pension Benefit Guaranty
10 Corporation.
11 (3) LIMITATION ON RETROACTIVE EFFECT.—
12 This subsection shall not apply to benefits accrued
13 before the date on which notice is provided under
14 paragraph (2).
15 ‘“(¢) RESTRICTION ON ACCRUAL OF BENEFITS

16 UNDER A COMPOSITE PLAN.—

 

17 “(1) IN GENERAL.—In any case in which an
18 employer, under a collective bargaining agreement
19 entered into after the date of enactment of the Giv-
20 ing Retirement Options to Workers Act of 2020,
21 ceases to have an obligation to contribute to a multi-
22 employer defined benefit plan, no employees em-
23 ployed by the employer may accrue or otherwise earn
24 benefits under any composite plan, with respect to
25 service with that employer, for a 60-month period
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003572
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 78 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1268

1 beginning on the date on which the employer entered
2 into such collective bargaining agreement.

3 (2) NOTICE OF CESSATION OF OBLIGATION.—
4 Within 30 days of determining that an employer has
5 ceased to have an obligation to contribute to a leg-
6 acy plan with respect to employees employed by an
7 employer that is or will be contributing to a com-
8 posite plan with respect to service of such employees,
9 the plan sponsor of the legacy plan shall notify the
10 plan sponsor of the composite plan of that cessation.
11 (3) NOTICE OF CESSATION OF ACCRUALS.—
12 Not later than 30 days after determining that an
13 employer has ceased to have an obligation to con-
14 tribute to a legacy plan, the plan sponsor of the
15 composite plan shall notify the bargaining parties,
16 the active participants affected by the cessation of
17 accruals, the Secretary, the Secretary of the Treas-
18 ury, and the Pension Benefit Guaranty Corporation
19 of the cessation of accruals, the period during which
20 such cessation is in effect, and the reasons therefor.
21 (4) LIMITATION ON RETROACTIVE EFFECT.—
22 This subsection shall not apply to benefits accrued
23 before the date on which notice is provided under
24 paragraph (3).
25 “(d) TRANSITION CONTRIBUTION REQUIREMENTS.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003573
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 79 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1269
1 “(1) IN GENERAL.—A_ collective bargaining
2 agreement satisfies the transition contribution re-
3 quirements of this subsection if the agreement—
4 (A) authorizes payment of contributions
5 to a legacy plan at a rate or rates equal to or
6 greater than the transition contribution rate es-
7 tablished by the legacy plan under paragraph
8 (2); and
9 “(B) does not provide for—
10 ‘G) a suspension of contributions to
il the legacy plan with respect to any period
12 of service; or
13 Gi) any new direct or indirect exelu-
14 sion of younger or newly hired employees
15 of the employer from being taken into ac-
16 count in determining contributions owed to
17 the legacy plan.
18 (2) TRANSITION CONTRIBUTION RATE.
19 “C(A) IN GENERAL.—The transition con-
20 tribution rate for a plan vear is the contribution
21 rate that, as certified by the actuary of the leg-
22 acy plan in accordance with the principles in
23 section 305(b)(3)(B), is reasonably expected to
24 be adequate—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003574
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 80 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1270

1 “G) to fund the normal cost for the
2 plan year;

3 Gi) to amortize the plan’s unfunded
4 habilities in level annual installments over
5 25 years, beginning with the plan year in
6 which the transition contribution rate is
7 first established; and

8 “(i) to amortize any subsequent
9 changes in the legacy plan’s unfunded li-
10 ability due to experience gains or losses
11 (including investment gains or losses, gains
12 or losses due to contributions greater or
13 less than the contributions made under the
14 prior transition contribution rate, and
15 other actuarial gains or losses), changes in
16 actuarial assumptions, changes to the leg-
17 acy plan’s benefits, or changes in funding
18 method over a period of 15 plan years be-
19 sinning with the plan year in which such
20 change in unfunded lability is incurred.
21 The transition contribution rate for any plan
22 vear may not be less than the transition con-
23 tribution rate for the plan year in which such
24 rate is first established.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003575
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 81 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1271

1 “(B) MULTIPLE RATES.—If different rates
2 of contribution are payable to the legacy plan
3 by different emplovers or for different classes of
4 employees, the certification shall specify a tran-
5 sition contribution rate for each such employer.
6 “(C) RATE APPLICABLE TO EMPLOYER.—
7 “G) IN GENERAL.—Except as pro-
8 vided by clause (ii), the transition con-
9 tribution rate applicable to an employer for
10 a plan year is the rate in effect for the
il plan year of the legacy plan that com-
12 mences on or after 180 days before the
13 earlier of-—

14 “(T) the effective date of the col-
15 lective bargaining agreement pursuant
16 to which the employer contributes to
17 the legacy plan; or

18 “(I) 5 years after the last plan
19 vear for which the transition contribu-
20 tion rate applicable to the employer
21 was established or updated.
22 “Gi) EXCEPTION.—The _ transition
23 contribution rate applicable to an employer
24 for the first plan year beginning’ on or
25 after the commencement of the employer’s

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003576
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 82 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1272
1 obligation to contribute to the composite
2 plan is the rate in effect for the plan vear
3 of the legacy plan that commences on or
4 after 180 days before such first plan year.
5 “(D) EFFECT OF LEGACY PLAN FINANCIAL
6 CIRCUMSTANCES.—-If the plan actuary of the
7 legacy plan has certified under section 305 that
8 the plan is in endangered or critical status for
9 a plan year, the transition contribution rate for
10 the following plan year is the rate determined
11 with respect to the employer under the legacy
12 plan’s funding improvement or rehabilitation
13 plan under section 305, if greater than the rate
14 otherwise determined, but in no event greater
15 than 75 percent of the sum of the contribution
16 rates applicable to the legacy plan and the com-
17 posite plan for the plan year.
18 “(E) OTHER ACTUARIAL ASSUMPTIONS
19 AND METHODS.—Except as provided in sub-
20 paragraph (A), the determination of the transi-
21 tion contribution rate for a plan year shall be
22 based on actuarial assumptions and methods
23 consistent with the minimum funding deter-
24 minations made under section 304 (or, if appli-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003577
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 83 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1273

1 cable, section 305) with respect to the legacy
2 plan for the plan year.

3 “(F) ADJUSTMENTS IN RATE.—The plan
4 sponsor of a legacy plan from time to time may
5 adjust the transition contribution rate or rates
6 applicable to an employer under this paragraph
7 by increasing some rates and decreasing others
8 if the actuary certifies that such adjusted rates
9 in combination will produce projected contribu-
10 tion income for the plan year beginning on or
il after the date of certification that is not less
12 than would be produced by the transition con-
13 tribution rates in effect at the time of the cer-
14 tification.

15 “(G) NOTICE OF TRANSITION CONTRIBU-
16 TION RATE.—The plan sponsor of a legacy plan
17 shall provide notice to the parties to collective
18 bargaining agreements pursuant to which con-
19 tributions are made to the legacy plan of
20 changes to the transition contribution rate re-
21 quirements at least 30 days before the begin-
22 ning of the plan year for which the rate is effec-
23 tive.
24 ‘“(H) NOTICE TO COMPOSITE PLAN SPON-
25 SOR.—Not later than 30 days after a deter-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003578
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 84 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1274

1 mination by the plan sponsor of a legacy plan
2 that a collective bargaining agreement provides
3 for a rate of contributions that is below the
4 transition contribution rate applicable to one or
5 more employers that are parties to the collective
6 bargaining agreement, the plan sponsor of the
7 legacy plan shall notify the plan sponsor of any
8 composite plan under which employees of such
9 employer would otherwise be eligible to accrue
10 a benefit.

11 (3) CORRECTION PROCEDURES.—Pursuant to
12 standards prescribed by the Secretary, the plan
13 sponsor of a composite plan shall adopt rules and
14 procedures that give the parties to the collective bar-
15 gaining agreement notice of the failure of such
16 agreement to satisfy the transition contribution re-
17 quirements of this subsection, and a reasonable op-
18 portunity to correct such failure, not to exceed 180
19 days from the date of notice given under subsection
20 (b)(2).
21 (4) SUPPLEMENTAL CONTRIBUTIONS.—A col-
22 lective bargaining agreement may provide for supple-
23 mental contributions to the legacy plan for a plan
24 year in excess of the transition contribution rate de-
25 termined under paragraph (2), regardless of whether

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003579
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 85 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1275

1 the legacy plan is in endangered or critical status for
2 such plan year.

3 ‘“(e) NONAPPLICATION OF COMPOSITE PLAN RE-
4 STRICTIONS.

5 “(1) IN GENERAL.—The provisions of sub-
6 sections (a), (b), and (e) shall not apply with respect
7 to a collective bargaining agreement, to the extent
8 the agreement, or a predecessor agreement, provides
9 or provided for contributions to a defined benefit
10 plan that is a legacy plan, as of the first day of the
11 first plan year following a plan year for which the
12 plan actuary certifies that the plan is fully funded,
13 has been fully funded for at least three out of the
14 immediately preceding 5 plan years, and is projected
15 to remain fully funded for at least the following 4
16 plan years.

17 (2) DETERMINATION OF FULLY FUNDED.—A
18 plan is fully funded for purposes of paragraph (1)
19 if, as of the valuation date of the plan for a plan
20 year, the value of the plan’s assets equals or exceeds
21 the present value of the plan’s labilities, determined
22 in accordance with the rules prescribed by the Pen-
23 sion Benefit Guaranty Corporation under sections
24 4219(¢)(1)(D) and 4281 for multiemployer plans
25 terminating by mass withdrawal, as in effect for the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003580
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 86 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1276

1 date of the determination, except the plan’s reason-
2 able assumption regarding the starting date of bene-
3 fits may be used.

4 (3) OTHER APPLICABLE RULES.—Execept as
5 provided in paragraph (2), actuarial determinations
6 and projections under this section shall be based on
7 the rules in section 305(b)(3) and section 802(b).

8 “SEC. 806. MERGERS AND ASSET TRANSFERS OF COM-
9 POSITE PLANS.

10 “(a) IN GENERAL.—Assets and liabilities of a com-
11 posite plan may only be merged with, or transferred to,
12 another plan if—

13 (1) the other plan is a composite plan;

14 (2) the plan or plans resulting from the mereg-
15 er or transfer is a composite plan;

16 (3) no participant’s acerued benefit or adjust-
17 able benefit is lower immediately after the trans-
18 action than it was immediately before the trans-
19 action; and
20 (4) the value of the assets transferred in the
21 case of a transfer reasonably reflects the value of the
22 amounts contributed with respect to the participants
23 whose benefits are being transferred, adjusted for al-
24 locable distributions, investment gains and_ losses,
25 and administrative expenses.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003581
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 87 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1277

1 “(b) LEGACY PLAN.—

2 (1) IN GENERAL.—After a merger or transfer
3 involving a composite plan, the legaey plan with re-
4 spect to an employer that is obligated to contribute
5 to the resulting composite plan is the legacy plan
6 that applied to that employer immediately before the
7 merger or transfer.

8 “(2) MULTIPLE LEGACY PLANS.—If an em-
9 ployer is obligated to contribute to more than one
10 legacy plan with respect to employees eligible to ac-
11 crue benefits under more than one composite plan
12 and there is a merger or transfer of such legaev
13 plans, the transition contribution rate applicable to
14 the legacy plan resulting from the merger or trans-
15 fer with respect to that employer shall be determined
16 in aecordanee with the provisions of section
17 805(d)(2)(B).”.

18 (2) PENALTIES.—

19 (A) CrviL ENFORCEMENT OF FAILURE TO
20 COMPLY WITH REALIGNMENT PROGRAM.—Sec-
21 tion 502(a) of such Act (29 U.S.C. 1132(a)) is
22 amended—
23 (i) in paragraph (10), by striking ‘or’
24 at the end;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003582
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 88 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1278
1 (ii) in paragraph (11), by striking the
2 period at the end and inserting “; or’; and
3 Gi) by adding at the end the fol-
4 lowing:
5 (12) in the ease of a composite plan required
6 to adopt a realignment program under section 803,
7 if the plan sponsor—
8 “(A) has not adopted a realignment pro-
9 eram under that section by the deadline estab-
10 lished in such section; or
11 ‘“(B) fails to update or comply with the
12 terms of the realignment program in accordance
13 with the requirements of such section,
14 by the Secretary, by an employer that has an obliga-
15 tion to contribute with respect to the composite plan,
16 or by an employee organization that represents ac-
17 tive participants in the composite plan, for an order
18 compelling the plan sponsor to adopt a realignment
19 program, or to update or comply with the terms of
20 the realignment program, in accordance with the re-
21 quirements of such section and the realignment pro-
22 oram.”’.
23 (B) CIVIL PENALTIES.—Section 502(e) of
24 such Act (29 U.S.C. 11382(e¢)) is amended—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003583
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 89 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1279

1 Gi) by moving paragraphs (8), (10),
2 and (12) each 2 ems to the left;

3 Gi) by redesignating paragraphs (9)
4 through (12) as paragraphs (12) through

5 (15), respectively; and

6 (iii) by inserting after paragraph (8)
7 the following:

8 (9) The Secretary may assess against any plan

9 sponsor of a composite plan a civil penalty of not
10 more than $1,100 per day for each violation by such
11 sponsor—

12 (A) of the requirement under section
13 802(a) on the plan actuary to certify the plan’s
14 current or projected funded ratio by the date
15 specified in such subsection; or
16 ‘“(B) of the requirement under section 8038
17 to adopt a realignment program by the deadline
18 established in that section and to comply with
19 its terms.
20 “(10)(A) The Secretary may assess against any
21 plan sponsor of a composite plan a civil penalty of
22 not more than $100 per day for each violation by
23 such sponsor of the requirement under section
24 803(b) to provide notice as described in such section,
25 except that no penalty may be assessed in any case

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003584
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 90 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1280
1 in which the plan sponsor exercised reasonable dili-
2 gence to meet the requirements of such section
3 and—
4 ‘G) the plan sponsor did not know that the
5 violation existed; or
6 ‘“(i) the plan sponsor provided such notice
7 during the 30-day period beginning on the first
8 date on which the plan sponsor knew, or in ex-
9 ercising reasonable due diligence should have
10 known, that such violation existed.
11 ‘(B) In any ease in which the plan sponsor ex-
12 ercised reasonable diligence to meet the require-
13 ments of section 803(b)—
14 ‘“G) the total penalty assessed under this
15 paragraph against such sponsor for a plan year
16 may not exceed $500,000; and
17 Gi) the Secretary may waive part or all of
18 such penalty to the extent that the payment of
19 such penalty would be excessive or otherwise in-
20 equitable relative to the violation involved.
21 (11) The Secretary may assess against any
22 plan sponsor of a composite plan a civil penalty of
23 not more than $100 per day for each violation by
24 such sponsor of the notice requirements under sec-
25 tions 801(b)(5) and 805(b)(2).”.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003585
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 91 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1281
1 (3) CONFORMING AMENDMENT.—The table of
2 contents in section 1 of such Act (29 U.S.C. 1001
3 note) is amended by inserting after the item relating
4 to section 734 the following:
“PaRT 8—COMPOSITE PLANS AND LEGACY PLANS
“Sec. 801. Composite plan defined.
“Sec. 802. Funded ratios; actuarial assumptions.
“Sec. 803. Realignment program.
“See. 804. Limitation on increasing benefits.
“See. 805. Composite plan restrictions to preserve legacy plan funding.
“Sec. 806. Mergers and asset transfers of composite plans.’’.
5 (b) AMENDMENT TO THE INTERNAL REVENUE CODE
6 OF 1986.—
7 (1) IN GENERAL.—Part LI of subchapter D of
8 chapter 1 of the Internal Revenue Code of 1986 is
9 amended by adding at the end the following:
10 “Subpart C—Composite Plans and Legacy Plans
“See. 437. Composite plan defined.
“Sec. 438. Funded ratios; actuarial assumptions.
“Sec. 439. Realignment program.
“Sec. 440. Limitation on increasing benefits.
“Sec. 440A. Composite plan restrictions to preserve legacy plan funding.
“See. 440B. Mergers and asset transfers of composite plans.
11 “SEC. 437. COMPOSITE PLAN DEFINED.
12 (a) IN GENERAL.—F or purposes of this title, the
13 term ‘composite plan’ means a pension plan—
14 (1) which is a multiemployer plan that is nei-
15 ther a defined benefit plan nor a defined contribu-
16 tion plan,
17 (2) the terms of which provide that the plan
18 is a composite plan for purposes of this title with re-
g:AVHL.C\051220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003586
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 92 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1282

1 spect to which not more than one multiemplover de-
2 fined benefit plan is treated as a legacy plan within
3 the meaning of section 440A, unless there is more
4 than one legacy plan following a merger of composite
5 plans under section 440B,

6 (3) which provides systematically for the pay-
7 ment of benefits—

8 (A) objectively caleulated pursuant to a
9 formula enumerated in the plan document with
10 respect to plan participants after retirement,
11 for life, and

12 ‘(B) in the form of life annuities, except
13 for benefits which under section 411(a)(11)
14 may be immediately distributed without the
15 consent of the participant,

16 “(4) for which the plan contributions for the
17 first plan year are at least 120 percent of the nor-
18 mal cost for the plan year,

19 (5) which requires—
20 (A) an annual valuation of the liability of
21 the plan as of a date within the plan year to
22 which the valuation refers or within one month
23 prior to the beginning of such year,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003587
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 93 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1283

1 ‘“‘(B) an annual actuarial determination of
2 the plan’s current funded ratio and projected
3 funded ratio under section 438(a),

4 “(C) corrective action through a realign-
5 ment program pursuant to section 439 when-
6 ever the plan’s projected funded ratio is below
7 120 pereent for the plan year, and

8 ‘“(D) an annual notification to each partici-
9 pant deseribing the participant’s benefits under
10 the plan and explaming that such benefits may
11 be subject to reduction under a realignment
12 program pursuant to section 439 based on the
13 plan’s funded status in future plan years, and
14 (6) the board of trustees of which includes at
15 least one retiree or beneficiary in pay status during
16 each plan year following the first plan year in which
17 at least 5 percent of the participants in the plan are
18 retirees or beneficiaries in pay status.

19 ‘“(b) TRANSITION FROM A MULTIEMPLOYER DE-
20 FINED BENEFIT PLAN.—
21 (1) IN GENERAL.—The plan sponsor of a de-
22 fined benefit plan that is a multiemployer plan may,
23 subject to paragraph (2), amend the plan to incor-
24 porate the features of a composite plan as a compo-
25 nent of the multiemployer plan separate from the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003588
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 94 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1284

1 defined benefit plan component, except in the case of
2 a defined benefit plan for which the plan actuary has
3 certified under section 432(b)(8) that the plan is or
4 will be in eritical status for the plan year in which
5 such amendment would become effective or for any
6 of the succeeding 5 plan years.

7 (2) REQUIREMENTS.—Any amendment pursu-
8 ant to paragraph (1) to incorporate the features of
9 a composite plan as a component of a multiemplover
10 plan shall—

il “(A) apply with respect to all collective
12 bargaining agreements providing for contribu-
13 tions to the multiemployer plan on or after the
14 effective date of the amendment,

15 ‘(B) apply with respect to all participants
16 i the multiemployer plan for whom contribu-
17 tions are made to the multiemployer plan on or
18 after the effective date of the amendment,

19 “(C) specify that the effective date of the
20 amendment is—
21 ‘“G) the first day of a specified plan
22 year following the date of the adoption of
23 the amendment, except that the plan spon-
24 sor may alternatively provide for a sepa-
25 rate effective date with respect to each col-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003589
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 95 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1285

1 lective bargaining agreement under which
2 contributions to the multiemployer plan
3 are required, which shall occur on the first
4 day of the first plan year beginning after
5 the termination, or if earlier, the re-open-
6 ing, of each such agreement, or such ear-
7 ler date as the parties to the agreement
8 and the plan sponsor of the multiemployer
9 plan shall agree to, and

10 Gi) not later than the first day of the
11 fifth plan year beginning on or after the
12 date of the adoption of the amendment,

13 ‘“(D) specify that, as of the amendment’s
14 effective date, no further benefits shall accrue
15 under the defined benefit component of the
16 multiemployer plan, and

17 “(E) specify that, as of the amendment’s
18 effective date, the plan sponsor of the multiem-
19 ployer plan shall be the plan sponsor of both
20 the composite plan component and the defined
21 benefit plan component of the plan.
22 (3) SPECIAL RULES.—If a multiemployer plan
23 is amended pursuant to paragraph (1)—

24 (A) the requirements of this title shall be
25 applied to the composite plan component and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003590
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 96 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1286

1 the defined benefit plan component of the mul-

2 tiemployer plan as if each such component were

3 maintained as a separate plan, and

4 ‘‘(B) the assets of the composite plan com-

5 ponent and the defined benefit plan component

6 of the plan shall be held in a single trust form-

7 ing part of the plan under which the trust in-

8 strument expressly provides—

9 “G) for separate accounts (and appro-
10 priate records) to be maintained to reflect
11 the interest which each of the plan compo-
12 nents has in the trust, including separate
13 accounting for additions to the trust for
14 the benefit of each plan component, dis-
15 bursements made from each plan compo-
16 nent’s account in the trust, investment ex-
17 perience of the trust allocable to that ac-
18 count, and administrative expenses (wheth-
19 er direct expenses or shared expenses allo-
20 cated proportionally), and permits, but
21 does not require, the pooling of some or all
22 of the assets of the two plan components
23 for investment purposes, and
24 ‘“(ii) that the assets of each of the two
25 plan components shall be held, invested,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003591
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 97 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1287

1 reinvested, managed, administered and dis-
2 tributed for the exclusive benefit of the
3 participants and beneficiaries of each such
4 plan component, and in no event shall the
5 assets of one of the plan components be
6 available to pay benefits due under the
7 other plan component.

8 “(4) NOT A TERMINATION EVENT.—Notwith-
9 standing section 4041A of the Employee Retirement
10 Income Security Act of 1974, an amendment pursu-
il ant to paragraph (1) to incorporate the features of
12 a composite plan as a component of a multiemployer
13 plan does not constitute termination of the multiem-
14 ployer plan.

15 (5) NOTICE TO THE SECRETARY.—

16 “(A) NovTicE.—The plan sponsor of a
17 composite plan shall provide notice to the See-
18 retary of the intent to establish the composite
19 plan (or, in the case of a composite plan incor-
20 porated as a component of a multiemployer
21 plan as deseribed in paragraph (1), the intent
22 to amend the multiemployer plan to incorporate
23 such composite plan) at least 30 days prior to
24 the effective date of such establishment or
25 amendment.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003592
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 98 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1288

1 “(B) CERTIFICATION.—In the case of a
2 composite plan incorporated as a component of
3 a multiemployer plan as described in paragraph
4 (1), such notice shall include a certification by
5 the plan actuary under section 482(b)(3) that
6 the effective date of the amendment occurs in
7 a plan vear for which the multiemployer plan is
8 not in eritical status for that plan year and any
9 of the sueceeding 5 plan years.

10 “(6) REFERENCES TO COMPOSITE PLAN COM-
il PONENT.—As used in this subpart, the term ‘com-
12 posite plan’ includes a composite plan component
13 added to a defined benefit plan pursuant to para-
14 graph (1).

15 “(7) RULE OF CONSTRUCTION.—Paragraph
16 (2)(A) shall not be construed as preventing the plan
17 sponsor of a multiemployer plan from adopting an
18 amendment pursuant to paragraph (1) because some
19 collective bargaining agreements are amended to
20 cease any covered employer’s obligation to contribute
21 to the multiemployer plan before or after the plan
22 amendment is effective. Paragraph (2)(B) shall not
23 be construed as preventing the plan sponsor of a
24 multiemployer plan from adopting an amendment
25 pursuant to paragraph (1) because some _ partici-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003593
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 99 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1289

—_

pants cease to have contributions made to the multi-

employer plan on their behalf before or after the

plan amendment is effective.

‘“(@) COORDINATION WITH FUNDING RULES.—Ex-
cept as otherwise provided in this title, sections 412, 451,
and 432 shall not apply to a composite plan.

‘“(d) TREATMENT OF A COMPOSITE PLAN.—F or pur-

poses of this title (other than sections 412 and 4185),

Oo Oo SN DBD A S&S WO WV

a composite plan shall be treated as if it were a defined

=
©

benefit plan unless a different treatment is provided for

11 under applicable law.
12 “SEC. 438, FUNDED RATIOS; ACTUARIAL ASSUMPTIONS.
13 (a) CERTIFICATION OF FUNDED RATIOS.—
14 “(1) IN GENERAL.—Not later than the one-
15 hundred twentieth day of each plan year of a com-
16 posite plan, the plan actuary of the composite plan
17 shall certify to the Seeretary, the Secretary of
18 Labor, and the plan sponsor the plan’s current fund-
19 ed ratio and projected funded ratio for the plan
20 vear.
21 “(2) DETERMINATION OF CURRENT FUNDED
22 RATIO AND PROJECTED FUNDED RATIO.—F or pur-
23 poses of this section—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003594
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 100 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1290

1 (A) CURRENT FUNDED RATIO.—The cur-

2 rent funded ratio is the ratio (expressed as a

3 percentage) of—

4 “G) the value of the plan’s assets as

5 of the first day of the plan year, to

6 Gi) the plan actuary’s best estimate

7 of the present value of the plan habilities

8 as of the first day of the plan year.

9 “(B) PROJECTED FUNDED RATIO.—The
10 projected funded ratio is the current funded
il ratio projected to the first day of the fifteenth
12 plan vear following the plan year for which the
13 determination is being made.

14 (3) CONSIDERATION OF CONTRIBUTION RATE
15 INCREASES.—F or purposes of projections under this
16 subsection, the plan sponsor may anticipate con-
17 tribution rate increases beyond the term of the cur-
18 rent collective bargaining agreement and any agreed-
19 to supplements, up to a maximum of 2.5 percent per
20 vear, compounded annually, unless it would be un-
21 reasonable under the circumstances to assume that
22 contributions would increase by that amount.

23 ‘“(b) ACTUARIAL ASSUMPTIONS AND METHODS.

24 For purposes of this part—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003595
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 101 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1291
1 “(1) IN GENERAL.—AIl costs, liabilities, rates
2 of interest, and other factors under the plan shall be
3 determined for a plan year on the basis of actuarial
4 assumptions and methods—
5 (A) each of which is reasonable (taking
6 into account the experience of the plan and rea-
7 sonable expectations),
8 “(B) which, in combination, offer the actu-
9 ary’s best estimate of anticipated experience
10 under the plan, and
il “(C) with respect to which any change
12 from the actuarial assumptions and methods
13 used in the previous plan year shall be certified
14 by the plan actuary and the actuarial rationale
15 for such change provided in the annual report
16 required by section 6058.
17 “(2) FAIR MARKET VALUE OF ASSETS.—The
18 value of the plan’s assets shall be taken into account
19 on the basis of their fair market value.
20 (3) DETERMINATION OF NORMAL COST AND
21 PLAN LIABILITIES.—A plan’s normal cost and labil-
22 ities shall be based on the most recent actuarial
23 valuation required under section 437(a)(5)(A) and
24 the unit credit funding method.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003596
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 102 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1292
1 “(4) TIME WHEN CERTAIN CONTRIBUTIONS
2 DEEMED MADE.—Any contributions for a plan year
3 made by an employer after the last day of such plan
4 year, but not later than two and one-half months
5 after such day, shall be deemed to have been made
6 on such last day. For purposes of this paragraph,
7 such two and one-half month period may be ex-
8 tended for not more than six months under regula-
9 tions prescribed by the Secretary.
10 “(5) ADDITIONAL ACTUARIAL ASSUMPTIONS.—
11 Except where otherwise provided in this subpart, the
12 provisions of section 432(b)(8)(B) shall apply to any
13 determination or projection under this subpart.
14 “SEC. 439. REALIGNMENT PROGRAM.
15 (a) REALIGNMENT PROGRAM.—
16 (1) ADOPTION.—In any ease in which the plan
17 actuary certifies under section 438(a) that the plan’s
18 projected funded ratio is below 120 percent for the
19 plan year, the plan sponsor shall adopt a realign-
20 ment program under paragraph (2) not later than
21 210 days after the due date of the certification re-
22 quired under section 438(a). The plan sponsor shall
23 adopt an updated realignment program for each suc-
24 ceeding plan year for which a certification described
25 in the preceding sentence is made.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003597
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 103 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1293
1 (2) CONTENT OF REALIGNMENT PROGRAM.—
2 “(A) IN GENERAL.—A realignment pro-
3 eram adopted under this paragraph is a written
4 program which consists of all reasonable meas-
5 ures, including options or a range of options to
6 be undertaken by the plan sponsor or proposed
7 to the bargaining parties, formulated, based on
8 reasonably anticipated experience and reason-
9 able actuarial assumptions, to enable the plan
10 to achieve a projected funded ratio of at least
11 120 pereent for the following plan year.
12 “(B) INITIAL PROGRAM ELEMENTS.—Rea-
13 sonable measures under a realignment program
14 described in subparagraph (A) may include any
15 of the following:
16 ‘“‘G) Proposed contribution increases.
17 Gi) A reduetion in the rate of future
18 benefit accruals, so long as the resulting
19 rate shall not be less than 1 percent of the
20 contributions on which benefits are based
21 as of the start of the plan year (or the
22 equivalent standard accrual rate as de-
23 seribed in section 432(e)(6)).
24 “Gii) A modification or elimination of
25 adjustable benefits of participants that are
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003598
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 104 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1294

1 not in pay status before the date of the no-
2 tice required under subsection (b)(1).

3 Gv) Any other legally available meas-
4 ures not specifically described in this sub-
5 paragraph or subparagraph (C) or (D)
6 that the plan sponsor determines are rea-
7 sonable.

8 “(C) ADDITIONAL PROGRAM ELEMENTS.—
9 If the plan sponsor has determined that all rea-
10 sonable measures available under subparagraph
11 (B) will not enable the plan to achieve a pro-
12 jected funded ratio of at least 120 percent the
13 following plan year, such reasonable measures
14 may also include—

15 “G) a reduction of acerued benefits
16 that are not in pay status by the date of
17 the notice required under — subsection
18 (b)(1), or

19 Gi) a reduction of any benefits of
20 participants that are in pay status before
21 the date of the notice required under sub-
22 section (b)(1) other than core benefits as
23 defined in paragraph (4).

24 “(D) ADDITIONAL REDUCTIONS.—In the
25 ease of a composite plan for which the plan
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003599
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 105 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1295

1 sponsor has determined that all reasonable
2 measures available under subparagraphs (B)
3 and (C) will not enable the plan to achieve a
4 projected funded ratio of at least 120 percent
5 for the following plan year, such reasonable
6 measures may also include—
7 “G) a further reduction in the rate of
8 future benefit accruals without regard to
9 the limitation applicable under subpara-
10 eraph (B)(ii), or
11 Gi) a reduction of core benefits,
12 provided that such reductions shall be equitably
13 distributed across the participant and bene-
14 ficiary population, taking into account factors,
15 with respect to participants and beneficiaries
16 and their benefits, that may include one or
17 more of the factors listed in subclauses (1)
18 through (X) of section 432(e)(9)(D)(vi), to the
19 extent necessary to enable the plan to achieve
20 a projected funded ratio of at least 120 percent
21 for the following plan year, or at the election of
22 the plan sponsor, a projected funded ratio of at
23 least 100 percent for the following plan year
24 and a current funded ratio of at least 90 per-
25 cent.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003600
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 106 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1296

1 (3) ADJUSTABLE BENEFIT DEFINED.—For
2 purposes of this subpart, the term ‘adjustable ben-
3 efit? means—

4 (A) benefits, rights, and features under
5 the plan, including post-retirement death bene-
6 fits, 60-month guarantees, disability benefits
7 not vet in pay status, and similar benefits,

8 ‘“(B) any early retirement benefit or retire-
9 ment-type subsidy (within the meaning of sec-
10 tion 411(d)(6)(B)G)) and any benefit payment
11 option (other than the qualified joint and sur-
12 vivor annuity), and
13 ‘“(C) benefit inereases that were adopted
14 (or, if later, took effect) less than 60 months
15 before the first day such realignment program
16 took effect.

17 “(4) CORE BENEFIT DEFINED.—For purposes
18 of this subpart, the term ‘core benefit? means a par-
19 ticipant’s accrued benefit payable in the normal form
20 of an annuity commencing at normal retirement age,
21 determined without regard to—
22 “(A) any early retirement benefits, retire-
23 ment-type subsidies, or other benefits, rights, or
24 features that may be associated with that ben-
25 efit, and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003601
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 107 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1297

1 ‘“(B) any cost-of-living adjustments or ben-
2 efit increases effective after the date of retire-
3 ment.

4 (5) COORDINATION WITH CONTRIBUTION IN-
5 CREASES.—

6 “(A) IN GENERAL.—A realignment pro-
7 eram may provide that some or all of the ben-
8 efit modifications deseribed in the program will
9 only take effect if the bargaming parties fail to
10 agree to specified levels of increases in contribu-
11 tions to the plan, effective as of specified dates.
12 “(B) INDEPENDENT BENEFIT MODIFICA-
13 TIONS.—If a realignment program adopts any
14 changes to the benefit formula that are inde-
15 pendent of potential contribution increases,
16 such changes shall take effect not later than
17 180 days following the first day of the first
18 plan year that begins following the adoption of
19 the realignment program.
20 “(C) CONDITIONAL BENEFIT MODIFICA-
21 TIONS.—If a reahenment program adopts any
22 changes to the benefit formula that take effect
23 only if the bargaining parties fail to agree to
24 contribution increases, such changes shall take
25 effect not later than the first day of the first

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003602
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 108 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1298

1 plan year beginning after the third anniversary
2 of the date of adoption of the realignment pro-
3 oram,

4 “(D) REVOCATION OF CERTAIN BENEFIT
5 MODIFICATIONS.—Benefit modifications  de-
6 seribed in paragraph (8) may be revoked, in
7 whole or in part, and retroactively or prospec-
8 tively, when contributions to the plan are in-
9 creased, as specified m the realignment pro-
10 eram, including any amendments thereto. The
il preceding sentence shall not apply unless the
12 contribution iereases are to be effective not
13 later than the fifth anniversary of the first day
14 of the first plan year that begins after the
15 adoption of the realignment program.

16 ‘“(b) NOTICE.

17 “(1) IN GENERAL.—In any case in which it is
18 certified under section 438(a) that the projected
19 funded ratio is less than 120 percent, the plan spon-
20 sor shall, not later than 30 days after the date of
21 the certification, provide notification of the current
22 and projected funded ratios to the participants and
23 beneficiaries, the bargaining parties, and the Sec-
24 retary. Such notice shall include—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003603
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 109 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1299

1 (A) an explanation that contribution rate
2 increases or benefit reductions may be nec-
3 essary,

4 ‘(B) a description of the types of benefits
5 that might be reduced, and

6 “(C) an estimate of the contribution in-
7 ereases and benefit reductions that may be nee-
8 essary to achieve a projected funded ratio of
9 120 percent.

10 (2) NOTICE OF BENEFIT MODIFICATIONS.—

11 (A) IN GENERAL.—No modifications may
12 be made that reduce the rate of future benefit
13 accrual or that reduce core benefits or adjust-
14 able benefits unless notice of such reduction has
15 been given at least 180 days before the general
16 effective date of such reduction for all partici-
17 pants and beneficiaries to—

18 “G) plan participants and bene-
19 ficiaries,
20 Gi) each employer who has an obliga-
21 tion to contribute to the composite plan,
22 and
23 “(ii) each employee organization
24 which, for purposes of collective bar-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003604
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 110 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1300

1 gaining, represents plan participants em-
2 ployed by such employers.

3 “(B) CONTENT OF NOTICE.—The notice
4 under subparagraph (A) shall contain—

5 “G) sufficient information to enable
6 participants and beneficiaries to under-
7 stand the effect of any reduction on their
8 benefits, including an illustration of any
9 affected benefit or subsidy, on an annual
10 or monthly basis that a participant or ben-
il eficiary would otherwise have been eligible
12 for as of the general effective date de-
13 seribed in subparagraph (A), and

14 Gi) information as to the rights and
15 remedies of plan participants and bene-
16 ficiaries as well as how to contact the De-
17 partment of Labor for further information
18 and assistance, where appropriate.

19 “(C) FORM AND MANNER.—Any notice
20 under subparagraph (A)—
21 “G) shall be provided in a form and
22 manner prescribed in regulations of the
23 Secretary of Labor,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003605
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 111 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1301

1 i) shall be written in a manner so
2 as to be understood by the average plan
3 participant.

4 (3) MODEL NOTICES.—The Secretary shall—
5 (A) preseribe model notices that the plan
6 sponsor of a composite plan may use to satisfy
7 the notice requirements under this subsection,
8 and

9 “(B) by regulation enumerate any details
10 related to the elements listed in paragraph (1)
il that any notice under this subsection must in-
12 elude.

13 (4) DELIVERY METHOD.—Any notice under
14 this part shall be provided in writing and may also
15 be provided in electronic form to the extent that the
16 form is reasonably accessible to persons to whom the
17 notice is provided.

18 “SEC. 440. LIMITATION ON INCREASING BENEFITS.

19 “(a) LEVEL OF CURRENT FUNDED RATIOS.—Except
20 as provided in subsections (ce), (d), and (e), no plan
21 amendment increasing benefits or establishing new bene-
22 fits under a composite plan may be adopted for a plan
23 year unless—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003606
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 112 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1302

1 (1) the plan’s current funded ratio is at least
2 110 percent (without regard to the benefit increase

3 or new benefits),

4 (2) taking the benefit increase or new benefits
5 into account, the current funded ratio is at least 100
6 percent and the projected funded ratio for the cur-
7 rent plan year is at least 120 percent,

8 (3) in any case in which, after taking the ben-
9 efit increase or new benefits into account, the eur-
10 rent funded ratio is less than 140 percent or the
11 projected funded ratio is less than 140 percent, the
12 benefit increase or new benefits are projected by the
13 plan actuary to increase the present value of the
14 plan’s liabilities for the plan year by not more than
15 3 percent, and

16 (4) expected contributions for the current plan
17 vear are at least 120 percent of normal cost for the
18 plan year, determined using the unit credit funding
19 method and treating the benefit Increase or new ben-
20 efits as in effect for the entire plan vear.
21 “(b) ADDITIONAL REQUIREMENTS WHERE CORE

22 BENEFITS REDUCED.—If a plan has been amended to re-
23 duce core benefits pursuant to a realignment program

24 under section 439(a)(2)(D), such plan may not be subse-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003607
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 113 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1303

1 quently amended to increase core benefits unless the
amendment—
(1) inereases the level of future benefit pay-
ments only, and

(2) provides for an equitable distribution of
Pp 4

2

3

4

5

6 benefit increases across the participant and bene-
7 ficiary population, taking into account the extent to
8 which the benefits of participants were previously re-
9 duced pursuant to such realignment program.

10 “(e) EXCEPTION TO COMPLY WITH APPLICABLE
11 Law.—Subsection (a) shall not apply in connection with
12 a plan amendment if the amendment is required as a con-
13. dition of qualification under part I of subchapter D of
14 chapter 1 or to comply with other applicable law.

15 “(d) EXCEPTION WHERE MAXIMUM DEDUCTIBLE
16 Limir APPLIES.—Subsection (a) shall not apply in con-
17 nection with a plan amendment if and to the extent that
18 contributions to the composite plan would not be deduct-
19 ible for the plan year under section 404(a)(1)(E) if the
20 plan amendment is not adopted. The Secretary of the

21 Treasury shall issue regulations to implement this para-

 

22 graph.

23 ‘“(e) EXCEPTION FOR CERTAIN BENEFIT MODIFICA-

24 TIONS.—Subsection (a) shall not apply in connection with
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003608
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 114 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1304
1 a plan amendment under section 439(a)(5)(C), regarding
2 conditional benefit modifications.
3 “(f) TREATMENT OF PLAN AMENDMENTS.—F or pur-
4 poses of this section—
5 (1) if two or more plan amendments increas-
6 ing benefits or establishing new benefits are adopted
7 im a plan year, such amendments shall be treated as
8 a single amendment adopted on the last day of the
9 plan year,
10 (2) all benefit increases and new benefits
il adopted in a single amendment are treated as a sin-
12 ole benefit increase, irrespective of whether the in-
13 creases and new benefits take effect in more than
14 one plan year, and
15 (3) inereases in contributions or decreases in
16 plan habilities which are scheduled to take effect in
17 future plan years may be taken into account in con-
18 nection with a plan amendment if they have been
19 agreed to in writing or otherwise formalized by the
20 date the plan amendment is adopted.
21 “SEC. 440A. COMPOSITE PLAN RESTRICTIONS TO PRE-
22 SERVE LEGACY PLAN FUNDING.
23 (a) TREATMENT AS A LEGACY PLAN.—
24 (1) IN GENERAL.—For purposes of this sub-
25 chapter, a defined benefit plan shall be treated as a
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003609
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 115 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1305

1 legacy plan with respect to the composite plan under
2 which the employees who were eligible to accrue a
3 benefit under the defined benefit plan become eligi-
4 ble to accrue a benefit under such composite plan.
5 (2) COMPONENT PLANS.—In any ease in
6 which a defined benefit plan is amended to add a
7 composite plan component pursuant to section
8 437(b), paragraph (1) shall be applied by sub-
9 stituting ‘defined benefit component’ for ‘defined
10 benefit plan’ and ‘composite plan component’ for
il ‘composite plan’.

12 “(3) ELIGIBLE TO ACCRUE A BENEFIT.—For
13 purposes of paragraph (1), an employee is consid-
14 ered eligible to accrue a benefit under a composite
15 plan as of the first day in which the employee com-
16 pletes an hour of service under a collective bar-
17 gaining agreement that provides for contributions to
18 and accruals under the composite plan in lieu of ac-
19 eruals under the legacy plan.
20 (4) COLLECTIVE BARGAINING AGREEMENT.—
21 As used in this subpart, the term ‘collective bar-
22 gaining agreement’ includes any agreement under
23 which an employer has an obligation to contribute to
24 a plan.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003610
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 116 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1306

1 “(5) OTHER TERMS.—Any term used in this
2 subpart which is not defined in this part and which
3 is also used in section 432 shall have the same
4 meaning provided such term in such section.

5 ‘““(b) RESTRICTIONS ON ACCEPTANCE BY COMPOSITE
6 PLAN OF AGREEMENTS AND CONTRIBUTIONS.—

7 (1) IN GENERAL.—The plan sponsor of a com-
8 posite plan shall not accept or recognize a collective
9 bargaining agreement (or any modification to such
10 agreement), and no contributions may be aecepted
il and no benefits may be accrued or otherwise earned
12 under the agreement—

13 (A) in any ease in which the plan actuary
14 of any defined benefit plan that would be treat-
15 ed as a legacy plan with respect to such com-
16 posite plan has certified under — section
17 432(b)(3) that such defined benefit plan is or
18 will be in eritical status for the plan year in
19 which such agreement would take effect or for
20 any of the sueceeding 5 plan years, and
21 “(B) unless the agreement requires each
22 employer who is a party to such agreement, in-
23 cluding employers whose employees are not par-
24 ticipants in the legacy plan, to provide contribu-
25 tions to the legaey plan with respect to such

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003611
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 117 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1307

1 composite plan in a manner that satisfies the
2 transition contribution requirements of sub-
3 section (d).

4 (2) NOTICE.—Not later than 30 days after a
5 determination by a plan sponsor of a composite plan
6 that an agreement fails to satisfy the requirements
7 described in paragraph (1), the plan sponsor shall
8 provide notification of such failure and the reasons
9 for such determination to—

10 (A) the parties to the agreement,

11 “(B) active participants of the composite
12 plan who have ceased to accrue or otherwise
13 earn benefits with respect to service with an
14 employer pursuant to paragraph (1), and

15 “(C) the Seeretary of Labor, the Secretary
16 of the Treasury, and the Pension Benefit Guar-
17 anty Corporation.

18 (3) LIMITATION ON RETROACTIVE EFFECT.—
19 This subsection shall not apply to benefits accrued
20 before the date on which notice is provided under
21 paragraph (2).
22 “(¢) RESTRICTION ON ACCRUAL OF BENEFITS
23 UNDER A COMPOSITE PLAN.—

24 “(1) IN GENERAL.—In any case in which an
25 employer, under a collective bargaming agreement
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003612
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 118 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1308

1 entered into after the date of enactment of the Giv-
2 ing Retirement Options to Workers Act of 2020,
3 ceases to have an obligation to contribute to a multi-
4 employer defined benefit plan, no employees em-
5 ployed by the employer may accrue or otherwise earn
6 benefits under any composite plan, with respect to
7 service with that employer, for a 60-month period
8 beginning on the date on which the employer entered
9 into such collective bargaining agreement.

10 (2) NOTICE OF CESSATION OF OBLIGATION.—
11 Within 30 days of determining that an employer has
12 ceased to have an obligation to contribute to a leg-
13 acy plan with respect to employees employed by an
14 employer that is or will be contributing to a com-
15 posite plan with respect to service of such employees,
16 the plan sponsor of the legacy plan shall notify the
17 plan sponsor of the composite plan of that cessation.
18 (3) NOTICE OF CESSATION OF ACCRUALS.
19 Not later than 30 days after determining that an
20 employer has ceased to have an obligation to con-
21 tribute to a legacy plan, the plan sponsor of the
22 composite plan shall notify the bargaining parties,
23 the active participants affected by the cessation of
24 accruals, the Secretary, the Seeretary of Labor, and
25 the Pension Benefit Guaranty Corporation of the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003613
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 119 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1309
1 cessation of accruals, the period during which such
2 cessation is in effect, and the reasons therefor.
3 (4) LIMITATION ON RETROACTIVE EFFECT.—
4 This subsection shall not apply to benefits accrued
5 before the date on which notice is provided under
6 paragraph (3).
7 “(d) TRANSITION CONTRIBUTION REQUIREMENTS.—
8 “(1) IN GENERAL.—A_ collective bargaining
9 agreement satisfies the transition contribution re-
10 quirements of this subsection if the agreement—
il (A) authorizes for payment of contribu-
12 tions to a legacy plan at a rate or rates equal
13 to or greater than the transition contribution
14 rate established under paragraph (2), and
15 ‘“(B) does not provide for—
16 “G) a suspension of contributions to
17 the legacy plan with respect to any period
18 of service, or
19 Gi) any new direct or indirect exelu-
20 sion of younger or newly hired employees
21 of the employer from being taken into ac-
22 count in determining contributions owed to
23 the legacy plan.
24 (2) TRANSITION CONTRIBUTION RATE.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003614
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 120 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1310

1 (A) IN GENERAL.—The transition con-

2 tribution rate for a plan vear is the contribution

3 rate that, as certified by the actuary of the leg-

4 acy plan in accordance with the principles in

5 section 432(b)(3)(B), is reasonably expected to

6 be adequate—

7 “G) to fund the normal cost for the

8 plan year,

9 ‘“(i) to amortize the plan’s unfunded
10 liabilities in level annual installments over
il 25 years, beginning with the plan year in
12 which the transition contribution rate is
13 first established, and
14 “Gi) to amortize any subsequent
15 changes in the legacy plan’s unfunded li-
16 ability due to experience gains or losses
17 (including investment gains or losses, gains
18 or losses due to contributions greater or
19 less than the contributions made under the
20 prior transition contribution rate, and
21 other actuarial gains or losses), changes in
22 actuarial assumptions, changes to the leg-
23 acy plan’s benefits, or changes in funding
24 method over a period of 15 plan years be-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003615
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 121 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1311

1 sinning with the plan year in which such
2 change in unfunded lability is incurred.

3 The transition contribution rate for any plan
4 vear may not be less than the transition con-
5 tribution rate for the plan year in which such
6 rate is first established.

7 “(B) MULTIPLE RATES.—If different rates
8 of contribution are payable to the legaev plan
9 by different employers or for different classes of
10 employees, the certification shall specify a tran-
il sition contribution rate for each such employer.
12 “(C) RATE APPLICABLE TO EMPLOYER.—
13 “G) IN GENERAL.—Except as pro-
14 vided by clause (ii), the transition con-
15 tribution rate applicable to an employer for
16 a plan year is the rate in effect for the
17 plan year of the legacy plan that com-
18 mences on or after 180 days before the
19 earlier of—
20 ““(T) the effective date of the col-
21 lective bargaining agreement pursuant
22 to which the employer contributes to
23 the legacy plan, or
24 “(I) 5 years after the last plan
25 year for which the transition contribu-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003616
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 122 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1312

1 tion rate applicable to the employer
2 was established or updated.

3 “Gi)  EXCEPTION.—The — transition
4 contribution rate applicable to an employer
5 for the first plan year beginning’ on or
6 after the commencement of the employer’s
7 obligation to contribute to the composite
8 plan is the rate in effect for the plan year
9 of the legacy plan that commences on or
10 after 180 days before such first plan vear.
11 “(D) EFFECT OF LEGACY PLAN FINANCIAL
12 CIRCUMSTANCES.—If the plan actuary of the
13 legacy plan has certified under section 432 that
14 the plan is in endangered or critical status for
15 a plan year, the transition contribution rate for
16 the following plan year is the rate determined
17 with respect to the employer under the legacy
18 plan’s funding improvement or rehabilitation
19 plan under section 432, if greater than the rate
20 otherwise determined, but in no event greater
21 than 75 percent of the sum of the contribution
22 rates applicable to the legacy plan and the com-
23 posite plan for the plan year.
24 “(E) OTHER ACTUARIAL ASSUMPTIONS
25 AND METHODS.—Except as provided in sub-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003617
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 123 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

13138

1 paragraph (A), the determination of the transi-
2 tion contribution rate for a plan year shall be
3 based on actuarial assumptions and methods
4 consistent with the minimum funding deter-
5 minations made under section 431 (or, if appli-
6 cable, section 482) with respect to the legacy
7 plan for the plan vear.

8 “(F) ADJUSTMENTS IN RATE.—The plan
9 sponsor of a legacy plan from time to time may
10 adjust the transition contribution rate or rates
il applicable to an employer under this paragraph
12 by increasing some rates and decreasing others
13 if the actuary certifies that such adjusted rates
14 in combination will produce projected contribu-
15 tion income for the plan year beginning on or
16 after the date of certification that is not less
17 than would be produced by the transition con-
18 tribution rates in effect at the time of the cer-
19 tification.
20 “(G) NOTICE OF TRANSITION CONTRIBU-
21 TION RATE.—The plan sponsor of a legacy plan
22 shall provide notice to the parties to collective
23 bargaining agreements pursuant to which con-
24 tributions are made to the legacy plan of
25 changes to the transition contribution rate re-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003618
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 124 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1314

1 quirements at least 30 days before the begin-
2 ning of the plan year for which the rate is effec-
3 tive.

4 ‘“(H) NOTICE TO COMPOSITE PLAN SPON-
5 SOR.—Not later than 30 days after a deter-
6 mination by the plan sponsor of a legacy plan
7 that a collective bargaining agreement provides
8 for a rate of contributions that is below the
9 transition contribution rate applicable to one or
10 more employers that are parties to the collective
il bargaining agreement, the plan sponsor of the
12 legacy plan shall notify the plan sponsor of any
13 composite plan under which employees of such
14 employer would otherwise be eligible to accrue
15 a benefit.

16 (3) CORRECTION PROCEDURES.—Pursuant to
17 standards prescribed by the Secretary of Labor, the
18 plan sponsor of a composite plan shall adopt rules
19 and procedures that give the parties to the collective
20 bargaining agreement notice of the failure of such
21 agreement to satisfy the transition contribution re-
22 quirements of this subsection, and a reasonable op-
23 portunity to correct such failure, not to exceed 180
24 days from the date of notice given under subsection
25 (b)(2).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003619
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 125 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1315

1 (4) SUPPLEMENTAL CONTRIBUTIONS.—A col-
2 lective bargaining agreement may provide for supple-
3 mental contributions to the legacy plan for a plan
4 year in excess of the transition contribution rate de-
5 termined under paragraph (2), regardless of whether
6 the legacy plan is in endangered or critical status for
7 such plan vear.

8 ‘“(e) NONAPPLICATION OF COMPOSITE PLAN RE-
9 STRICTIONS.—

10 “(1) IN GENERAL.—The provisions of sub-
11 sections (a), (b), and (e) shall not apply with respect
12 to a collective bargaining agreement, to the extent
13 the agreement, or a predecessor agreement, provides
14 or provided for contributions to a defined benefit
15 plan that is a legacy plan, as of the first day of the
16 first plan year following a plan year for which the
17 plan actuary certifies that the plan is fully funded,
18 has been fully funded for at least three out of the
19 immediately preceding 5 plan years, and is projected
20 to remain fully funded for at least the following 4
21 plan years.
22 (2) DETERMINATION OF FULLY FUNDED.—A
23 plan is fully funded for purposes of paragraph (1)
24 if, as of the valuation date of the plan for a plan
25 year, the value of the plan’s assets equals or exceeds

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003620
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 126 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1316

1 the present value of the plan’s labilities, determined
2 in accordance with the rules prescribed by the Pen-
3 sion Benefit Guaranty Corporation under sections
4 4219(¢)(1)(D) and 4281 of Employee Retirement
5 Income and Security Act for multiemployer plans
6 terminating by mass withdrawal, as in effect for the
7 date of the determination, except the plan’s reason-
8 able assumption regarding the starting date of bene-
9 fits may be used.
10 “(3) OTHER APPLICABLE RULES.—Exeept as
il provided in paragraph (2), actuarial determinations
12 and projections under this section shall be based on
13 the rules in section 432(b)(3) and section 438(b).

14 “SEC. 440B. MERGERS AND ASSET TRANSFERS OF COM-
15 POSITE PLANS.

16 (a) IN GENERAL.—Assets and liabilities of a com-

17 posite plan may only be merged with, or transferred to,

18 another plan if—

19 (1) the other plan is a composite plan,
20 (2) the plan or plans resulting from the merg-
21 er or transfer is a composite plan,
22 (3) no participant’s accrued benefit or adjust-
23 able benefit is lower immediately after the trans-
24 action than it was immediately before the trans-
25 action, and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003621
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 127 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1317

1 (4) the value of the assets transferred in the
2 case of a transfer reasonably reflects the value of the
3 amounts contributed with respect to the participants
4 whose benefits are being transferred, adjusted for al-
5 locable distributions, investment gains and_ losses,
6 and administrative expenses.

7 “(b) LEGACY PLAN.—

8 (1) IN GENERAL.—After a merger or transfer
9 involving a composite plan, the legacy plan with re-
10 spect to an employer that is obligated to contribute
11 to the resulting composite plan is the legacy plan
12 that applied to that employer immediately before the
13 merger or transfer.

14 “(2) MULTIPLE LEGACY PLANS.—If an em-
15 ployer is obligated to contribute to more than one
16 legacy plan with respect to employees eligible to ac-
17 erue benefits under more than one composite plan
18 and there is a merger or transfer of such legacy
19 plans, the transition contribution rate applicable to
20 the legacy plan resulting from the merger or trans-
21 fer with respect to that employer shall be determined
22 in accordance with the provisions of section
23 440A(d)(2)(B).”.
24 (2) CLERICAL AMENDMENT.—The table of sub-
25 parts for part IJ of subchapter D of chapter 1 of

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003622
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 128 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1318
1 the Internal Revenue Code of 1986 is amended by
2 adding at the end the following new item:

“SUBPART C. COMPOSITE PLANS AND LEGACY PLANS”.

 

(e) EFFECTIVE DATE.—The amendments made by
this section shall apply to plan years beginning after the

date of the enactment of this Act.

COMPOSITE PLANS.

3
4
5
6 SEC. 140003. APPLICATION OF CERTAIN REQUIREMENTS TO
7
8 (a) AMENDMENTS TO THE EMPLOYEE RETIREMENT
9

INCOME SECURITY ACT OF 1974.—

10 (1) TREATMENT FOR PURPOSES OF FUNDING

11 NOTICES.—Section 101(f) of the Employee Retire-

12 ment Income Security Act of 1974 (29 U.S.C.

13 1021(f)) is amended—

14 (A) in paragraph (1) by striking “title IV

15 applies” and inserting ‘‘title TV applies or which

16 is a composite plan’; and

17 (B) by adding at the end the following:

18 (5) APPLICATION TO COMPOSITE PLANS.—The

19 provisions of this subsection shall apply to a com-

20 posite plan only to the extent prescribed by the See-

21 retary in regulations that take into account the dif-

22 ferences between a composite plan and a defined

23 benefit plan that is a multiemployer plan.”’.

24 (2) TREATMENT FOR PURPOSES OF ANNUAL

25 REPORT.—Section 103 of the Employee Retirement
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003623
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 129 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1319

1 Income Security Act of 1974 (29 U.S.C. 1023) is
2 amended—

3 (A) in subsection (d) by adding at the end
4 the following sentence: “The provisions of this
5 subsection shall apply to a composite plan only
6 to the extent prescribed by the Secretary in reg-
7 ulations that take into account the differences
8 between a composite plan and a defined benefit
9 plan that is a multiemployer plan.”;

10 (B) in subsection (f) by adding at the end
11 the following:

12 “(3) ADDITIONAL INFORMATION FOR COM-
13 POSITE PLANS.—With respect to any composite
14 plan—

15 (A) the provisions of paragraph (1)(A)
16 shall apply by substituting ‘current funded ratio
17 and projected funded ratio (as such terms are
18 defined in section 802(a)(2))’ for ‘funded per-
19 centage’ each place it appears; and
20 ‘“(B) the provisions of paragraph (2) shall
21 apply only to the extent prescribed by the Sec-
22 retary in regulations that take into account the
23 differences between a composite plan and a de-
24 fined benefit plan that is a multiemployer
25 plan.”; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003624
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 130 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1 (C) by adding at the end the following:
‘“(h) COMPOSITE PLANS.—A multiemployer plan that
incorporates the features of a composite plan as provided
in section 801(b) shall be treated as a single plan for pur-

poses of the report required by this section, except that

shall be provided under paragraphs (3) and (4) of sub-

2
3
4
5
6 separate financial statements and actuarial statements
7
§ section (a) for the defined benefit plan component and for
9

the composite plan component of the multiemplover

10 plan.”.

11 (3) TREATMENT FOR PURPOSES OF PENSION
12 BENEFIT STATEMENTS.—Section 105(a) of the Em-
13 ployee Retirement Income Security Act of 1974 (29
14 U.S.C. 1025(a)) is amended by adding at the end
15 the following:

16 (4) COMPOSITE PLANS.—For purposes of this
17 subsection, a composite plan shall be treated as a
18 defined benefit plan to the extent prescribed by the
19 Secretary in regulations that take into account the
20 differences between a composite plan and a defined
21 benefit plan that is a multiemployer plan.”.

22 (b) AMENDMENTS TO THE INTERNAL REVENUE

23 CODE OF 1986.—Section 6058 of the Internal Revenue

24 Code of 1986 is amended by redesignating subsection (f)

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003625
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 131 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

—_

as subsection (@) and by inserting after subsection (e) the
following:

“(f) COMPOSITE PLANS.—A multiemployer plan that
incorporates the features of a composite plan as provided
in section 437(b) shall be treated as a single plan for pur-
poses of the return required by this section, except that
separate financial statements shall be provided for the de-

fined benefit plan component and for the composite plan

oO Aa aN DH OD SP WH Ld

component of the multiemployer plan.”’.

=
©

(¢) EFFECTIVE DATE.—The amendments made by

—
—

this section shall apply to plan years beginning: after the

=
No

date of the enactment of this Act.

—"
On

SEC. 140004. TREATMENT OF COMPOSITE PLANS UNDER

—
fs

TITLE IV.

—"
ws

(a) DEFINITION.—Section 4001(a) of the Employee

oooh,
oN

Retirement Income Security Act of 1974 (29 U.S.C.

—_
~

1301(a)) is amended by striking the period at the end of

—_
CO

paragraph (21) and inserting a semicolon and by adding

—
\©

at the end the following:

i)
©

(22) COMPOSITE PLAN.—The term ‘composite

bo
—

plan’ has the meaning set forth in section 801.”.

No
No

(b) COMPOSITE PLANS DISREGARDED FOR CALCU-

ho
Go

LATING PREMIUMS.—Nection 4006(a) of such Act (29

we)
i

U.S.C. 1306(a)) is amended by adding at the end the fol-

No
Gn

lowing:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003626
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 132 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

—_

(9) The composite plan component of a multi-
employer plan shall be disregarded in determining
the premiums due under this section from the multi-
emplover plan.”’.

(¢) COMPOSITE PLANS Nor COVERED.—NSection
4021(b)(1) of such Act (29 U.S.C. 1321(b)(1)) is amend-
ed by striking “Act”? and inserting “Act, or a composite

plan, as defined in paragraph (43) of section 3 of this

oO Aa aN DH OD SP WH Ld

Act’.

i
©

(d) No WITHDRAWAL LIABILITY.—Section 4201 of

poe,
—

such Aet (29 U.S.C. 13881) is amended by adding at the

i
No

end the following:

—"
On

‘“‘(e) Contributions by an employer to the composite

—
fs

plan component of a multiemployer plan shall not be taken

15 into account for any purpose under this title.”’.
16 (e) NO WITHDRAWAL LIABILITY FOR CERTAIN
17 PLANS.—Seection 4201 of such Act (29 U.S.C. 1381) is

—
oO

further amended by adding at the end the following:

—
\©

‘“(d) Contributions by an employer to a multiem-

i)
©

ployer plan deseribed in the except clause of section 3(385)

bo
—

of this Act pursuant to a collective bargaining agreement

No
No

that specifically designates that such contributions shall

N
Go

be allocated to the separate defined contribution accounts

We)
a

of participants under the plan shall not be taken into ac-

No
Cn

count with respect to the defined benefit portion of the

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003627
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 133 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1323

—_

plan for any purpose under this title (including the deter-
mination of the employer’s highest contribution rate under
section 4219), even if, under the terms of the plan, partici-
pants have the option to transfer assets in their separate
defined contribution accounts to the defined benefit por-
tion of the plan in return for service credit under the de-
fined benefit portion, at rates established by the plan

sponsor.

oO Aa aN DH OD SP WH Ld

‘“(e) A legacy plan created under section 805 shall

=
©

be deemed to have no unfunded vested benefits for pur-

—
—

poses of this part, for each plan year following a period

=
No

of 5 consecutive plan years for which—

—
On

(1) the plan was fully funded within the mean-

jah
fp

ing of section 805 for at least 3 of the plan years

—
ws

during that period, ending with a plan year for

—
on

which the plan is fully funded;

—
~

(2) the plan had no unfunded vested benefits

—
oO

for at least 3 of the plan years during that period,

—
\©

ending with a plan year for which the plan is fully

i)
©

funded; and

bo
—

(3) the plan is projected to be fully funded

No
No

and to have no unfunded vested benefits for the fol-

N
Go

lowing four plan years.”’.
24 (f) NO WITHDRAWAL LIABILITY FOR EMPLOYERS

25 CONTRIBUTING TO CERTAIN FuLLY FUNDED LEGACY

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003628
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 134 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

—_

PLANS.—Section 4211 of such Act (29 U.S.C. 1382) is
amended by adding at the end the following:

‘“‘(o) No amount of unfunded vested benefits shall be
allocated to an emplover that has an obligation to con-
tribute to a legacy plan described in subsection (e) of sec-
tion 4201 for each plan year for which such subsection
applies.”’.

(2) No OBLIGATION TO CONTRIBUTE.—NSection

 

oO Aa aN DH OD SP WH Ld

4212 of such Act (29 U.S.C. 1892) is amended by adding

i
©

at the end the following:

poe,
—

“(d) No OBLIGATION TO CONTRIBUTE.—An em-

i
No

ployer shall not be treated as having an obligation to con-

—"
On

tribute to a multiemployer defined benefit plan within the

—
fs

meaning of subsection (a) solely beeause—

15 (1) in the case of a multiemployer plan that
16 includes a composite plan component, the employer
17 has an obligation to contribute to the composite plan
18 component of the plan;

19 (2) the employer has an obligation to con-
20 tribute to a composite plan that is maintained pur-
21 suant to one or more collective bargaining agree-
22 ments under which the multiemployer defined ben-
23 efit plan is or previously was maintained; or

24 (3) the employer contributes or has contrib-
25 uted under section 805(d) to a legacy plan associ-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003629
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 135 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1325
1 ated with a composite plan pursuant to a collective
2 bargaining agreement but employees of that em-
3 ployer were not eligible to accrue benefits under the
4 legacy plan with respect to service with that em-
5 ployer.”’.
6 (h) NO INFERENCE.—Nothing in the amendment
7 made by subsection (e) shall be construed to create an in-
8 ference with respect to the treatment under title IV of the
9 Employee Retirement Income Security Act of 1974, as in
10 effect before such amendment, of contributions by an em-
11 ployer to a multiemployer plan deseribed in the except
12 clause of section 3(35) of such Act that are made before
13 the effective date of subsection (e) specified in subsection
14 (h)(2).
15 G) EFFECTIVE DaTE.—
16 (1) IN GENERAL.—Except as provided in sub-
17 paragraph (2), the amendments made by this section
18 shall apply to plan years beginning after the date of
19 the enactment of this Act.
20 (2) SPECIAL RULE FOR SECTION 414(k) MULTI-
21 EMPLOYER PLANS.—The amendment made by sub-
22 section (e) shall apply only to required contributions
23 payable for plan years beginning after the date of
24 the enactment of this Act.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003630
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 136 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1326

1 SEC. 140005. CONFORMING CHANGES.

2 (a) DEFINITIONS.—NSection 3 of the Employee Re-
3 tirement Income Security Act of 1974 (29 U.S.C. 1002)
4 is amended—

5 (1) in paragraph (35), by inserting “or a com-
6 posite plan” after ‘‘other than an individual account
7 plan”; and

8 (2) by adding at the end the following:

9 (43) The term ‘composite plan’ has the mean-
10 ing given the term in section 801(a).”.
11 (b) SPECIAL FUNDING RULE FOR CERTAIN LEGACY

12 PLANS.—

13 (1) AMENDMENT TO EMPLOYEE RETIREMENT
14 INCOME SECURITY ACT OF 1974.—Section 304(b) of
15 the Employee Retirement Income Security Act of
16 1974 (29 U.S.C. 1084(b)) is amended by adding at
17 the end the following:

18 “(9) SPECIAL FUNDING RULE FOR CERTAIN
19 LEGACY PLANS.—lIn the case of a multiemployer de-
20 fined benefit plan that has adopted an amendment
21 under section 801(b), in accordance with which no
22 further benefits shall accrue under the multiem-
23 ployer defined benefit plan, the plan sponsor may
24 combine the outstanding balance of all charge and
25 eredit bases and amortize that combined base in
26 level annual installments (until fully amortized) over

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003631
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 137 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1327

1 a period of 25 plan years begining with the plan
2 year following the date all benefit accruals ceased.”’.
3 (2) AMENDMENT TO INTERNAL REVENUE CODE
4 OF 1986.—Section 431(b) of the Internal Revenue
5 Code of 1986 is amended by adding at the end the
6 following:

7 “(9) SPECIAL FUNDING RULE FOR CERTAIN
8 LEGACY PLANS.—In the case of a multiemployer de-
9 fined benefit plan that has adopted an amendment
10 under section 437(b), in accordance with which no
il further benefits shall accrue under the multiem-
12 ployer defined benefit plan, the plan sponsor may
13 combine the outstanding balance of all charge and
14 credit bases and amortize that combined base in
15 level annual installments (until fully amortized) over
16 a period of 25 plan years begining with the plan
17 vear following the date on which all benefit accruals
18 ceased.”’.

19 (¢) BENEFITS AFTER MERGER, CONSOLIDATION, OR
20 TRANSFER OF ASSETS.—
21 (1) AMENDMENT TO EMPLOYEE RETIREMENT
22 INCOME SECURITY ACT OF 1974.—Section 208 of the
23 Employee Retirement Income Security Act of 1974
24 (29 U.S.C. 1058) is amended—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003632
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 138 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1328
1 (A) by striking so much of the first sen-
2 tence as precedes “‘may not merge” and insert-
3 ing the following:
4 (1) IN GENERAL.—Except as provided in para-
5 graph (2), a pension plan may not merge, and’; and
6 (B) by striking the second sentence and
7 adding at the end the following:
8 “(2) SPECIAL REQUIREMENTS FOR MULTIEM-
9 PLOYER PLANS.—Paragraph (1) shall not apply to
10 any transaction to the extent that participants either
il before or after the transaction are covered under a
12 multiemployer plan to which title IV of this Act ap-
13 plies or a composite plan.”’.
14 (2) AMENDMENTS TO INTERNAL REVENUE
15 CODE OF 1986.—
16 (A) QUALIFICATION REQUIREMENT.—Sec-
17 tion 401(a)(12) of the Internal Revenue Code
18 of 1986 is amended—
19 Gi) by striking (12) A trust” and in-
20 serting the following:
21 (12) BENEFITS AFTER MERGER, CONSOLIDA-
22 TION, OR TRANSFER OF ASSETS.—
23 “(A) IN GENERAL.—Except as provided in
24 subparagraph (B), a trust”;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003633
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 139 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1329
1 (ii) by striking the second sentence;
2 and
3 Gi) by adding at the end the fol-
4 lowing:
5 “(B) SPECIAL REQUIREMENTS FOR MULTI-
6 EMPLOYER PLANS.—Subparagraph (A). shall
7 not apply to any multiemployer plan with re-
8 spect to any transaction to the extent that par-
9 ticipants either before or after the transaction
10 are covered under a multiemployer plan to
il which title IV of the Employee Retirement In-
12 come Security Act of 1974 applies or a com-
13 posite plan.”’.
14 (B) ADDITIONAL QUALIFICATION REQUIRE-
15 MENT.—Paragraph (1) of section 414(1) of such
16 Code is amended—
17 G) by striking “‘(1) IN GENERAL” and
18 all that follows through “shall not con-
19 stitute” and inserting the following:
20 “(1) BENEFIT PROTECTIONS: MERGER, CON-
21 SOLIDATION, TRANSFER.—
22 “(A) IN GENERAL.—Except as provided in
23 subparagraph (B), a trust which forms a part
24 of a plan shall not constitute”; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003634
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 140 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1330

1 (ii) by striking the second sentence;
2 and

3 Gi) by adding at the end the fol-
4 lowing:

5 “(B) SPECIAL REQUIREMENTS FOR MULTI-
6 EMPLOYER PLANS.—Subparagraph (A) does not
7 apply to any multiemployer plan with respect to
8 any transaction to the extent that participants
9 either before or after the transaction are cov-
10 ered under a multiemployer plan to which title
il IV of the Employee Retirement Income Secu-
12 rity Act of 1974 applies or a composite plan.”’.
13 (d) REQUIREMENTS FOR STATUS AS A QUALIFIED
14 PLAN.—

15 (1) REQUIREMENT THAT ACTUARIAL ASSUMP-
16 TIONS BE SPECIFIED.—Section 401(a)(25) of the In-
17 ternal Revenue Code of 1986 is amended by insert-
18 ing “(in the case of a composite plan, benefits objec-
19 tively caleulated pursuant to a formula)” after “defi-
20 nitely determinable benefits”’.
21 (2) MISSING PARTICIPANTS IN TERMINATING
22 COMPOSITE PLAN.—Section 401(a)(34) of the Inter-
23 nal Revenue Code of 1986 is amended by striking “,
24 a trust” and inserting “or a eomposite plan, a
25 trust’’.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003635
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 141 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1 (e) DEDUCTION FOR CONTRIBUTIONS TO A QUALI-
FIED PLAN.—Section 404(a)(1) of the Internal Revenue
Code of 1986 is amended by redesignating subparagraph

(E) as subparagraph (Ff) and by inserting after subpara-

2

3

4

5 graph (D) the following:
6 ‘“*(E) COMPOSITE PLANS.—

7 “G) IN GENERAL.—In the case of a
8 composite plan, subparagraph (D)_ shall
9

not apply and the maximum amount. de-

10 ductible for a plan vear shall be the excess
11 Gf any) of—
12 (I) 160 percent of the greater
13 of—
14 (aa) the current liability of
15 the plan determined in acecord-
16 ance with the prineiples of see-
17 tion 431(¢@)(6)(D), or
18 (bb) the present value of
19 plan abilities as determined
20 under section 438, over
21 “(JT) the fair market value of the
22 plan’s assets, projected to the end of
23 the plan year.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003636
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 142 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1332

1 “Gi) SPECIAL RULES FOR PREDE-
2 CESSOR MULTIEMPLOYER PLAN TO COM-
3 POSITE PLAN.—

4 “(I1) IN GENERAL.—Except as
5 provided in subclause (II), if an em-
6 plover contributes to a composite plan
7 with respect to its employees, con-
8 tributions by that employer to a mul-
9 tiemployer defined benefit plan with
10 respect to some or all of the same
11 group of employees shall be deductible
12 under sections 162 and this section,
13 subject to the limits in subparagraph
14 (D).

15 “(1T) TRANSITION CONTRIBU-
16 TION.—The full amount of a contribu-
17 tion to satisfy the transition contribu-
18 tion requirement (as defined in sec-
19 tion 440A(d)) and allocated to the
20 legacy defined benefit plan for the
21 plan year shall be deductible for the
22 employer’s taxable year ending with or
23 within the plan year.”’.
24 (f) MINIMUM VESTING STANDARDS.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003637
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 143 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1333

1 (1) YEARS OF SERVICE UNDER COMPOSITE
2 PLANS.—

3 (A) EMPLOYEE RETIREMENT INCOME SE-
4 CURITY ACT OF 1974.—Section 203 of the Em-
5 ployee Retirement Income Security Act of 1974
6 (29 U.S.C. 1053) is amended by inserting after
7 subsection (f) the following:

8 “(o) SPECIAL RULES FOR COMPUTING YEARS OF
9 SERVICE UNDER COMPOSITE PLANS.—

10 (1) IN GENERAL.—In determining a qualified
il employee’s years of service under a composite plan
12 for purposes of this section, the employee’s years of
13 service under a legacy plan shall be treated as years
14 of service earned under the composite plan. For pur-
15 poses of such determination, a composite plan shall
16 not be treated as a defined benefit plan pursuant to
17 section 801(d).

18 (2) QUALIFIED EMPLOYEE.—For purposes of
19 this subsection, an employee is a qualified employee
20 if the employee first completes an hour of service
21 under the composite plan (determined without re-
22 gard to the provisions of this subsection) within the
23 12-month period immediately preceding or the 24-
24 month period immediately following the date the em-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003638
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 144 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1334

1 ployee ceased to accrue benefits under the legacy
2 plan.

3 (3) CERTIFICATION OF YEARS OF SERVICE.—
4 For purposes of paragraph (1), the plan sponsor of
5 the composite plan shall rely on a written certifi-
6 cation by the plan sponsor of the legacy plan of the
7 years of service the qualified employee completed
8 under the defined benefit plan as of the date the em-
9 ployee satisfies the requirements of paragraph (2),
10 disregarding any years of service that had been for-
il feited under the rules of the defined benefit plan be-
12 fore that date.
13 “(h) SPECIAL RULES FOR COMPUTING YEARS OF

14 SERVICE UNDER LEGACY PLANS.

 

15 “(1) IN GENERAL.—In determining a qualified
16 employee’s years of service under a legacy plan for
17 purposes of this section, and in addition to any serv-
18 ice under applicable regulations, the employee’s
19 vears of service under a composite plan shall be
20 treated as years of service earned under the legacy
21 plan. For purposes of such determination, a com-
22 posite plan shall not be treated as a defined benefit
23 plan pursuant to section 801(d).

24 (2) QUALIFIED EMPLOYEE.—For purposes of
25 this subsection, an employee is a qualified employee

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003639
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 145 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1335

1 if the employee first completes an hour of service

2 under the composite plan (determined without re-

3 gard to the provisions of this subsection) within the

4 12-month period immediately preceding or the 24-

5 month period immediately following the date the em-

6 ployee ceased to accrue benefits under the legacy

7 plan.

8 (3) CERTIFICATION OF YEARS OF SERVICE.

9 For purposes of paragraph (1), the plan sponsor of
10 the legacy plan shall rely on a written certification
il by the plan sponsor of the composite plan of the
12 vears of service the qualified employee completed
13 under the composite plan after the employee satisfies
14 the requirements of paragraph (2), disregarding any
15 vears of service that has been forfeited under the
16 rules of the composite plan.”’.

17 (B) INTERNAL REVENUE CODE OF 1986.—

18 Section 411(a) of the Internal Revenue Code of

19 1986 is amended by adding at the end the fol-

20 lowing:

21 “(14) SPECIAL RULES FOR DETERMINING

22 YEARS OF SERVICE UNDER COMPOSITE PLANS.

23 “(A) IN GENERAL.—In determining a

24 qualified employee’s years of service under a

25 composite plan for purposes of this subsection,
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003640
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 146 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1336

1 the employee’s years of service under a legacy
2 plan shall be treated as years of service earned
3 under the composite plan. For purposes of such
4 determination, a composite plan shall not be
5 treated as a defined benefit plan pursuant to
6 section 437(d).

7 “(B) QUALIFIED EMPLOYEE.—F or pur-
8 poses of this paragraph, an employee is a quali-
9 fied employee if the employee first completes an
10 hour of service under the composite plan (deter-
11 mined without regard to the provisions of this
12 paragraph) within the 12-month period imme-
13 diately preceding or the 24-month period imme-
14 diately following the date the employee ceased
15 to accrue benefits under the legacy plan.

16 “(C) CERTIFICATION OF YEARS OF SERV-
17 ICE.—For purposes of subparagraph (A), the
18 plan sponsor of the composite plan shall rely on
19 a written certification by the plan sponsor of
20 the legacy plan of the years of service the quali-
21 fied employee completed under the legacy plan
22 as of the date the employee satisfies the re-
23 quirements of subparagraph (B), disregarding
24 any years of service that had been forfeited

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003641
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 147 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1337

1 under the rules of the defined benefit plan be-
2 fore that date.

3 (15) SPECIAL RULES FOR COMPUTING YEARS
4 OF SERVICE UNDER LEGACY PLANS.

5 “(A) IN GENERAL.—In determining a
6 qualified employee’s years of service under a
7 legacy plan for purposes of this section, and in
8 addition to any service under applicable regula-
9 tions, the employee’s years of service under a
10 composite plan shall be treated as years of serv-
il ice earned under the legacy plan. For purposes
12 of such determination, a composite plan shall
13 not be treated as a defined benefit plan pursu-
14 ant to section 437(d).

15 “(B) QUALIFIED EMPLOYEE.—For  pur-
16 poses of this paragraph, an employee is a quali-
17 fied employee if the employee first completes an
18 hour of service under the composite plan (deter-
19 mined without regard to the provisions of this
20 paragraph) within the 12-month period imme-
21 diately preceding or the 24-month period imme-
22 diately following the date the employee ceased
23 to accrue benefits under the legacy plan.
24 “(C) CERTIFICATION OF YEARS OF SERV-
25 ICE.—For purposes of subparagraph (A), the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003642
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 148 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1338

1 plan sponsor of the legacy plan shall rely on a
2 written certification by the plan sponsor of the
3 composite plan of the years of service the quali-
4 fied employee completed under the composite
5 plan after the employee satisfies the require-
6 ments of subparagraph (3B), disregarding any
7 vears of service that has been forfeited under
8 the rules of the composite plan.”’.

9 (2) REDUCTION OF BENEFITS.—

10 (A) EMPLOYEE RETIREMENT INCOME SE-
11 CURITY ACT OF 1974.—NSection 203(a)(3)(E) (i)
12 of the Employee Retirement Income Security
13 Act of 1974 (29 U.S.C. 1053(a)(3)(E)(ii)) is
14 amended—

15 G) in subelause (1) by © striking
16 “42444” and inserting “305(e), 803,”;
17 and

18 Gi) m= subelause (II) by striking
19 “4245” and inserting “305(e), 4245,”’.
20 (B) INTERNAL REVENUE CODE OF 1986.—
21 Section 411(a)(3)(F) of the Internal Revenue
22 Code of 1986 is amended—
23 (i) in clause G) by striking “‘section
24 418D or under section 4281 of the Em-
25 ployee Retirement Income Security Act of

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003643
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 149 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1339

1 1974” and inserting “section 432(e) or
2 439 or under section 4281 of the Em-
3 ployee Retirement Income Security Act of
4 1974”; and

5 (ii) in clause (i) by inserting ‘‘or
6 432(e)” after “section 418E”’.

7 (3) ACCRUED BENEFIT REQUIREMENTS.—

8 (A) EMPLOYEE RETIREMENT INCOME SE-
9 CURITY ACT OF 1974.—NSection 204(b)(1)(B)()
10 of the Employee Retirement Income Security
il Act of 1974 (29 U.S.C. 1054(b)(1)(B)G)) is
12 amended by inserting “, including an amend-
13 ment reducing or suspending benefits under
14 section 305(e), 803, 4245 or 4281,” after “any
15 amendment to the plan’.

16 (B) INTERNAL REVENUE CODE OF 1986.—
17 Section 411(b)(1)(B)G) of the Internal Revenue
18 Code of 1986 is amended by inserting “*, includ-
19 ing an amendment reducing or suspending ben-
20 efits under section 418E, 432(e) or 439, or
21 under section 4281 of the Employee Retirement
22 Income Security Act of 1974,” after “any
23 amendment to the plan’.

24 (4) ADDITIONAL ACCRUED BENEFIT REQUIRE-
25 MENTS.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003644
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 150 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1340

1 (A) EMPLOYEE RETIREMENT INCOME SE-
2 CURITY ACT OF 1974.—Section 204(b)(1)(H)(v)

3 of the Employee Retirement Income Security
4 Act of 1974 (29 U.S.C. 1053(b)(1)CH)(v)) is

5 amended by inserting before the period at the

6 end the following: “*, or benefits are reduced or
7 suspended under section 305(e), 8038, 4245, or

8 4281”,

9 (B) INTERNAL REVENUE CODE OF 1986.—
10 Section 411(b)(1)(H)(iv) of the Internal Rev-
11 enue Code of 1986 is amended—

12 (i) in the heading by striking “BEN-
13 EFIT”’ and inserting “BENEFIT AND THE

14 SUSPENSION AND REDUCTION OF CERTAIN
15 BENEFITS”; and
16 (ii) in the text by inserting before the
17 period at the end the following: *‘, or bene-
18 fits are reduced or suspended under sec-
19 tion 418E, 432(e), or 439, or under sec-
20 tion 4281 of the Employee Retirement In-
21 come Security Act of 1974”.

22 (5) ACCRUED BENEFIT NOT TO BE DECREASED

23 BY AMENDMENT.—

24 (A) EMPLOYEE RETIREMENT INCOME SE-

25 CURITY ACT OF 1974.—Section 204(g)(1) of the
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003645
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 151 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1341
1 Employee Retirement Income Security Act of
2 1974 (29 U.S.C. 1053(2)(1)) is amended by in-
3 serting after “3802(d)(2)” the following: “,
4 305(e), 803, 4245,”.
5 (B) INTERNAL REVENUE CODE OF 1986.—
6 Section 411(d)(6)(A) of the Internal Revenue
7 Jode of 1986 is amended by inserting after
8 “412(d)(2),” the following: “418E, 482(e), or
9 439,”.
10 (¢) CERTAIN FUNDING RULES Not APPLICABLE.—
11 (1) EMPLOYEE RETIREMENT INCOME SECURITY
12 ACT OF 1974.—Section 305 of the Employee Retire-
13 ment Income Security Act of 1974 (29 U.S.C. 1085)
14 is amended by adding at the end the following:
15 “(k) LEGACY PLANS.—Sections 302, 304, and 305
16 shall not apply to an employer that has an obligation to
17 contribute to a plan that is a legacy plan within the mean-

18 ing of section 805(a) solely because the employer has an
19 obligation to contribute to a composite plan described in
20 section 801 that is associated with that legacy plan.”’.

21 (2) INTERNAL REVENUE CODE OF 1986.—Sece-
22 tion 432 of the Internal Revenue Code of 1986 is
23 amended by adding at the end the following:

24 “(k) LEGACY PLANS.—Sections 412, 481, and 482
25 shall not apply to an employer that has an obligation to

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003646
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 152 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

13842

1 contribute to a plan that is a legacy plan within the mean-
2 ing of section 440A(a) solely because the employer has an
3 obligation to contribute to a composite plan described in
4 section 437 that is associated with that legacy plan.”’.

5 (h) TERMINATION OF COMPOSITE PLAN.—Section
6 403(d) of the Employee Retirement Income Security Act
7 of 1974 (29 U.S.C. 1103(d) is amended—

8 (1) in paragraph (1), by striking “regulations
9 of the Secretary.” and inserting “regulations of the
10 Seeretary, or as provided in paragraph (3).”; and

il (2) by adding at the end the following:

12 (3) Section 4044(a) of this Act shall be ap-
13 plied in the case of the termination of a composite
14 plan by:

15 (A) limiting the benefits subject to para-
16 graph (3) thereof to benefits as defined in sec-
17 tion 802(b)(3)(B); and

18 ‘(B) ineluding in the benefits subject to
19 paragraph (4) all other benefits Gf any) of indi-
20 viduals under the plan that would be guaran-
21 teed under section 4022A if the plan were sub-
22 ject to title IV.”.
23 G) Goob FAITH COMPLIANCE PRIOR TO GUID-

24 ANCE.—Where the implementation of any provision of law

25 added or amended by this division is subject to issuance

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003647
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 153 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1343

—_

of regulations by the Secretary of Labor, the Secretary
of the Treasury, or the Pension Benefit Guaranty Cor-
poration, a multiemployer plan shall not be treated as fail-
ing to meet the requirements of any such provision prior
to the issuance of final regulations or other guidance to
carry out such provision if such plan is operated in accord-
ance with a reasonable, good faith interpretation of such

provision.

oO Aa aN DH OD SP WH Ld

SEC. 140006. EFFECTIVE DATE.

i
©

Unless otherwise specified, the amendments made by

poe,
—

this division shall apply to plan vears beginning after the

i
No

date of the enactment of this Act.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003648
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 154 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1344

1 DIVISION O—EDUCATION PROVISIONS

2 AND OTHER PROGRAMS

3 TITLE I—HIGHER EDUCATION PROVISIONS

4 DEFINITIONS

5 SEC. 150101.

6 In this title:

7 (1) AWARD YEAR.—The term “award year’ has

8 the meaning given the term in section 481(a) of the

9 Higher Edueation Act of 1965 (20 U.S.C. 1088(a)).
10 (2) AUTHORIZING COMMITTEES.—The term
il “authorizing committees” has the meaning given the
12 term in section 103 of the Higher Edueation Act of
13 1965 (20 U.S.C. 1003).

14 (3) FAFSA.—The term “FAFSA” means an
15 application under section 483 of the Higher HEdu-
16 eation Act of 1965 (20 U.S.C. 1090) for Federal
17 student financial aid.

18 (4) INSTITUTION OF HIGHER EDUCATION.—The
19 term “‘institution of higher education” has the
20 meaning given the term in section 102 of the Higher
21 Edueation Act of 1965 (20 U.S.C. 1002).
22 (5) QUALIFYING EMERGENCY.—The term
23 “qualifying emergency’ has the meaning given the
24 term in section 3502 of the CARES Act (Public
25 Law 116-136), as amended by this Act.

gAVHLC\051220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003649
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 155 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1345

1 (6) SECRETARY.—The term “Secretary” means
2 the Secretary of Edueation.

3 Subtitle A—CARES Act Amendments

4 APPLICATION OF WAIVER TO PARTICIPATING NONPROFIT
5 EMPLOYERS

6 SEC. 150102.

7 (a) IN GENERAL.—Section 3503 of the CARES Act
8 (Public Law 116-136) is amended—

9 (1) by redesignating subsection (b) as sub-
10 section (e@); and
11 (2) by inserting after subsection (a) the fol-
12 lowing:
13 “(b) WAIVER OF NON-FEDERAL SHARE REQUIRE-

14 MENT FOR NONPROFIT EMPLOYERS.

 

Notwithstanding
15 any other provision of law, with respect to funds made
16 available for award years 2019-2020 and 2020-2021, the
17 Seeretary shall waive any requirement that a nonprofit
18 employer provide a non-Federal share to match Federal
19 funds provided to such nonprofit employer under an agree-
20 ment under section 443 of the Higher Education Act of
21 1965 (20 U.S.C. 1087-53).”.

22 (b) EFFECTIVE DaTE.—The amendments made bv
23 subsection (a) shall take effect as if included in the enact-

24 ment of the CARES Act (Public Law 116-1386).

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003650
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 156 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1346

1 EXTENSION OF FEDERAL WORK-STUDY DURING A

2 QUALIFYING EMERGENCY

3 SEC. 150103.

4 (a) IN GENERAL.—Section 3505 of the CARES Act

5 (Public Law 116-136) is amended—

6 (1) in subsection (a)—

7 (A) by striking “(not to exceed one aca-

8 demic year)”; and

9 (B) by striking “such academic year” and
10 inserting “‘such period’; and
11 (2) in subsection (b)—
12 (A) in paragraph (1), by inserting ‘‘first”’
13 before ‘‘oecurred”’; and
14 (B) in paragraph (3), by striking “for all
15 or part of such academic year’.
16 (b) EFFECTIVE DATE.—The amendments made by

 

17 subsection (a) shall take effect as if included in the enact-

18 ment of the CARES Act (Public Law 116-136).

19 CONTINUING EDUCATION AT AFFECTED FOREIGN

20 INSTITUTIONS

21 SEC. 150104.

22 (a) IN GENERAL.—Section 3510 of the CARES Act

23 (Public Law 116-136) is amended—

24 (1) in subsection (a), by striking “national
25 emergency declared” and inserting “national emer-
26 geney related to the coronavirus declared”;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003651
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 157 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1347

1 (2) in subsection (b), by striking “‘qualifying
2 emergency’ and inserting “‘emergency or disaster af-
3 fectnng the imstitution as described in subsection
4 (a);

5 (3) in subsection (¢), by striking “qualifying
6 emergency’ and inserting “applicable emergency or
7 disaster as described in subsection (a); and

8 (4) in subsection (d)—

9 (A) in paragraph (1)—

10 (i) by striking “for the duration of a
11 qualifyng emergency and the following
12 payment period,” and inserting “with re-
13 spect to a foreign institution, in the case of
14 a public health emergency, major disaster
15 or emergency, or national emergency re-
16 lated to the coronavirus declared by the
17 applicable government authorities in the
18 country in which the foreign institution is
19 located, or in the ease of a qualifying
20 emergeney,’; and
21 (ii) by inserting “‘, for the duration of
22 the applicable emergency or disaster and
23 the following payment period,” after
24 “1087a et seq.)’’; and

25 (B) in paragraph (4)—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003652
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 158 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1348
1 (i) by striking “qualifying emergency”
2 and inserting ‘applicable emergency or dis-
3 aster’; and
4 (ii) by striking the period at the end
5 and inserting ‘, the name of the institution
6 of higher education located in the United
7 States that has entered into a written ar-
8 rangement with such foreign institution,
9 and information regarding the nature of
10 such written arrangement, including which
11 coursework or program requirements are
12 accomplished at each respective institu-
13 tion.”’,
14 (b) EFFECTIVE DATE.—The amendments made by
15 subsection (a) shall take effect as if included in the enact-
16 ment of the CARES Act (Public Law 116-136).
17 FUNDING FOR HBCU CAPITAL FINANCING
18 SEC. 150105.
19 (a) IN GENERAL.—Section 3512(d) of the CARES
20 Act (Public Law 116-186) is amended by striking
21 “$62,000,000” and inserting ‘‘such sums as may be nec-
22 essary”.
23 (b) EFFECTIVE DATE.—The amendment made by
24 subsection (a) shall take effect as if included in the enact-

bo
oa

ment of the CARES Act (Public Law 116-136).

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003653
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 159 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1349

1 WAIVER AUTHORITY FOR INSTITUTIONAL AID
2 SEC. 150106.
3 (a) IN GENERAL.—Section 3517(a)(1)(D) of the
4 CARES Act (Public Law 116-136) is amended by striking
5 ‘‘(b), (e), and (g@)” and inserting “‘(b) and (e)”’.
6 (b) EFFECTIVE DATE.—The amendment made bv
7 subsection (a) shall take effect as if included in the enact-
8 ment of the CARES Act (Public Law 116-136).
9 SCOPE OF MODIFICATIONS TO REQUIRED AND

10 ALLOWABLE USES

11 SEC. 150107.

12 (a) AMENDMENT TO INCLUDE MINORITY SCIENCE

13. AND ENGINEERING IMPROVEMENT PROGRAM.—Sub-
14 seetion (a) of section 3518 of the CARES Act (Public Law
15 116-136) is amended—

16 (1) by striking “part A or B of title IJ,” and
17 inserting “‘part A, part B, or subpart 1 of part E
18 of title TH,”; and

19 (2) by inserting “1067 et seq.;” after “1060 et
20 seq.;”.

21 (b) AMENDMENT TO CLARIFY SCOPE OF AUTHOR-

22 ITY.—Section 3518 of the CARES Act (Public Law 116—-
23 136) is amended by adding at the end the following new
24 subsection:

25 ‘“(d) SCOPE OF AUTHORITY.—Notwithstanding sub-

26 section (a), the Secretary may not modify the required or

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003654
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 160 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

13

0

an

a

allowable uses of funds for grants awarded under a statu-
tory provision cited in subsection (a) in a manner that
deviates from the overall purpose of the grant program,
as provided in the general authorization, findings, or pur-
pose of the grant program under the applicable statutory
provision eited in such subsection.”’.

(e) EFFECTIVE DATE.—The amendments made by

 

this section shall take effect as if ineluded in the enact-

oO Aa aN DH OD SP WH Ld

ment of the CARES Act (Public Law 116-136).

=
©

Subtitle B—Finaneial Aid Access

ev
pn,

EMERGENCY FINANCIAL AID GRANTS EXCLUDED FROM

=
No

NEED ANALYSIS

13 SEC. 150108.

14 (a) TREATMENT OF EMERGENCY FINANCIAL AID
15 GRANTS FOR NEED ANALYSIS.—Notwithstanding any
16 provision of the Higher Education Act of 1965 (20 U.S.C.

17 1001 et seq.), emergency financial aid grants—

18 (1) shall not be included as income or assets
19 (including untaxed income and benefits under sec-
20 tion 480(b) of the Higher Education Act of 1965
21 (20 U.S.C. 1807vv(b))) in the computation of ex-
22 pected family contribution for any program funded
23 in whole or in part under the Higher Education Act
24 of 1965 (20 U.S.C. 1001 et seq.); and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003655
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 161 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1351

1 (2) shall not be treated as estimated financial
2 assistance for the purposes of section 471 or section
3 480) of the Higher Edueation Act of 1965 (20
4 U.S.C. 1087kk; 1087vv(j)).

5 (b) DEFINITION.—In this section, the term ‘‘emer-
6 gency financial aid grant”? means—

7 (1) an emergeney financial aid grant awarded
8 by an institution of higher education under section
9 3504 of the CARES Act (Public Law 116-136);

10 (2) an emergency financial aid grant from an
11 institution of higher education made with funds
12 made available under section 18004 of the CARES
13 Act (Public Law 116-136); and

14 (3) any other emergency financial aid grant to
15 a student from a Federal agency, a State, an Indian
16 tribe, an institution of higher edueation, or a schol-
17 arship-granting organization (including a tribal or-
18 ganization, as defined in section 4 of the Indian
19 Self-Determination and Education Assistance Act
20 (25 U.S.C. 5304)) for the purpose of providing fi-
21 nancial relief to students enrolled at mstitutions of
22 higher education in response to a qualifying emer-
23 gency.

24 FACILITATING ACCESS TO FINANCIAL AID FOR RECENTLY

25 UNEMPLOYED STUDENTS
26 SEC. 150109.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003656
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 162 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1352
1 (a) TREATMENT AS DISLOCATED WORKER.—
2 (1) IN  GENERAL.—Notwithstanding section
3 479(d)(1) of the Higher Education Act of 1965 (20
4 U.S.C. 1087ss(d)(1)), any individual who has ap-
5 phed for, or who is receiving, unemployment benefits
6 at the time of the submission of a FAFSA for a cov-
7 ered award year shall be treated as a dislocated
8 worker for purposes of the need analysis under part
9 F of title TV such Act (20 U.S.C. 1087kk et seq.)
10 applicable to such award year.
11 (2) INFORMATION TO APPLICANTS AND INSTI-
12 TUTIONS.—The Secretary—
13 (A) in consultation with institutions of
14 higher education, shall carry out activities to in-
15 form applicants for Federal student financial
16 aid under the Higher Edueation Act of 1965
17 (20 U.S.C. 1001 et seq.)—
18 G) of the treatment of individuals who
19 have applied for, or who are receiving, un-
20 employment benefits as dislocated workers
21 under paragraph (1); and
22 (ii) of the availability of means-tested
23 Federal benefits for which such applicants
24 may be eligible;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003657
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 163 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1353

1 (B) shall carry out activities to inform in-
2 stitutions of higher education of the authority
3 of such institutions, with explicit written con-
4 sent of an applicant for Federal student finan-
5 cial aid under the Higher Education Act of
6 1965 (20 U.S.C. 1001 et seq.), to provide infor-
7 mation collected from such applicant’s FAFSA
8 to an organization assisting the applicant in ap-
9 plying for and receiving Federal, State, local, or
10 tribal assistance in accordance with section 312
11 of the Department of Defense and Labor,
12 Health and Human Services, and Edueation
13 Appropriations Act, 2019 and Continuing Ap-
14 propriations Act, 2019 (Public Law 115-245);
15 and

16 (C) in consultation with the Seeretary of
17 Labor, shall earry out activities to inform appli-
18 cants for, and recipients of, unemployment ben-
19 efits of the availability of Federal student finan-
20 cial aid under the Higher Education Act of
21 1965 (20 U.S.C. 1001 et seq.) and the treat-
22 ment of such applicants and recipients as dis-
23 located workers under paragraph (1).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003658
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 164 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1354

1 (3) IMPLEMENTATION.—The Secretary — shall
2 implement this subsection not later than 30 days
3 after the date of enactment of this Act.

4 (4) APPLICABILITY.—Paragraph (1) shall apply
5 with respect to a FAFSA submitted on or after the
6 earlier of—

7 (A) the date on which the Secretary imple-
8 ments this subsection under paragraph (3); or
9 (B) the date that is 30 days after the date
10 of enactment of this Act.
11 (b) PROFESSIONAL JUDGMENT OF FINANCIAL AID
12 ADMINISTRATORS.—The guidance of the Secretary titled

13 “Update on the use of ‘Professional Judgment’ by Finan-
14 cal Aid Administrators” (DCL ID: GEN—09-05), as in
15 effect on May 8, 2009, shall apply—
16 (1) to the exercise of professional judgement by
17 financial aid administrators pursuant to section
18 479A of the Higher Education Act of 1965 (20
19 U.S.C. 1087tt) with respect to any FAFSA for a
20 covered award year; and
21 (2) to the selection of institutions for program
22 reviews pursuant to section 498A of the Higher
23 Edueation Act of 1965 (20 U.S.C. 1099¢e-1) for a
24 covered award year.
25 (¢) DEFINITIONS.—In this section:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003659
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 165 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1355

1 (1) COVERED AWARD YEAR.—The term ‘‘cov-
2 ered award year’? means—

3 (A) an award year during which there is a
4 qualifying emergency; and

5 (B) the first award year beginning after
6 the end of such qualifying emergency.

7 (2) MEANS-TESTED FEDERAL BENEFIT.—The
8 term “means-tested Federal benefit’ includes the
9 following:

10 (A) The supplemental security income pro-
11 eram under title XVI of the Social Security Act
12 (42 U.S.C. 1381 et seq.).

13 (B) The supplemental nutrition assistance
14 program under the Food and Nutrition Act of
15 2008 (7 U.S.C. 2011 et seq.).

16 (C) The free and reduced price school
17 lunch program established under the Richard
18 B. Russell National School Lunch Act (42
19 U.S.C. 1751 et seq.).
20 (D) The program of block grants for
21 States for temporary assistance for needy fami-
22 lies established under part A of title IV of the
23 Social Security Act (42 U.S.C. 601 et seq.).
24 (E) The special supplemental nutrition
25 program for women, infants, and children es-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003660
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 166 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1356

1 tablished by section 17 of the Child Nutrition

2 Act of 1966 (42 U.S.C. 1786).

3 (I) The Medicaid program under title XIX
4 of the Social Security Act (42 U.S.C. 1396 et

5 seq.).

6 (G) The tax credits provided under the fol-

7 lowing sections of the Internal Revenue Code of

8 1986 (title 26, United States Code):

9 (i) Section 25A (relating to American
10 Opportunity and Lifetime Learning cred-
11 its).

12 (ii) Section 32 (relating to earned in-
13 come).
14 (ii) Section 36B (relating to refund-
15 able credit for coverage under a qualified
16 health plan).
17 (iv) Section 6428 (relating to 2020 re-
18 covery rebates for individuals).
19 (H) Federal housing assistance programs,
20 including tenant-based assistance under section
21 8(o) of the United States Housing Act of 1937
22 (42 U.S.C. 1487f(0)), and public housing, as
23 defined in section 3(b)(1) of such Act (42
24 U.S.C. 1487a(b)(1)).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003661
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 167 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

13

7

an

1 (I) Such other Federal means-tested bene-
fits as may be identified by the Secretary.
STUDENT ELIGIBILITY FOR HIGHER EDUCATION EMER-

GENCY RELIEF FUND AND OTHER HIGHER EDU-

nN & Ww bd

CATION FUNDS
SEC. 150110.
(a) IN GENERAL.—With respect to student eligibility

for receipt of funds provided under section 18004 of the

Co FS ss HN

CARES Act (Public Law 116-136) and under title VI of
10. division A of this Act—

11 (1) the Seeretary is prohibited from imposing
12 any restriction on, or defining, the populations of
13 students who may receive such funds other than a
14 restriction based solely on the student’s enrollment
15 at the institution of higher education; and

16 (2) seetion 401(a) the Personal Responsibility
17 and Work Opportunity Reconciliation Act of 1996 (8
18 U.S.C. 1611(a)) shall not apply.

19 (b) EFFECTIVE DATE.—Subsection (a) shall take ef-

20 fect as if included in the enactment of the CARES Act
21 (Public Law 116-186), and an institution of higher edu-
22 cation that provided funds to a student before the date
23 of enactment of this Act shall not be penalized if such
24 provision is consistent with such subsection and section

25 18004 of the CARES Act (Public Law 116-136).

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003662
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 168 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1358
1 DEFINITION OF DISTANCE EDUCATION
2 SEC. 150111.
3 (a) IN GENERAL.—Exeept as otherwise provided in
4 title IV of the Higher Education Act of 1965 (20 U.S.C.
5 1070 et seq.), for purposes of such title, the term ‘‘dis-
6 tance education’ means education that uses technology:
7 (1) to deliver instruction to students enrolled at
8 an institution of higher education who are separated
9 from the instruetor or instructors; and
10 (2) to support regular and substantive inter-
il action between the students and the instructor or in-
12 structors, either synchronously or asynchronously.
13 (b) TECHNOLOGY.—F or purposes of subsection (a),

14 the technologies that may be used to offer distance edu-

15 eation ineclude—

16 (1) the internet;
17 (2) one-way and two-way transmissions through
18 open broadeast, closed circuit, cable, microwave,
19 broadband lines, fiber optics, satellite, or wireless
20 communications devices;
21 (3) audio conferencing; and
22 (4) other media used in a course in conjunction
23 with any of the technologies listed in paragraphs (1)
24 through (8).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003663
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 169 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1359

1 (e) INSTRUCTOR.—F or purposes of subsection (a), an
2 instructor is an individual responsible for delivering course
3 content and who meets the qualifications for imstruction
4 established by the institution of higher education’s accred-
5 iting agency.

6 (d) SUBSTANTIVE INTERACTION.—F or purposes of
7 subsection (a), substantive interaction is engaging: stu-
8 dents in teaching, learning, and assessment, consistent
9 with the content under discussion, and also includes at
10 least two of the following:

11 (1) Providing direct instruction.

12 (2) Assessing or providing feedback on a stu-
13 dent’s coursework.

14 (3) Providing information or responding to
15 questions about the content of a course or com-
16 petency.

17 (4) Facilitating a group discussion regarding
18 the content of a course or competency.

19 (5) Other instructional activities approved by
20 the institution of higher education’s or program’s ac-
21 crediting agency.
22 (e) REGULAR INTERACTION.—F or purposes of sub-

23 section (a), an institution ensures regular interaction be-

24 tween a student and an instructor or instructors by, prior

 

25 to the student’s completion of a course or competency:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003664
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 170 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1360

1 (1) providing the opportunity for substantive
2 interactions with the student on a predictable and
3 regular basis commensurate with the length of time
4 and the amount of content in the course or com-
5 petency; and

6 (2) monitoring the student’s academic engage-
7 ment and suecess and ensuring that an instructor is
8 responsible for promptly and proactively engaging in
9 substantive interaction with the student when need-
10 ed, on the basis of such monitoring, or upon request
11 by the student.
12 (f) EFFECTIVE DatTE.—This section shall be effective
13 for any semester (or the equivalent) that begins on or after
14 August 15, 2020, and shall cease to be effective at the
15 end of the 2020-2021 award year.

16 INSTITUTIONAL STABILIZATION PROGRAM

17 SEC. 150112.

18 (a) AUTHORITY TO PARTICIPATE.—Notwithstanding
19 paragraph (1) or (2) of seetion 498(e) of the Higher Edu-

i)
©

eation Act of 1965 (20 U.S.C. 1099e(e@)), an eligible insti-

bo
pom

tution described in subsection (b) may, in lieu of submit-

bo
N

ting a letter of credit in accordance with section

ho
Qo

498(¢)(3)(A) of such Act, submit an application under

ho
aN

subsection (@)(1) to enter into a COVID-19 provisional

No
in

program participation agreement in accordance with sub-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003665
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 171 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1361
1 seetion (d) to provide the Secretary with satisfactory evi-
2 dence of its financial responsibility.
3 (b) ELIGIBLE INSTITUTION DESCRIBED.—An eligible
4 institution described in this subsection is a private non-
5 profit institution of higher education that—
6 (1) either—
7 (A) has a composite score of less than 1.0
8 for the institutional fiseal year ending in 2019,
9 as determined under section 668.171(b)(1) of
10 title 34, Code of Federal Regulations; or
11 (B) on the date of an application under
12 subsection (c)(1), has (or anticipates having) a
13 composite score of less than 1.0 for the institu-
14 tional fiscal year ending in 2020, as determined
15 under section 668.171(b)(1) of title 34, Code of
16 Federal Regulations;
17 (2) during award year 2018-2019—
18 (A) offered on-campus classes; and
19 (B) qualified for participation in a pro-
20 eram under title IV of the Higher Education
21 Act of 1965 (20 U.S.C. 1070 et seq.); and
22 (3) on the date of the application under sub-
23 section (e)(1), has a liquidity level of less than or
24 equal to 180 days.
25 (¢) APPLICATION.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003666
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 172 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1362
1 (1) IN GENERAL.—An eligible institution desir-
2 ing to enter into a COVID-19 provisional program
3 participation agreement under subsection (d), shall,
4 not later than December 31, 2020, submit to the
5 Secretary an application that icludes—
6 (A) the estimated liquidity level of the eli-
7 gible institution on the date of the application
8 and an assurance that such liquidity level will
9 be attested to in accordance with paragraph
10 (2);
11 (B) an assurance that such eligible institu-
12 tion will submit a record-management plan in
13 accordance with paragraph (3); and
14 (C) an assurance that such eligible institu-
15 tion will submit a teach-out plan in accordance
16 with paragraph (4); and
17 (D) an assurance that sueh eligible institu-
18 tion will submit reports on teach-out agree-
19 ments and sufficient progress made on such
20 agreements in accordance with subsection
21 (d)(8), as applieable.
22 (2) AUDITOR ATTESTATION.—Not later than 60
23 days after submitting an application under para-
24 graph (1), an eligible institution shall submit to the
25 Seeretary an auditor attestation of the liquidity level
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003667
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 173 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1363
1 of such eligible institution on the date such institu-
2 tion submitted such application pursuant to an audit
3 conducted by a qualified independent organization or
4 person in accordance with standards established by
5 the American Institute of Certified Public Account-
6 ants.
7 (3) RECORD-MANAGEMENT PLAN.—
8 (A) IN GENERAL.—Not later than 60 days
9 after submitting an application under para-
10 eraph (1), an eligible institution shall submit to
11 the Secretary a record-management plan ap-
12 proved by the accrediting agency of such eligi-
13 ble institution that includes—
14 (i) a plan for the custody, including
15 by the State authorizing agency, and the
16 disposition of—
17 (I) a teaech-out plan and_ teach-
18 out agreement records, as applicable;
19 and
20 (II) student records, including
21 student transcripts, billing, and finan-
22 cial aid records;
23 (ii) an estimate of the costs necessary
24 to carry out such record-management plan;
25 and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003668
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 174 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1364

1 (iii) a financial plan to provide fund-
2 ing for such costs.

3 (B) ASSURANCE.—An eligible institution
4 that submits a record-management plan under
5 subparagraph (A) shall include an assurance to
6 the Secretary that, in the ease of the closure of
7 such eligible institution, such eligible institu-
8 tion—

9 G) will release all financial holds
10 placed on student records; and

11 (ii) for the 3-year period beginning on
12 the date of the closure of such eligible in-
13 stitution, will not require a student en-
14 rolled im such eligible institution on the
15 date of such closure (and students with-
16 drawn from such eligible institution in the
17 120 days prior to such date) who requests
18 the student records of such student to pur-
19 chase such records or otherwise charge
20 such student a fee with respect to such
21 records.
22 (C) RepPoRT.—Not later than 60 days
23 after submitting an application under para-
24 graph (1), an eligible institution shall submit
25 the record-management plan required under

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003669
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 175 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1365

1 subparagraph (A) and the assurance under sub-
2 paragraph (B) to the accrediting agency and
3 State authorizing agency of such eligible insti-
4 tution.

5 (4) TEACH-OUT PLAN.—Not later than 60 days
6 after submitting an application under paragraph (1),
7 an eligible institution shall submit a teach-out plan
8 approved by the accrediting agency of such eligible
9 institution to the Secretary and the State author-
10 izing agency of such eligible institution.

11 (5) LETTER OF CREDIT DURING PENDING AP-
12 PLICATION.—Notwithstandine section 498(e)(3)(A)
13 of the Higher Education Act of 1965 (20 U.S.C.
14 1099e(e)(8)(A)), the Secretary may not use the ecom-
15 posite score of an eligible institution (as determined
16 under section 668.171(b)(1) of title 34, Code of
17 Federal Regulations) to require the eligible institu-
18 tion to submit a new letter of credit or inerease the
19 value of an existing letter of credit while the institu-
20 tion has an application pending under paragraph
21 (1).
22 (6) NOTIFICATION OF APPLICATION AND STA-
23 TUS.—The eligible institution shall notify the accred-
24 iting agency and State authorizing agency of such
25 institution—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003670
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 176 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1366

1 (A) that the institution has submitted an
2 application under paragraph (1) to the See-
3 retary not later than 10 days after submitting
4 such application; and

5 (B) of the final acceptance or denial of
6 such application not later than 5 days after re-
7 ceiving a final decision from the Secretary.

8 (7) APPLICATION DECISION.—The Secretary
9 shall accept or deny an application under paragraph
10 (1) not later than 10 days after the date on which
11 an eligible institution completes all of the submission
12 requirements under paragraphs (2), (3), and (4).

13 (d) COVID-19 PROVISIONAL PROGRAM PARTICIPA-
14 TION AGREEMENT.—

15 (1) AUTHORITY TO ENTER AGREEMENT.—The
16 Secretary may enter into a COVID-19 provisional
17 program participation agreement under this sub-
18 section with an eligible imstitution that submits an
19 application under subsection (¢)(1) on or before De-
20 eember 31, 2020, only if the Seeretary has re-
21 ceived—
22 (A) an auditor attestation under subsection
23 (e)(2) that such eligible institution has a liquid-
24 ity level of less than or equal to 180 days on

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003671
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 177 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1367

1 the date of the application of such eligible insti-

2 tution under subsection (e)(1);

3 (B) a reeord-management plan with re-

4 spect to such eligible institution in accordance

5 with subsection (¢)(3); and

6 (C) a teach-out plan with respect to such

7 eligible institution im aecordanee with sub-

8 section (e)(4).

9 (2) PARTICIPATION REQUIREMENTS.—In enter-
10 ing into a COVID-19 provisional program participa-
il tion agreement with an eligible mstitution under this
12 subsection, the Secretary shall require such eligible
13 institution—

14 (A) if such eligible institution has a liquid-
15 ity level of less than or equal to 90 days on the
16 date of the application of such eligible institu-
17 tion under subsection (¢)(1), to submit a teach-
18 out agreement (or teach-out agreements, as ap-
19 plicable) to the Secretary and to the accrediting
20 agency and State authorizing agency of the in-
21 stitution in accordance with paragraph (3);

22 (B) to report to the Secretary in accord-
23 ance with paragraph (4);

24 (C) to meet the administrative capacity re-
25 quirements under section 498(d) of the Higher

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003672
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 178 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1368

1 Edueation Act of 1965 (20 U.S.C. 1099e(d));
2 and

3 (D) to meet the cash reserves requirements
4 under section 498(e)(6)(A) of the Higher Edu-
5 eation Act of 1965 (20 U.S.C. 1099¢(e)(6)(A)).
6 (3) TEACH-OUT AGREEMENTS.

7 (A) SUFFICIENT PROGRESS.—Not later
8 than 50 days after the date on which an eligible
9 institution deseribed in paragraph (2)(A) enters
10 into a COVID-19 provisional program partici-
il pation agreement under this subsection, such
12 eligible institution shall submit to the Secretary
13 an interim teach-out agreement that provides
14 for the equitable treatment of at least 75 per-
15 cent of enrolled students and a reasonable op-
16 portunity for such students to complete their
17 program of study.

18 (B) ADDENDUM REPORTS.—Not later than
19 15 days after the date on which an eligible in-
20 stitution submits an interim teach-out agree-
21 ment in accordance with subparagraph (A), and
22 every 15 days thereafter, such eligible institu-
23 tion shall submit to the Seeretary a report that
24 includes—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003673
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 179 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1369

1 (i) the percentage of students enrolled
2 in such eligible institution that are covered
3 by a teach-out agreement;

4 (ii) the increase in the percentage of
5 students covered by such an agreement, as
6 compared to the most recently submitted
7 report; and

8 (ii) such other information as the
9 Secretary or accrediting agency of the eli-
10 sible institution may require, including the
11 progress of such eligible institution in
12 meeting any benchmarks set by such ac-
13 crediting agency related to the percentage
14 of students that should be covered by such
15 an agreement.

16 (C) TEACH-OUT AGREEMENT REQUIRED.—
17 On the date agreed to by the eligible institution,
18 the accrediting agency of such eligible institu-
19 tion, and the Seeretary under a COVID-19
20 provisional program participation agreement
21 under this subsection, such eligible institution
22 shall submit to the Secretary and to the aecred-
23 iting agency and State authorizing agency of
24 the institution a teach-out agreement (or agree-
25 ments, as applicable) that—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003674
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 180 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1370

1 (i) provides for the equitable treat-
2 ment of all enrolled students and a reason-
3 able opportunity for such students to com-
4 plete their program of study;

5 (ii) includes—

6 (1) a list of all students enrolled
7 in such eligible institution on the date
8 such eligible imstitution submitted an
9 application under subsection (e)(1)
10 (and students withdrawn from such
11 eligible institution in the 120 days
12 prior to such date), including the
13 name, contact information, program
14 of study, program requirements com-
15 pleted, and estimated date of program
16 completion of each such student;

17 (II) the amount of any unearned
18 tuition, aecount balances, student
19 fees, and refunds due to each such
20 student;
21 (III) a plan to notify each such
22 student, in the case of the closure of
23 such eligible institution, of—
24 (aa) the process for obtain-
25 ing a closed school discharge

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003675
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 181 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

137]
1 under section 437(¢)(1) of the
2 Higher Education Act of 1965
3 (20 U.S.C. 1087(e)(1)), using
4 standard language developed by
5 the Secretary under subsection
6 (f), and the benefits and con-
7 sequences of such discharge;
8 (bb) if applicable, informa-
9 tion on institutional and State
10 refund policies;
11 (ec) the teach-out institution
12 or institutions available to enroll
13 such student;
14 (dd) the tuition and fees of
15 the educational program offered
16 by each such teach-out institution
17 and the number and types of
18 eredit each such teach-out insti-
19 tution will accept prior to the en-
20 rollment of such student; and
21 (ee) the record-management
22 plan submitted in accordance
23 with subsection (¢)(3).
24 (D) DECREASE IN LIQUIDITY.—In the case
25 of an eligible institution that enters mto a
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003676
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 182 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1372
1 COVID-19 provisional program participation
2 agreement under this subsection and has a h-
3 quidity level of greater than 90 days on the
4 date of the application of such eligible institu-
5 tion under subsection (e)(1), if the Secretary
6 determines such eligible institution has declined
7 such that the liquidity level of such eligible in-
8 stitution is consistently less than or equal to 90
9 days, the Secretary may require such eligible in-
10 stitution to submit a teach-out agreement (or
11 agreements, as applicable) to the Secretary in
12 accordance with subparagraph (C).
13 (4) REPORTING REQUIREMENTS.
14 (A) ELIGIBLE INSTITUTIONS WITH A LI-
15 QUIDITY LEVEL OF LESS THAN OR EQUAL TO 90
16 DAYS.—In the ease of an eligible institution de-
17 seribed in paragraph (2)(A), the Secretary shall
18 require such eligible institution to report to the
19 Secretary the liquidity level and total student
20 enrollment of such eligible institution not less
21 than once every 15 days, until such eligible in-
22 stitution closes or no longer participates in a
23 COVID-19 provisional program participation
24 agreement under this subsection.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003677
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 183 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1373
1 (B) ELIGIBLE INSTITUTIONS WITH A LI-
2 QUIDITY LEVEL OF GREATER THAN 90 DAYS.—
3 In the case of an eligible institution that enters
4 into a COVID-19 provisional program partici-
5 pation agreement under this subsection and has
6 a liquidity level of greater than 90 days on the
7 date of the application of such eligible institu-
8 tion under subsection (¢)(1), the Secretary shall
9 require such eligible institution to report to the
10 Secretary the liquidity level and total student
il enrollment of such eligible institution not less
12 than once every 30 days, until such eligible in-
13 stitution closes or no longer participates in a
14 COVID-19 provisional program participation
15 agreement under this subsection.
16 (C) ALL ELIGIBLE INSTITUTIONS.—AII eli-
17 sible institutions that enter into a COVID-19
18 provisional program participation agreement
19 under this subsection shall comply with the re-
20 porting requirements under paragraph (2) of
21 section 668.175(d) of title 34, Code of Federal
22 Regulations (as such paragraph is in effect on
23 the date of enactment of this section).
24 (5) LETTER OF CREDIT DURING AGREEMENT.—
25 The Secretary may not require an eligible institution
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003678
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 184 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1374
1 that enters into a COVID-19 provisional program
2 participation agreement under this subsection to
3 submit a new letter of credit or merease the value
4 of an existing letter of credit for the duration of the
5 agreement.
6 (6) DURATION OF AGREEMENT.—A COVID-19
7 provisional program participation agreement under
8 this subsection may only be entered into for a period
9 less than or equal to the period—
10 (A) beginning on the first date of the
11 agreement; and
12 (B) ending on the last day of the first full
13 award year that begins after the date described
14 in subparagraph (A).
15 (7) RENEWAL.—
16 (A) IN GENERAL.—A COVID-19_ provi-
17 sional program participation agreement under
18 this subsection may be renewed for 1 award
19 vear subsequent to the award year described in
20 paragraph (6)(B), and shall expire no later
21 than June 30, 2022.
22 (B) AUTHORITY TO EXTEND RENEWAL PE-
23 RIOD.—Notwithstanding subparagraph (A), if
24 the Secretary determines that an extension of
25 renewal authority is in the best interest of the
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003679
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 185 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1375

1 eligible institutions with a COVID-19_ provi-
2 sional program participation agreement under
3 this subsection, the Secretary may permit
4 COVID-19 provisional program participation
5 agreement under this subsection to be renewed,
6 on an annual basis, for not more than 3 total
7 consecutive award years subsequent to the
8 award year deseribed in paragraph (6)(B), pro-
9 vided that no agreement under this subsection
10 shall expire later than June 30, 2024.

11 (C) RECALCULATION OF LIQUIDITY.—An
12 eligible institution desiring to renew a COVID-
13 19 provisional program participation agreement
14 shall—

15 (i) submit to the Secretary the liquid-
16 ity level of the institution on the last day
17 of the most recent fiscal year of the eligible
18 institution, to be used for purposes of such
19 an agreement; and
20 (i) not later than 60 days after sub-
21 mitting such liquidity level under clause
22 (i), have such liquidity level attested to in
23 accordance with subsection (¢)(2).
24 (8) DISCONTINUATION OF AGREEMENT.—The
25 participation of an eligible institution in a COVID—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003680
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 186 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1376

1 19 provisional program participation agreement

2 under this subsection—

3 (A) may be discontinued at any time at the
4 request of the eligible institution;

5 (B) shall be discontinued by the Secretary

6 if such eligible institution receives a composite

7 score of 1.0 or greater for the most recent insti-

8 tutional fiseal year, as determined under section

9 668.171(b)(1) of title 34, Code of Federal Reg-
10 ulations; and
11 (C) shall have no affect on the eligibility of
12 the institution to participate in a program par-
13 ticipation agreement under section 487(a) of
14 the Higher Education Act of 1965 (20 U.S.C.
15 1094) after the COVID-19 provisional program
16 participation agreement under this subsection
17 has expired or been discontinued.
18 (9) GRANTS TO PARTICIPATING INSTITU-
19 TIONS.—F rom the amounts authorized to be avail-
20 able, subject to appropriation, under subsection (),
21 the Secretary may award a grant to an eligible insti-
22 tution that enters into a COVID—-19 provisional pro-
23 gram participation agreement under this subsection
24 to carry out the requirements of such agreement and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003681
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 187 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1377

1 provide for the increased economic stability of such
2 eligible institution.

3 (10) REGULATORY AUTHORITY.—Except as
4 otherwise provided in this subsection, the Secretary
5 shall have the same authority with respect to a
6 COVID-19 provisional program participation agree-
7 ment under this subsection as the Secretary has
8 with respect to a program participation agreement
9 under subparagraphs (B), (F), and (G) of section
10 487(e)(1) (20 U.S.C. 1099(e)(1)).

11 (e) PARTICIPATION IN TITLE ITV PROGRAM.—An eli-
12 gible institution that enters into a COVID-19 provisional

—
On

program participation agreement under subsection (d)

jah
fp

may participate in programs under title IV of the Higher

—
ws

Edueation Act of 1965 (20 U.S.C. 1070 et seq.) only if

—
on

such eligible institution submits to the Secretary (and the

—
~

acerediting agency of such eligible institution, as applica-

—
oO

ble) the agreements and reports applicable to such eligible

—
\©

institution under paragraphs (3) and (4) of subsection (d).

No
OQ

(f) STANDARD LANGUAGE.—Not later than 30 days

NO
—

after the date of the enactment of this section, the Sec-

ho
No

retary shall publish standard language relating to closed

ho
Go

school discharges for purposes of — subsection

(d)(3)(C) Gi) ID) (aa).

we)
i

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003682
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 188 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1378

—_

(2) REPORTS TO CONGRESS.—Not later than 90 days
after the date of the enactment of this section and every
90 days thereafter until the date on which every COVID-—
19 provisional program participation agreement under this
subsection has expired or been terminated, or until June
30, 2024, whichever is earlier, the Seeretary shall submit
to the authorizing committees a report that includes a

summary of each COVID-19 provisional program partici-

Oo Oo SN DBD A S&S WO WV

pation agreement entered into or renewed in the preceding

=
©

90 days by the Secretary under this section, including the

11 name, total student enrollment, and liquidity level of the
12 institution.

13 (h) AUTOMATIC CLOSED SCHOOL DISCHARGE.—

14 (1) AUTOMATIC DISCHARGE REQUIRED.—With
15 respect. to a borrower deseribed in paragraph (2),
16 the Seeretary shall, without any further action by
17 the borrower, discharge the lability of the borrower
18 with respect to each of the borrower’s loans (inelud-
19 ing the interest and collection fees) deseribed in
20 paragraph (2)(A) in accordance with this subsection.
21 (2) BORROWER REQUIREMENTS.—A_ borrower
22 deseribed in this subparagraph is a borrower who—
23 (A) was enrolled for a period of enrollment
24 at an eligible institution that was participating

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003683
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 189 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1379

1 in a COVID-19 provisional program participa-
2 tion agreement under subsection (d), and—

3 (i) was unable to complete such period
4 of enrollment due to the closure of the in-
5 stitution; or

6 (ii) withdrew from the eligible institu-
7 tion—

8 (I) not more than 120 days be-
9 fore the closure of the eligible institu-
10 tion; or

11 (II) if the Secretary determines
12 an extension of the 120-day period de-
13 seribed in subclause (1) is necessary
14 due to exceptional circumstances re-
15 lated to the closure of the institution,
16 during the extended period deter-
17 mined by the Secretary;

18 (B) has one or more loans—

19 (i) made under title IV of the Higher
20 Edueation Act of 1965 (20 U.S.C. 1070 et
21 seq.) for a program of study at the eligible
22 institution described in subparagraph (A);
23 and
24 (ii) that have not been discharged bv
25 the Secretary pursuant to — section

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003684
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 190 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1380

1 437(¢)(1) or section 464(2)(1) of the High-
2 er Edueation Act of 1965 (20 U.S.C.
3 1087(e)(1); 1087dd(g)(1)); and

4 (C) during the 3-year period beginning on
5 the date of the closure of the eligible institution
6 deseribed in subparagraph (A), has not enrolled
7 in any institution of higher education that par-
8 ticipates in a program under title IV of the
9 Higher Edueation Act of 1965 (20 U.S.C. 1070
10 et seq.).

11 (3) REPORT.—Beginning on the date that is 3
12 vears after the date of enactment of this Act and
13 every 180 days thereafter, the Secretary shall report
14 to the authorizing committees the number of loans
15 discharged in accordance with this subsection, and
16 any amounts recovered by the Secretary in accord-
17 ance with the authority of the Secretary to pursue
18 claims under section 437(¢)(1) or seetion 464(¢)(1)
19 of the Higher Edueation Act of 1965 (20 U.S.C.
20 1087(¢)(1); 1087dd(g)(1)).
21 (i) DEFINITIONS.—In this section:
22 (1) LIQUIDITY LEVEL.—The term “liquidity
23 level” means, with respect to an eligible institution,
24 the number of days such eligible institution can op-
25 erate based on available resources, as determined in

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003685
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 191 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1381

1 accordance with the Financial Accounting Standards
2 Board update entitled ““No. 2016-14 Not-for-Profit
3 Entities (Topic 958)” and dated August, 2016.

4 (2) TEACH-OUT AGREEMENT.—The term
5 “teach-out agreement”? means a written agreement
6 between an eligible institution and one or more
7 teach-out institutions that is in accordance with the
8 requirements in section 496(¢)(6) of the Higher
9 Edueation Act of 1965 (20 U.S.C. 1099b(e)(6)) and
10 that provides for the equitable treatment of students
11 and a reasonable opportunity for students to com-
12 plete their program of study if such eligible institu-
13 tion, or an institutional location that provides 100
14 percent of at least one program offered by such eli-
15 gible institution, ceases to operate or plans to cease
16 operations before all such enrolled students have
17 completed their program of study.

18 (3) TEACH-OUT  INSTITUTION.—The term
19 “teach-out institution” means an institution of high-
20 er education that—
21 (A) is not subject to a COVID-19 provi-
22 sional program participation agreement under
23 this section;
24 (B) shows no evidence of significant prob-
25 lems (including financial responsibility or ad-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003686
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 192 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1382

1 ministrative capability) that affect, as deter-
2 mined by the Secretary, the institution’s ability
3 to administer a program under title IV of the
4 Higher Education Act of 1965 (20 U.S.C. 1070
5 et seq.);

6 (C) is not required to pay any material
7 debt, as determined by the Secretary, or incur
8 any material liability, as determined by the Sec-
9 retary, arising from a judgment in a judicial
10 proceeding, an administrative proceeding or de-
11 termination, or settlement;

12 (D) is not involved in a lawsuit by a Fed-
13 eral or State authority for financial relief on
14 claims related to the making of loans under
15 part D of title IV of the Higher Education Act
16 of 1965 (20 U.S.C. 1087a et seq.);

17 (E) has the necessary experience, re-
18 sources, and capacity, meluding support serv-
19 ices, to enroll students and provide an edu-
20 cational program of acceptable quality that is
21 reasonably similar in content and delivery, and
22 to the extent practicable, scheduling, to that
23 provided by the eligible institution that enters
24 into an agreement with such teach-out institu-
25 tion; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003687
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 193 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1383

1 (Ff) during the five most reeent award
2 vears, has not been subject to a denial, with-
3 drawal, suspension, or termination of accredita-
4 tion by an accrediting agency or association rec-
5 ognized by the Secretary.

6 (4) TEACH-OUT PLAN.—The term ‘‘teach-out
7 plan” means a written plan developed by an eligible
8 institution that provides for the equitable treatment
9 of students if such eligible institution, or an imstitu-
10 tional location that provides 100 percent of at least
11 one program offered by the eligible imstitution,
12 ceases to operate or plans to cease operations before
13 all enrolled students have completed their program
14 of study.
15 (j) AUTHORIZATION OF APPROPRIATIONS.—There is

16 authorized to be appropriated $300,000,000 to carry out
17 subsection (d)(9).

18 Subtitle C—Federal Student Loan Relief

19 PART A—TEMPORARY RELIEF FOR FEDERAL
20 STUDENT BORROWERS UNDER THE CARES ACT

21 EXPANDING LOAN RELIEF TO ALL FEDERAL STUDENT

22 LOAN BORROWERS
23 SEC. 150113.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003688
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 194 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1384

1 Section 3502(a) of division A of the Coronavirus Aid,
2 Relief, and Economic Security Act (Public Law 116-136)
3 is amended—

4 (1) by redesignating paragraphs (2) through
5 (5) as paragraphs (3) through (6), respectively; and
6 (2) by inserting after paragraph (1) the fol-
7 lowing:

8 “(2) FEDERAL STUDENT LOAN.—The term
9 ‘Federal student loan’ means a loan—

10 (A) made under part D, part B, or part
11 E of title IV of the Higher Education Act of
12 1965 (20 U.S.C. 1070 et seq.), and held by the
13 Department of Education;

14 ‘“(B) made, insured, or guaranteed under
15 part B of such title, or made under part E of
16 such title, and not held by the Department of
17 Edueation; or

18 “(C) made under—

19 ‘“G) subpart II of part A of title VII
20 of the Public Health Service Act (42
21 U.S.C, 292q et seq.); or
22 “Gi) part E of title VIII of the Public
23 Health Service Act (42 U.S.C. 297a et
24 seq.).”.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003689
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 195 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1385

1 EXTENDING THE LENGTH OF BORROWER RELIEF DUE TO

2 THE CORONAVIRUS EMERGENCY

3 SEC. 150114.

4 Section 3513 of division A of the Coronavirus Aid,

5 Relief’, and Economie Security Act (Public Law 116-136)

6 is amended—

7 (1) by amending subsection (a) to read as fol-

8 lows:

9 (a) SUSPENSION OF PAYMENTS.

10 (1) IN GENERAL.—During the period begin-
11 ning on March 18, 2020, and ending on September
12 30, 2021, the Secretary or, as applicable, the Sec-
13 retary of Health and Human Services, shall suspend
14 all payments due on Federal student loans.

15 (2) TRANSITION PERIOD.—For one additional
16 30-day period beginning on the day after the last
17 day of the suspension period described in subsection
18 (a), the Secretary or, as applicable, the Secretary of
19 Health and Human Services, shall ensure that any
20 missed payments on a Federal student loan by a
21 borrower during such additional 30-day period—
22 (A) do not result in collection fees or pen-
23 alties associated with late payments; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003690
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 196 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1386
1 ‘(B) are not reported to any consumer re-
2 porting agency or otherwise impact the bor-
3 rower’s eredit history.
4 (3) PAYMENT REFUND IN LIEU OF RETRO-
5 ACTIVE APPLICABILITY.—
6 (A) IN GENERAL.—By not later than 60
7 days after the date of enactment of the HE-
8 ROES Act, the Secretary or, as applicable, the
9 Secretary of Health and Human Services, shall,
10 for each Federal student loan defined in sub-
11 paragraph (B) or (C) of section 3502(a)(2)—
12 (i) determine the amount of principal
13 due on such loan (or that would have been
14 due in the absence of being voluntarily
15 paid by the holder of such loan) during the
16 period beginning Mareh 13, 2020, and
17 ending on such date of enactment; and
18 “(i) refund the amount of principal
19 calculated under subparagraph (A), by:
20 ‘“(I) paying the holder of the loan
21 the amount of the principal calculated
22 under subparagraph (A), to be applied
23 to the loan balance for the borrower
24 of such loan; or
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003691
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 197 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1387

1 “(I) if there is no outstanding
2 balance or payment due on the loan
3 as of the date on which the refund is
4 to be provided, providing a payment
5 in the amount of the principal cal-
6 culated under subparagraph (A) di-
7 rectly to the borrower.

8 “(B) PRINCIPAL.—TIn this paragraph, the
9 term ‘principal’ includes any late charges or
10 fees.

11 “(4) RECERTIFICATION.—A borrower who is re-
12 paying a Federal student loan pursuant to in an in-
13 come-contingent repayment plan under — section
14 455(d)(1)(D) of the Higher Edueation Act of 1965
15 (20 U.S.C. 1087e(d)(1)(D)) or an income-based re-
16 payment plan under section 493C of such Act (20
17 U.S.C. 1098e) shall not be required to recertify the
18 income or family size of the borrower under such
19 plan prior to December 31, 2021.”
20 (2) in subsection (¢), by striking “part D or B
21 of title IV of the Higher Education Act of 1965 (20
22 U.S.C. 1087a et seq.; 1071 et seq.) and inserting
23 “part B, D, or E of title TV of the Higher Education
24 Act of 1965 (20 U.S.C. 1087a et seq.; 1071 et seq.;
25 1087aa et seq.)”;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003692
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 198 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1388
1 (3) in subseetion (d), by striking “During the
2 period in which the Secretary suspends payments on
3 a loan under subsection (a), the Secretary” and in-
4 serting “During the period in which payments on a
5 Federal student loan are suspended under subsection
6 (a), the Secretary or, as applicable, the Secretary of
7 Health and Human Services”;
8 (4) in subsection (e), by striking “During the
9 period in which the Seeretarv suspends payments on
10 a loan under subsection (a), the Secretary” and in-
11 serting “During the period in which payments on a
12 Federal student loan are suspended under subsection
13 (a), the Secretary or, as applicable, the Secretary of
14 Health and Human Services”; and
15 (5) in subsection (f), by striking “the Sec-
16 retary” and inserting “the Secretary or, as applica-
17 ble, the Secretary of Health and Human Services,”’.”
18 NO INTEREST ACCRUAL
19 SEC. 150115.
20 Section 3513(b) of division A of the Coronavirus Aid,

21 Relief, and Economic Security Act (Public Law 116-136)

22 is amended to read as follows:

23 ‘“(b) PROVIDING INTEREST RELIEF.—

24 (1) NO ACCRUAL OF INTEREST.—

25 (A) IN GENERAL.—During the period de-

26 seribed in subparagraph (D), interest on a Fed-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003693
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 199 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1389

1 eral student loan shall not accrue or shall be

2 paid by the Secretary (or the Secretary of

3 Health and Human Services) during—

4 “G) the repayment period of such

5 loan;

6 (i) any period excluded from the re-

7 payment period of such loan Gneluding any

8 period of deferment or forbearance);

9 “(i) any period in which the bor-
10 rower of such loan is in a grace period; or
11 ‘““(Gv) any period in which the borrower
12 of such loan is in default on such loan.

13 ‘‘(B) DIRECT LOANS AND DEPARTMENT OF
14 EDUCATION HELD FFEL AND PERKINS
15 LOANS.—F or purposes of subparagraph (A), in-
16 terest shall not accrue on a Federal student
17 loan deseribed in section 3502(a)(2)(A).

18 “(C) FFEL AND PERKINS LOANS NOT
19 HELD BY THE DEPARTMENT OF EDUCATION
20 AND HHS LOANS.—For purposes of subpara-
21 graph (A)—

22 “) in the case of a Federal student
23 loan defined in section 3502(a)(2)(B), the
24 Secretary shall pay, on a monthly basis,
25 the amount of interest due on the unpaid

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003694
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 200 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1390

1 principal of such loan to the holder of such
2 loan, except that any payments made
3 under this clause shall not affect payment
4 calculations under section 438 of the High-
5 er Edueation Act of 1965 (20 U.S.C.
6 1087-1); and

7 ‘““(i) in the ease of a Federal student
8 loan defined in section 3502(a)(2)(C), the
9 Secretary of Health and Human Services
10 shall pay, on a monthly basis, the amount
11 of interest due on the unpaid principal of
12 such loan to the holder of such loan.

13 ‘‘(D) PERIOD DESCRIBED.—

14 “G) IN GENERAL.—The period de-
15 seribed in this clause is the period begin-
16 ning on Mareh 18, 2020, and ending on
17 the later of—

18 (1) September 30, 2021; or

19 “(IT) the day following the date
20 of enactment of the HEROES Act
21 that is 2 months after the national U-
22 5 measure of labor underutilization
23 shows initial signs of recovery.
24 Gi) DEFINITIONS.—In this subpara-
25 graph:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003695
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 201 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1391

1 “(7) NATIONAL U-5 MEASURE OF
2 LABOR UNDERUTILIZATION.—The
3 term ‘national U-5 measure of labor
4 underutilization’ means the season-
5 ally-adjusted, monthly U-5 measure
6 of labor underutilization published by
7 the Bureau of Labor Statistics.

8 “(IT) INITIAL SIGNS OF RECOV-
9 ERY.—The term ‘initial signs of recov-
10 ery means that the average national
11 U-5 measure of labor underutilization
12 for months in the most recent 3-con-
13 secutive-month period for which data
14 are available—

15 ‘‘(aa) is lower than the high-
16 est value of the average national
17 U-5 measure of labor under-
18 utilization for a 3-consecutive-
19 month period during the period
20 beginning in March 2020 and the
21 most recent month for which
22 data from the Bureau of Labor
23 Statistics are available by an
24 amount that is equal to or great-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003696
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 202 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1392
1 er than one-third of the dif-
2 ference between—
3 (AA) the highest value
4 of the average national U-5
5 measure of labor under-
6 utilization for a 3-consecu-
7 tive-month period during
8 such period; and
9 “(BB) the value of the
10 average national U-5 meas-
11 ure of labor underutilization
12 for the 3-consecutive-month
13 period ending in February
14 2020; and
15 ‘‘(bb) has decreased for each
16 month during the most recent 2
17 consecutive months for which
18 data from the Bureau of Labor
19 Statistics are available.
20 “(E) OTHER DEFINITIONS.—In this para-
21 graph:
22 “G) DEFAULT.—The term ‘default’—
23 “(T) in the case of a Federal stu-
24 dent loan made, insured, or guaran-
25 teed under part B or D of the Higher
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003697
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 203 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1393

1 Edueation Act of 1965, has the mean-
2 ing given such term in section 435(1)
3 of the Higher Education Act of 1965
4 (20 U.S.C. 1085);

5 “(II) in the case of a Federal
6 student loan made under part E of
7 the Higher Edueation Act of 1965,
8 has the meaning given such term in
9 section 674.2 of title 34, Code of Fed-
10 eral Regulations (or sueeessor regula-
11 tions); or

12 “(TIT) in the case of a Federal
13 student loan defined in — section
14 3902(a)(2)(C), has the meaning given
15 such term in section 721 or 835 of
16 the Public Health Service Act (42
17 U.S.C. 292g, 297a), as applicable.

18 “Gi) GRACE PERIOD.—The term
19 ‘orace period’ means—
20 ‘“(T) in the case of a Federal stu-
21 dent loan made, insured, or guaran-
22 teed under part B or D of the Higher
23 Edueation Act of 1965, the 6-month
24 period after the date the student
25 ceases to carry at least one-half the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003698
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 204 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1394
1 normal full-time academic workload,
2 as deseribed in section 428(b)(7) of
3 the Higher Education Act of 1965 (20
4 U.S.C. 1078(b)(7));
5 “(II) in the case of a Federal
6 student loan made under part E of
7 the Higher Edueation Act of 1965,
8 the 9-month period after the date on
9 which a student ceases to carry at
10 least one-half the normal full-time
11 academie workload, as described in
12 section 464(e)(1)(A) of the Higher
13 Edueation Act of 1965 (20 U.S.C.
14 1087dd(¢)(1)(A)); and
15 “(TIT) in the case of a Federal
16 student loan defined in _— section
17 3002(a)(2)(C), the l-year period de-
18 seribed in section 722(e) of the Public
19 Health Service Act (42 USC.
20 292r(e)) or the 9-month period de-
21 seribed in section 836(b)(2) of such
22 Act (42 U.S.C. 297b(b)(2)), as appli-
23 cable.
24 “Gii) REPAYMENT PERIOD.—The
25 term ‘repayment period’ means—
gAVHLC\051220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003699
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 205 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1395

1 ““(T) in the case of a Federal stu-
2 dent loan made, insured, or guaran-
3 teed under part B or D of the Higher
4 Edueation Act of 1965, the repayment
5 period deseribed in section 428(b)(7)
6 of the Higher Education Act of 1965
7 (20 U.S.C. 1078(b)(7));

8 “(T) in the case of a Federal
9 student loan made under part E of
10 the Higher Education Act of 1965,
11 the repayment period described in sec-
12 tion 464(c)(4) of the Higher Edu-
13 eation Act of 1965 (20 USC.
14 1087dd(¢)(4)); or

15 “(TIT) in the case of a Federal
16 student loan defined in _— section
17 3902(2)(C), the repayment period de-
18 seribed in section 722(¢) or 836(b)(2)
19 of the Public Health Service Act (42
20 U.S.C. 292r(e), 297b(b)(2)), as appli-
21 cable.
22 “(2) INTEREST REFUND IN LIEU OF RETRO-
23 ACTIVE APPLICABILITY.—By not later than 60 days
24 after the date of enactment of the HEROES Act,
25 the Secretary or, as applicable, the Secretary of

gAVHLC\051220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003700
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 206 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1396
1 Health and Human Services, shall, for each Federal
2 student loan defined in subparagraph (B) or (C) of
3 section 3502(a)(2)—
4 (A) determine the amount of interest due
5 (or that would have been due in the absence of
6 bemg voluntarily paid by the holder of such
7 loan) on such loan during the period beginning
8 March 15, 2020, and ending on such date of
9 enactment; and
10 “(B) refund the amount of interest eal-
11 culated under clause (i), by:
12 (i) paving the holder of the loan the
13 amount of the interest calculated under
14 subparagraph (A), to be applied to the
15 loan balance for the borrower of such loan;
16 or
17 Gi) if there is no outstanding balance
18 or payment due on the loan as of the date
19 on which the refund is to be provided, pro-
20 viding a payment in the amount of the in-
21 terest calculated under clause (i) directly
22 to the borrower.
23 (3) SUSPENSION OF INTEREST CAPITALIZA-
24 TION.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003701
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 207 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1397
1 “(A) IN GENERAL.—With respect to any
2 Federal student loan, interest that accrued but
3 had not been paid prior to March 13, 2020, and
4 had not been capitalized as of such date, shall
5 not be capitalized.
6 ‘“(B) TRANSITION.—The Secretary or, as
7 applicable, the Secretary of Health and Human
8 Services, shall ensure that any interest on a
9 Federal student loan that had been capitalized
10 in violation of subparagraph (A) is corrected
il and the balance of principal and interest due
12 for the Federal student loan is adjusted accord-
13 ingly.”.
14 NOTICE TO BORROWERS
15 SEC. 150116.
16 Section 3513(g) of division A of the Coronavirus Aid,
17 Relief, and Economic Security Act (Public Law 116-1386)
18 is amended—
19 (1) in the matter preceding paragraph (1), by
20 striking “‘the Secretary” and inserting “the Sec-
21 retary or, as applicable, the Secretary of Health and
22 Human Services,”;
23 (2) in paragraph (1)(D), by striking the period
24 and inserting a semicolon;
25 (3) in paragraph (2)—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003702
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 208 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1398

1 (A) in the matter preceding subparagraph
2 (A), by striking “August 1, 2020” and insert-
3 ing “August 1, 2021”; and

4 (B) by amending subparagraph (B) to read
5 as follows:

6 “(B) that—

7 “) a borrower of a Federal student
8 loan made, insured, or guaranteed under
9 part B or D of title IV of the Higher Edu-
10 eation Act of 1965 may be eligible to enroll
11 in an income-contingent repayment plan
12 under section 455(d)(1)(D) of the Higher
13 Edueation Act of 1965 (20 U.S.C.
14 1087e(d)(1)(D)) or an income-based repay-
15 ment plan under section 498C of such Act
16 (20 U.S.C. 1098e), including a brief de-
17 seription of such repayment plans; and

18 Gi) in the ease of a borrower of a
19 Federal student loan defined in section
20 3502(a)(2)(C) or made under part E of
21 title IV of the Higher Education of 1965,
22 the borrower may be eligible to enroll in
23 such a repayment plan if the borrower con-
24 solidates such loan with a loan deseribed in
25 clause G) of this subparagraph, and re-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003703
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 209 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1399
1 ceives a Federal Direct Consolidation Loan
2 under part D of the Higher Education of
3 1965 (20 U.S.C. 1087a et seq.); and’’; and
4 (C) by adding at the end the following:
5 (3) in a case in which the acerual of interest
6 on Federal student loans is suspended under sub-
7 section (b)(1) beyond September 30, 2021, during
8 the 2-month period beginning on the date on which
9 the national U-5 measure of labor underutilization
10 shows initial signs of recovery (as such terms are de-
11 fined in subsection (b)(1)(D)) carry out a program
12 to provide not less than 6 notices by postal mail,
13 telephone, or electronic communication to bor-
14 rowers—
15 (A) indicating when the interest on Fed-
16 eral student loans of the borrower will resume
17 accrual and eapitalization; and
18 ‘“(B) the information described in para-
19 graph (2)(B).”.

20 WRITING DOWN BALANCES FOR FEDERAL STUDENT LOAN

21 BORROWERS
22 SEC. 150117.
23 Section 3513 of division A of the Coronavirus Aid,

24 Relief, and Economie Security Act (Public Law 116-136),
25 as amended by this part, is further amended by adding

26 at the end the following:

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003704
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 210 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1400
1 “(h) WRITING DOWN BALANCES FOR FEDERAL STU-
2 DENT LOAN BORROWERS.—
3 “(1) IN GENERAL.—Not later than 30 days
4 after the date of enactment of the HEROES Act,
5 the Secretary shall cancel or repay an amount on
6 the outstanding balance due (including the unpaid
7 principal amount, any accrued interest, and any fees
8 or charges) on the Federal student loans defined in
9 subparagraphs (A) and (B) of section 3502(a)(2) of
10 a borrower that is equal to the lesser of—
11 (A) $10,000; or
12 ‘(B) the total outstanding balance due on
13 such loans of the borrower.
14 “(2) APPLICATION.—Unless otherwise — re-
15 quested by the borrower in writing, a cancellation or
16 repayment under paragraph (1) shall be applied —
17 CA) in the ease of a borrower whose loans
18 have different applicable rates of interest, first
19 toward the outstanding balance due on the loan
20 with the highest applicable rate of interest
21 among such loans; and
22 “(B) in the ease of a borrower of loans
23 that have the same applicable rates of interest,
24 first toward the outstanding balance of prin-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003705
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 211 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1401

1 cipal due on the loan with the highest principal
2 balance among such loans.

3 (3) DATA TO IMPLEMENT.—Contractors of the
4 Secretary, and holders of Federal student loans,
5 shall report, to the satisfaction of the Secretary the
6 information necessary to carry out this subsection.

7 (4) TAXATION.—For purposes of the Internal
8 Revenue Code of 1986, in the case of any caneella-
9 tion or repayment of indebtedness under this sub-
10 section with respect to any borrower:

11 “CA) EXCLUSION FROM GROSS INCOME.—
12 No amount shall be included in the gross in-
13 come of such borrower by reason of such can-
14 cellation or repayment.

15 “(B) WAIVER OF INFORMATION REPORT-
16 ING REQUIREMENTS.—Amounts exeluded from
17 eross income under subparagraph (A) shall not
18 be required to be reported (and shall not be
19 taken into account in determining whether any
20 reporting requirement applies) under chapter
21 61 of such Code.”’.
22 IMPLEMENTATION
23 SEC. 150118.
24 Section 3513 of division A of the Coronavirus Aid,

25 Relief, and Economie Security Act (Public Law 116-136),

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003706
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 212 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1402
1 as amended by this part, is further amended by adding

2 at the end the following:

3 “G) IMPLEMENTATION.—

4 (1) INFORMATION VERIFICATION.—

5 “(A) IN GENERAL.—To facilitate imple-

6 mentation of this section, information for the

7 purposes described in subparagraph (B), shall

8 be reported—

9 “G) by the holders of Federal student
10 loans defined in section 3502(a)(2)(B) to
il the satisfaction of the Secretary; and
12 Gi) by the holders of Federal student
13 loans defined in section 3502(a)(2)(C) to
14 the satisfaction of the Secretary of Health
15 and Human Services.

16 ‘(B) PuRPOSES.—The purposes of the in-
17 formation reported under subparagraph (A) are
18 to—
19 ‘“G) verify, at the borrower level, the
20 payments that are provided or suspended
21 under this section; and
22 Gi) ealeulate the amount of any in-
23 terest due to the holder for reimbursement
24 of interest under subsection (b).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003707
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 213 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1403
1 (2) COORDINATION.—The Secretary shall ¢o-
2 ordinate with the Secretary of Health and Human
3 Services to carry out the provisions of this section
4 with respect to Federal student loans defined in sec-
5 tion 8502(a)(2)(C).”.
6 EFFECTIVE DATE
7 SEC. 150119.
8 This part, and the amendments made by this part,
9 shall take effect as if enacted as part of the Coronavirus
10 Aid, Relief, and Economie Security Act (Public Law 116-
11 186).
12) PART B—CONSOLIDATION LOANS AND PUBLIC

13 SERVICE LOAN FORGIVENESS

14 SPECIAL RULES RELATING TO FEDERAL DIRECT

15 CONSOLIDATION LOANS

16 SEC. 150120.

17 (a) SPECIAL RULES RELATING TO FEDERAL DIRECT

18 CONSOLIDATION LOANS AND PSLE.—

19 (1) PUBLIC SERVICE LOAN FORGIVENESS OP-
20 TION ON CONSOLIDATION APPLICATION.—

21 (A) IN GENERAL.—During the period de-
22 seribed in subsection (e), the Secretary shall-—
23 (i) include, in any application for a
24 Federal Direct Consolidation Loan under
25 part D of title IV of the Higher Edueation
26 Aet of 1965 (20 U.S.C. 1087a et seq,), an

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003708
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 214 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1404

1 option for the borrower to indicate that the
2 borrower intends to participate in the pub-
3 he service loan forgiveness program under
4 section 455(m) of such Act (20 U.S.C.
5 1087e(m)); and

6 Gi) for each borrower who submits an
7 application for a Federal Direct Consolida-
8 tion Loan, without regard to whether the
9 borrower indicates the intention described
10 in clause (i) —

11 (I) request that the borrower
12 submit a certification of employment;
13 and

14 (II) after receiving a complete
15 certification of employment—

16 (aa) earry out the require-
17 ments of paragraph (2); and

18 (bb) inform the borrower of
19 the number of qualifying monthly
20 payments made on the compo-
21 nent loans before consolidation
22 that shall be deemed, in accord-
23 anee with paragraph (2)(D), to
24 be qualifying monthly payments

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003709
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 215 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1405
1 made on the Federal Direct Con-
2 solidation Loan.
3 (B) Honp HARMLESS.—The Secretary
4 may not change or otherwise rescind a calcula-
5 tion made under paragraph (2)(D) after in-
6 forming the borrower of the results of such eal-
7 culation under subparagraph (A)(ii)(IT)(bb).
8 (2) PROCESS TO DETERMINE QUALIFYING PAY-
9 MENTS FOR PURPOSES OF PSLF.—Upon receipt of a
10 complete certification of employment under para-
11 oraph (1)(A)(Gi)CD) of a borrower who receives a
12 Federal Direct Consolidation Loan deseribed in
13 paragraph (1)(A), the Secretary shall—
14 (A) review the borrower’s payment history
15 to identify each component loan of such Federal
16 Direct Consolidation Loan;
17 (B) for each such component loan—
18 (i) ealeulate the weighted factor of the
19 component loan, which shall be the factor
20 that represents the portion of such Federal
21 Direct Consolidation Loan that is attrib-
22 utable to such component loan; and
23 (ii) determine the number of quali-
24 fying monthly payments made on such
25 component loan before consolidation;
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003710
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 216 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1406
1 (C) ecaleulate the number of qualifying
2 monthly payments determined under subpara-
3 eraph (B)(i) with respect to a component loan
4 that shall be deemed as qualifying monthly pay-
5 ments made on the Federal Direct Consolida-
6 tion Loan by multiplying—
7 (i) the weighted factor of such compo-
8 nent loan as determined under subpara-
9 eraph (B)(i), by
10 (ii) the number of qualifying monthly
11 payments made on such component loan as
12 determined under subparagraph (3B)(ii);
13 and
14 (D) ealeulate the total number of quali-
15 fying monthly payments with respect to the
16 component loans of the Federal Direct Consoli-
17 dation Loan that shall be deemed as qualifying
18 monthly payments made on such Federal Direct
19 Consolidation Loan by-
20 (i) adding together the result of each
21 calculation made under subparagraph (C)
22 with respect to each such component loan;
23 and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003711
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 217 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1407
1 Gi) rounding the number determined
2 under clause (i) to the nearest whole num-
3 ber.
4 (3) DEFINITIONS.—F or purposes of this sub-
5 section:
6 (A) CERTIFICATION OF EMPLOYMENT.—
7 The term “certification of employment’’, used
8 with respect to a borrower, means a_ certifi-
9 eation of the employment of the borrower in a
10 public service job (as defined in section
11 455(m)(3)(B) of the Higher Education Act of
12 1965) on or after October 1, 2007.
13 (B) COMPONENT LOAN.—The term “‘com-
14 ponent loan”, used with respect to a Federal
15 Direct Consolidation Loan, means each loan for
16 which the lability has been discharged by the
17 proceeds of the Federal Direet Consolidation
18 Loan, which
19 (i) may include a loan that is not an
20 eligible Federal Direet Loan (as defined in
21 section 455(m)(3)(A) of the Higher Edu-
22 cation Act of 1965); and
23 (ii) in the ease of a subsequent con-
24 solidation loan, only includes loans for
25 which the lability has been directly dis-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003712
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 218 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1408

1 charged by such subsequent consolidation

2 loan.

3 (C) FEDERAL DIRECT CONSOLIDATION

4 LOAN.—The term ‘‘Federal Direct Consolida-

5 tion Loan’ means a Federal Direct: Consolida-

6 tion Loan made under part D of title IV of the

7 Higher Edueation Act of 1965 (20 U.S.C,

8 1087a et seq.).

9 (D) QUALIFYING MONTHLY PAYMENT.—
10 4) COMPONENT LOAN.—The term
il “qualifying monthly payment’, used with
12 respect to a component loan, means a
13 monthly payment on such loan made by a
14 borrower, during a period of employment
15 in a public service job (as defined in see-
16 tion 455(m)(3)(B) of the Higher Edu-
17 eation Act of 1965 (20 UNC.
18 1087e(m)(8)(B)) on or after October 1,
19 2007, pursuant to—

20 (I) a repayment plan under part
21 B, D, or E of title IV of the Higher
22 Edueation Act of 1965 (20 U.S.C.
23 1071 et seq.; 1087a et seq.; 1087aa et
24 seq.); or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003713
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 219 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1409

1 (II) in the case of a loan made
2 under subpart HU of part A of title VI
3 of the Public Health Service Act or
4 under part E of title VIII of the Pub-
5 lic Health Service Act, a repayment
6 plan under title VII or VIII of such
7 Act.

8 (i) FEDERAL DIRECT CONSOLIDATION
9 LOAN.—The term “qualifying monthly pay-
10 ment’, used with respect to a Federal Di-
il rect Consolidation Loan, means a monthly
12 payment on such loan that counts as 1 of
13 the 120 monthly payments described in
14 section 455(m)(1)(A) of the Higher Edu-
15 eation Act of 1965 (20 USC.
16 1087e(m)(3)(B)).
17 (b) SPECIAL RULES RELATING TO FEDERAL DIRECT

18 CONSOLIDATION LOANS AND ICR AND IBR.—

19 (1) IN GENERAL.—During the period described
20 in subsection (e), with respect to a borrower who re-
21 ceives a Federal Direct Consolidation Loan and who
22 intends to repay such loan under an income-contin-
23 gent repayment plan under section 455(d)(1)(D) of
24 the Higher Education Act of 1965 (20 U.S.C.
25 1087e(d)(1)(D)) or an income-based repayment plan
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003714
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 220 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1410

1 under section 493C of such Act (20 U.S.C. 1098e),
2 the Secretary shall—

3 (A) review the borrower’s payment history
4 to identify each component loan of such Federal
5 Direct Consolidation Loan;

6 (B) for each such component loan—

7 (i) calculate the weighted factor of the
8 component loan, which shall be the factor
9 that represents the portion of such Federal
10 Direct Consolidation Loan that is attrib-
11 utable to such component loan; and

12 (ii) determine the number of quali-
13 fying monthly payments made on such
14 component loan before consolidation;

15 (C) ealeulate the number of qualifying
16 monthly payments determined under subpara-
17 graph (B)Gi) with respect to a component loan
18 that shall be deemed as qualifying monthly pay-
19 ments made on the Federal Direct Consolida-
20 tion Loan by multiplying—
21 (i) the weighted factor of such compo-
22 nent loan as determined under subpara-
23 graph (B)(i), by
24 (ii) the number of qualifying monthly
25 payments made on such component loan as

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003715
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 221 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1411

1 determined under subparagraph (B)(ii);
2 and

3 (D) ealeulate and inform the borrower of
4 the total number of qualifying monthly pay-
5 ments with respect to the component loans of
6 the Federal Direct. Consolidation Loan that
7 shall be deemed as qualifying monthly payments
8 made on such Federal Direct Consolidation
9 Loan by—

10 (i) adding together the result of each
11 calculation made under subparagraph (C)
12 with respect to each such component loan;
13 and

14 (i) rounding the number determined
15 under clause (i) to the nearest whole num-
16 ber.

17 (2) HOLD HARMLESS.—The Secretary may not
18 change or otherwise rescind a calculation made
19 under paragraph (1)(D) after informing the bor-
20 rower of the results of such calculation under such
21 paragraph.

22 (3) DEFINITIONS.—In this subsection:

23 (A) COMPONENT LOAN; FEDERAL DIRECT
24 CONSOLIDATION LOAN.—The terms “component
25 loan” and ‘Federal Direet Consolidation Loan”

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003716
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 222 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1412

1 have the meanings given the terms in sub-
2 section (a).

3 (B) QUALIFYING PAYMENT.—

4 (i) COMPONENT LOANS.—Subject to
5 clause (ii), the term ‘qualifying monthly
6 payment’, used with respect to a compo-
7 nent loan, means a monthly payment on
8 such loan made by a borrower pursuant
9 to—

10 (I) a repayment plan under part
11 Bb, D, or E of title IV of the Higher
12 Edueation Act of 1965 (20 U.S.C.
13 1071 et seq., 1087a et seq., 1087aa et
14 seq.); or

15 (II) in the case of a loan made
16 under subpart IT of part A of title VII
17 of the Public Health Service Act (42
18 U.S.C. 292q et seq.) or under part E
19 of title VUI of the Public Health
20 Service Act (42 U.S.C. 297a et seq.),
21 a repayment plan under title VII or
22 VII of such Act.

23 (ii) CLARIFICATION.—

24 (1) ICR.—F or purposes of deter-
25 mining the number of qualifying

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003717
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 223 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

14138

1 monthly payments made on a compo-
2 nent loan pursuant to an income-con-
3 tingent repayment plan under section
4 455(d)(1)(D) of the Higher Education
5 Act of 1965 (20 USC.
6 1087e(d)(1)(D)), each month a_ bor-
7 rower is determined to meet the re-
8 quirements of section 455(e)(7)(B)()
9 of such Act with respect to such loan
10 shall be treated as such a qualifying
11 monthly payment.

12 (II) IBR.—For purposes of de-
13 termining the number of qualifying
14 monthly payments made on a compo-
15 nent loan pursuant to an income-
16 based repayment plan under section
17 493C of such Act (20 U.S.C. 1098e),
18 each month a borrower was deter-
19 mined to meet the requirements of
20 subsection (b)(7)(B) of such section
21 493C with respect to such loan shall
22 be treated as such a qualifying month-
23 ly payment.

24 Gii) FEDERAL DIRECT CONSOLIDA-
25 TION LOANS.—The term “qualifying
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003718
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 224 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1414
1 monthly payment’, used with respect to a
2 Federal Direct. Consolidation Loan, means
3 a monthly payment on such loan that
4 counts as a monthly payment under an in-
5 come-contingent repayment plan under sec-
6 tion 455(d)(1)(D) of the Higher Education
7 Act of 1965 (20 U.S.C. 1087e(d)(1)(D)),
8 or an income-based repayment plan under
9 section 493C of the Higher Education Act
10 of 1965 (20 U.S.C. 1098e).
11 (c) NOTIFICATION TO BORROWERS.—
12 (1) IN GENERAL.—During the period deseribed
13 in subsection (e), the Seeretary and the Secretary of
14 Health and Human Services shall undertake a cam-
15 paign to alert borrowers of a loan described in para-
16 graph (2)—
17 (A) on the benefits of consolidating such
18 loans into a Federal Direct Consolidation Loan,
19 including the benefits of the special rules under
20 subsections (a) and (b) of this section; and
21 (B) under which servicers and holders of
22 Federal student loans shall provide to bor-
23 rowers such consumer information, and in such
24 manner, as determined appropriate by the See-
25 retaries, based on conducting consumer testing
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003719
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 225 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1415
1 to determine how to make the information as
2 meaningful to borrowers as possible.
3 (2) FEDERAL STUDENT LOANS.—A loan de-
4 seribed in this paragraph is—
5 (A) a loan made under subpart II of part
6 A of title VII of the Public Health Service Act
7 or under part E of title VUI of such Act; or
8 (B) a loan made under part E of the High-
9 er Education Act of 1965.
10 (d) SPECIAL RULE FOR INTEREST ON FEDERAL DI-
11 RECT CONSOLIDATION LOANS.—Any Federal Direct Con-
12 solidation Loan for which the application is received dur-
13 ing the period described in subsection (e), shall bear inter-
14 est at an annual rate as caleulated under section
15 455(b)(8)(D) of the Higher Edueation Act of 1965 (20
16 U.S.C. 1087e(b)(8)(D)), without regard to the require-
17 ment to round the weighted average of the interest rate
18 to the nearest higher one-eighth of one percent.
19 (e) PERIOD.—The period described in this clause is
20 the period beginning on the date of enactment of this Act,
21 and ending on the later of—
22 (1) September 30, 2021; or
23 (2) the day following the date of enactment of
24 this Act that is 2 months after the national U-5
25 measure of labor underutilization shows initial signs
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003720
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 226 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1416

1 of recovery (as such terms are defined in section
2 3913(b) of the Coronavirus Aid, Relief, and Eeo-
3 nomie Seeurity Act (Public Law 116-136), as
4 amended by this Act)).

5 (f) GAO StuDY ON IMPLEMENTATION OF SPECIAL
6 RULES ON CONSOLIDATION.—Not later than 6 months
7 after the date of enactment of this Act, the Comptroller
§ General of the United States shall submit a report to the
9 authorizing committees (defined in section 103 of the
10 Higher Edueation Act of 1965 (20 U.S.C. 1003) on the
11 implementation of this section, which shall include—

12 (1) information on borrowers who apply for or
13 receive a Federal Direct Consolidation Loan under
14 part D of the Higher Education Act of 1965 during
15 the period deseribed in — subsection  (e),
16 disageregated—

17 (A) by borrowers who intend to participate
18 i the public service loan forgiveness program
19 under section 455(m) of such Act (20 U.S.C.
20 1087e(m)); and
21 (B) by borrowers who intend to repay such
22 loans on an income-contingent repayment plan
23 under section 455(d)(1)(D) of the Higher Edu-
24 eation Act of 1965 (20 U.S.C. 1087e(d)(1)(D))

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003721
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 227 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1417

1 or an income-based repayment plan under sec-
2 tion 4938C of such Act (20 U.S.C. 1098e);

3 (2) the extent to which the Secretary has estab-
4 lished procedures for carrying out subsections (a)
5 and (b);

6 (3) the extent to which the Secretary and the
7 Secretary of Health and Human Services have ear-
8 ried out the notification to borrowers required under
9 subsection (¢); and

10 (4) recommendations on improving the imple-
11 mentation of this section to ensure increased bor-
12 rower participation.

13 TREATMENT OF PSLF

14 SEC. 150121.

15 (a) EXCEPTION FOR PURPOSES OF PSLF LOAN
16 FORGIVENESS.—Section 455(m)(1)(B) of the Higher
17 Edueation Act of 1965 (20 U.S.C. 1087e(m)(1)(B)) shall
18 apply as if clause (Gi) were struck.

19 (b) HEALTH CARE PRACTITIONER.—In section
20 455(m)(38)(B)G) of the Higher Edueation Act of 1965 (20
21 U.S.C. 1087e(m)(8)(B)G)), the term “full-time profes-
22 sionals engaged in health care practitioner occupations”’
23 includes an individual who—
24 (1) has a full-time job as a health care practi-
25 tioner;

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003722
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 228 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1418

1 (2) provides medical services in such full-time
job at a nonprofit hospital or public hospital or other
nonprofit or public health care facility; and

(3) is prohibited by State law from being em-
ployed directly by such hospital or other health care
facility.

PART C—EMERGENCY RELIEF FOR
DEFRAUDED BORROWERS

oO Aa aN DH OD SP WH Ld

EMERGENCY RELIEF FOR DEFRAUDED BORROWERS
10 SEC. 150122.
11 (a) EMERGENCY RELIEF.—An eligible borrower shall

12 be entitled to relief on an eligible loan pursuant to this

 

13 section.

14 (b) DEFINITIONS.—In this section:

15 (1) ELIGIBLE BORROWER.—The term ‘eligible

16 borrower” means an individual—

17 (A) who—

18 (i) borrowed an eligible loan to fi-

19 nance the cost of enrollment at an institu-

20 tion of higher education that, according to

21 findings by the Department of Education

22 made on or before the date of enactment

23 of this Act, made a false or misleading rep-

24 resentation with the respect to the job
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003723
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 229 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1419

1 placement rates of such institution of high-
2 er education; and

3 Gi) has not received the relief de-
4 seribed in subsection (¢)(1) on such eligible
5 loan; or

6 (B) who—

7 (i) borrowed an eligible loan to fi-

8 nance the cost of enrollment at an institu-
9 tion of higher education that, according to
10 findings by the Department of Education
11 made on or before the date of enactment
12 of this Act, made a false or misleading rep-
13 resentation with respect to guaranteed em-
14 ployment or transferability of credits of
15 such institution of higher education;

16 (ii) in an application to the Secretary
17 for a defense to repayment of such eligible
18 loan, has asserted that the borrower (or
19 the dependent student on whose behalf the
20 eligible borrowed such eligible loan) relied
21 on such false or misleading representation
22 in deciding to enroll in such institution of
23 higher education; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003724
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 230 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1420
1 (ii) has not received the relief de-
2 seribed in subsection (¢)(1) on such eligible
3 loan.
4 (2) ELIGIBLE LOAN.—The term “eligible loan”
5 means a loan made, insured, or guaranteed under
6 part B or D of title IV of the Higher Education Act
7 of 1965 (20 U.S.C. 1071 et seq.; 1087a et seq.).
8 (¢) RELIEF.—With respect to each eligible borrower,
9 the Secretary shall—
10 (1) not later than 45 days after the date of en-
il actment of this Act, with respect to each eligible
12 loan of the borrower described in subsection (b)(1)—
13 (A) caneel or repay the full balance of in-
14 terest and principal (including fees and
15 charges) due on such loan; and
16 (B) return to the borrower an amount
17 equal to the total amount of payments (inelud-
18 ing voluntary and involuntary payments) made
19 on the loan by the borrower;
20 (2) not later than 60 days after the date of en-
21 actment of this section, report the cancellation or re-
22 payment under paragraph (1)(A) of each eligible
23 loan to each consumer reporting agency to which the
24 Secretarv previously reported the status of the loan,
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003725
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 231 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1421

1 so as to delete all adverse credit history assigned to
2 the loan; and

3 (3) not later than 60 days after the date of en-
4 actment of this Act, no longer consider a borrower
5 who has defaulted on a loan cancelled or repaid
6 under this subsection to be in default on such loan.
7 (d) NOTIFICATION.—Not later than 30 days after the
§ date of enactment of this section, the Secretary shall no-
9 tify Gn writing) each eligible borrower of—
10 (1) the relief to which the borrower is entitled
11 pursuant to subsection (c), and when the borrower
12 will receive such relief;
13 (2) the borrower’s eligibility to receive assist-
14 ance under title IV of the Higher Education Act. of
15 1965 (20 U.S.C. 1070 et seq.) after receiving relief
16 pursuant to subsection (¢); and

17 (3) any further relief to such borrower as the
18 Secretary determines is appropriate.

19 (e) EXPEDIENT ADJUDICATION OF STATE ATTORNEY

20 GENERAL CLAIMS RELATING TO DEFENSE TO REPAY-

21 MENT OF A LOAN.—

22 (1) IN GENERAL.—The Secretary shall carry

23 out the requirements of paragraph (2) with respect

24 to each claim submitted to the Secretary on or be-

25 fore the date of enactment of this Act by a State at-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003726
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 232 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1422

1 torney general on behalf of one or more individuals
2 who—

3 (A) allege that the individual borrowed an
4 eligible loan to finance the cost of enrollment at
5 an institution of higher education whose act or
6 omission the individual may assert as a defense
7 to repayment on such loan under the Higher
8 Edueation Act of 1965 (20 U.S.C. 1001. et
9 seq.) or under applicable State law; and

10 (B) has not received the relief deseribed in
11 paragraph (2)(B) on such eligible loan.

12 (2) REQUIREMENTS.—The Secretary shall carry
13 out the following with respect to each claim de-
14 seribed in paragraph (1):

15 (A) Not later than 180 days after the date
16 of enactment of this Act, adjudicate each such
17 claim.

18 (B) For each claim for which the State at-
19 torney general proves the facts described in
20 paragraph (1) by a preponderance of the evi-
21 dence, with respect to each individual on whose
22 behalf the claim was submitted, provide the fol-
23 lowing:
24 (i) Not later than 45 days after the
25 date on which such claim is adjudicated,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003727
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 233 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1423

1 with respect to each eligible loan deseribed
2 in paragraph (1) of the individual—

3 (I) eaneel or repay the full bal-
4 ance of interest and principal (includ-
5 ing fees and charges) due on such
6 loan; and

7 (II) return to the borrower an

8 amount equal to the total amount of

9 payments Gneluding voluntary and in-
10 voluntary payments) made on the loan
11 by the borrower.

12 (ii) Not later than 60 days after the
13 date on which such claim is adjudicated,
14 report the cancellation or repayment under
15 clause (i) of each eligible loan to each con-
16 sumer reporting agency to which the Sec-
17 retary previously reported the status of the
18 loan, so as to delete all adverse credit his-
19 tory assigned to the loan.
20 (ii) Not later than 60 days after the
21 date on which such claim is adjudicated,
22 no longer consider a borrower who has de-
23 faulted on a loan cancelled or repaid under
24 this subparagraph to be in default on such
25 loan.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003728
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 234 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1424
1 (C) Not later than 10 days after the date
2 of adjudication under subparagraph (A), with
3 respect to each claim submitted on behalf of not
4 less than 20 individuals, provide detailed re-
5 ports to the authorizing committees, which shall
6 include—
7 (i) any evidence submitted by the
8 State attorney general, which the Secretary
9 relied upon in adjudicating the claim;
10 (ii) any evidence submitted by the
11 State attorney general, which the Secretary
12 did not rely upon in adjudicating the
13 claim;
14 (ii) any other evidence the Secretary
15 relied upon in adjudicating the claim;
16 (iv) a summary of all efforts to co-
17 ordinate with the State attorney general to
18 ensure a fair adjudication; and
19 (v) a detailed legal rationale for the
20 Secretary's adjudication.
21 (D) For the duration of the adjudication of
22 each claim—
23 (i) suspend any payments owed on
24 any eligible loan that is the subject of such
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003729
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 235 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1425

1 claim, including a suspension of any cap-
2 italization of interest;
3 Gi) suspend any involuntary collec-
4 tions on such loan, including collections
5 under—
6 (I) a wage garnishment author-
7 ized under section 488A of the Higher
8 Edueation Act of 1965 (20 U.S.C.
9 1095a) or section 3720D of title 31,
10 United States Code;
11 (II) a reduction of tax refund by
12 amount of debt authorized under sec-
13 tion 3720A of title 31, United States
14 Code, or section 6402(d) of the Inter-
15 nal Revenue Code of 1986;
16 (II) a reduction of any other
17 Federal benefit payment by adminis-
18 trative offset authorized under section
19 3716 of title 31, United States Code
20 Gineluding a benefit payment due to
21 an individual under the Social Secu-
22 rity Aet (42 U.S.C. 301 et seq.) or
23 any other provision deseribed in sub-
24 section (e@)(3)(A)(~i) of such section);
25 or

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003730
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 236 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1426

1 (IV) any other involuntary collec-
2 tion activity by the Secretary; and

3 (ii) suspend any interest acerual on
4 such loan.

5 (E) Not later than 10 days after the date
6 of adjudication for which relief is provided
7 under subparagraph (B), notify (Gn writing)
8 each individual with respect to whom relief is
9 provided of-—

10 (i) the relief to which the individual is
11 entitled pursuant to subparagraph (B),
12 and when the individual will receive such
13 relief;

14 (ii) the individual’s eligibility to re-
15 ceive assistance under title [IV of the High-
16 er Edueation Act of 1965 (20 U.S.C. 1070
17 et seq.) after receiving relief pursuant to
18 subparagraph (B); and

19 Gi) any further relief to such bor-
20 rower as the Secretary determines is ap-
21 propriate.

22 (f) INSTITUTIONAL ACCOUNTABILITY.—With respect

23 to each loan cancelled or repaid under this section, the
24 Secretary shall initiate an appropriate proceeding to re-

25 quire the institution of higher education whose act or

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003731
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 237 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1427
1 omission resulted in such cancellation or repayment to
2 repay to the Secretary the amount so cancelled or repaid.
3 (g) TAXATION.—For purposes of the Internal Rev-
4 enue Code of 1986, in the case of any relief provided under
5 subsection (¢)(1) or (e)(2)(B) with respect to a borrower:
6 (1) EXCLUSION FROM GROSS INCOME; NO RE-
7 CAPTURE OF TAX BENEFITS.—No amount shall be
8 included in the gross income of such borrower by
9 reason of such relief and section 111(b) sueh Code
10 shall not apply with respect to such relief.
11 (2) WAIVER OF INFORMATION REPORTING RE-
12 QUIREMENTS.—Amounts excluded from gross in-
13 come under paragraph (1) shall not be required to
14 be reported (and shall not be taken into account in
15 determining whether any reporting requirement ap-
16 plies) under chapter 61 of such Code.
17 Subtitle D—Notifications and Reporting

18 NOTIFICATIONS AND REPORTING RELATING TO HIGHER

 

19 EDUCATION

20 SEC. 150123.

21 (a) NOTIFICATION OF NON-CARES Act FLEXIBILI-
22 TIES.

23 (1) NOTICE TO CONGRESS.—

24 (A) IN GENERAL.—Not later than two
25 days before the date on which the Secretary

gAVHLC\051 220\051220.072.xml
May 12, 2020 (12:13 p.m.)

(76335113)

DOC 0003732
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 238 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1428
1 orants a flexibility described in paragraph (4),
2 the Secretary shall—
3 (i) submit to the authorizing commit-
4 tees a written notification of the Sec-
5 retary’s intent to grant such flexibility; and
6 (ii) publish the notification on a pub-
7 licly accessible website of the Department
8 of Edueation.
9 (B) ELEMENTS.—Each notification under
10 subparagraph (A) shall—
11 (i) identify the provision of law, regu-
12 lation, or subregulatory guidance to which
13 the flexibility will apply;
14 (ii) identify any limitations on the
15 flexibility, including any time limits;
16 (ii) identify the statutory authority
17 under which the flexibility is provided;
18 (iv) identify the class of covered enti-
19 ties to which the flexibility will apply;
20 (v) identify whether a covered entity
21 will need to request the flexibility or
22 whether the flexibility will be applied with-
23 out request;
24 (vi) in the case of a flexibility that re-
25 quires a covered entity to request the flexi-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003733
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 239 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1429

1 bility, identify the factors the Secretary
2 will consider in approving or denying the
3 flexibility;

4 (vii) explain how the flexibility is ex-
5 pected to benefit the covered entity or class
6 of covered entities to which it apples; and
7 (viii) explain the reasons the flexibility
8 is necessary and appropriate due to
9 COVID-19.

10 (2) QUARTERLY REPORTS.—Not later than 10
11 days after the end of each fiseal quarter for the du-
12 ration of the qualifying emergency through the end
13 of the first fiscal year beginning after the conclusion
14 of such qualifying emergency, the Secretary shall
15 submit to the authorizing committees a report that
16 includes, with respect to flexibilities described in
17 paragraph (4) that have been issued by the See-
18 retary in the most recently ended fiscal quarter, the
19 following:
20 (A) In the ease of a flexibility that was
21 issued by the Secretary without request from a
22 covered entity, an explanation of all require-
23 ments, including reporting requirements, that
24 the Secretary imposed on the covered entity as
25 a condition of the flexibility.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003734
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 240 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1430
1 (B) In the ease of a flexibility for which a
2 covered entity requested and received specific
3 approval from the Secretary:
4 (i) identification of the covered entity
5 that received the flexibility;
6 (ii) an explanation of the specific rea-
7 sons for approval of the request;
8 (iii) a detailed description of the
9 terms of the flexibility, including—
10 (I) a deseription of any limita-
11 tions on the flexibility; and
12 (II) identification of each provi-
13 sion of law (ineluding regulation and
14 subregulatory guidance) that is waived
15 or modified and, for each such provi-
16 sion, the statutory authority under
17 which the flexibility was provided; and
18 (iv) a copy of the final document
19 granting the flexibility.
20 (C) In the ease of any request for a flexi-
21 bility that was denied by the Secretary—
22 (i) identification of the covered entity
23 or entities that were denied a flexibility;
24 (ii) a detailed description of the terms
25 of the request for the flexibility; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003735
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 241 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1431

1 (iii) an explanation of the specific rea-
2 sons for denial of the request.

3 (3) REPORT ON FLEXIBILITIES GRANTED BE-
4 FORE ENACTMENT.—Not later than 30 days after
5 the date of enactment of this Act, the Secretary
6 shall submit to the authorizing committees a report
7 that—

8 (A) identifies each flexibility described in
9 paragraph (4) that was granted by the See-
10 retary between March 138, 2020, and the date
il of enactment of this Act; and

12 (B) with respect to each such flexibility,
13 provides the information specified in paragraph
14 (1)(B).

15 (4) FLEXIBILITY DESCRIBED.—A flexibility de-
16 seribed in this paragraph is modification or waiver
17 of any provision of the Higher Edueation Act of
18 1965 (20 U.S.C. 1001 et seq.) Ganeluding any regu-
19 lation or subregulatory guidance issued under such
20 a provision) that the Secretary determines to be nec-
21 essary and appropriate to modify or waive due to
22 COVID-19, other than a provision of the Higher
23 Education Act of 1965 that the Secretary is specifi-
24 cally authorized to modify or waive pursuant to the
25 CARES Act (Public Law 116-136).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003736
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 242 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1432

—_

(5) Privacy.—The Seeretary shall ensure that
any report or notification submitted under this sub-
section does not reveal personally identifiable infor-
mation about an individual student.

(6) RULE OF CONSTRUCTION.—Nothing in this
subsection shall be construed to authorize the See-
retary to waive or modify any provision of law.

(b) REPORTS ON EXERCISE OF CARES Act Walv-

oO Aa aN DH OD SP WH Ld

ERS BY INSTITUTIONS OF HIGHER EDUCATION.—Not

i
©

later than 50 days after the date of enactment of this Act,

poe,
—

each institution of higher education that exercises an au-

i
No

thority provided under section 3503(¢) (as redesignated

—"
On

by section 150102 of this Act), section 3504, section 3505,

—
fs

section 3508(d), section 3509, or section 3517(b) of the

—"
ws

CARES Act (Public Law 116-136) shall submit to the

oooh,
oN

Secretary a report that describes the nature and extent

—_
~

of the institution’s exercise of such authorities, including

—_
CO

the number of students and amounts of aid provided under

—
\©

title IV of the Higher Education Act of 1965 (20 U.S.C.

No
OQ

1070 et seq.) affeeted by the exercise of such authorities,

NO
—

as applicable.

ho
No

(c) REPORTS ON CHANGES TO CONTRACTS AND

ho
Go

AGREEMENTS.

 

Not later than 10 days after the end of

we)
i

each fiscal quarter for the duration of the qualifying emer-

No
Gn

gency through the end of the first fiscal year beginning

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003737
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 243 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1433

1 after the conclusion of such qualifying emergency, the Sec-

 

2 retary shall submit to the authorizing committees a report
3 that includes, for the most recently ended fiseal quarter
4 (1) a summary of all modifications to any con-
5 tracts with Department of Education contractors re-
6 lating to Federal student loans, including—
7 (A) the contractual provisions that were
8 modified;
9 (B) the names of all contractors affected
10 by the modifications; and
11 (C) estimates of any costs or savings re-
12 sulting from the modifications;
13 (2) a summary of all amendments, addendums,
14 or other modifications to program participation
15 agreements with institutions of higher education
16 under section 487 of the Higher Education Act of
17 1965 (20 U.S.C. 1094), any provisional program
18 participation agreements entered into under such
19 section, and any COVID-19 provisional program
20 participation agreements entered into under section
21 150112 of this Act, ineluding—
22 (A) any provisions of such agreements that
23 were modified by the Department of Education;
24 and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003738
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 244 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1434

1 (B) the number of institutions of higher
2 education that received such modifications or
3 entered into such provisional agreements,
4 disaggregated by-
5 (i) status as a four-year, two-year, or
6 less-than-two-year public institution, pri-
7 vate nonprofit institution, or proprietary
8 institution; and
9 (ii) each category of minority-serving
10 institution described in section 371(a) of
11 the Higher Edueation Act (20 U.S.C.
12 1067q); and
13 (3) sample copies of program participation
14 agreements (including provisional agreements), se-
15 lected at random from among the agreements de-
16 scribed in paragraph (2), including at least one
17 agreement from each type of institution (whether a
18 public institution, private nonprofit institution, or
19 proprietary institution) that received a modified or
20 provisional agreement.
21 (d) REPORT TO CONGRESS.—
22 (1) IN GENERAL.—Not later than 90 days after
23 the date of enactment of this Act, the Secretary
24 shall submit to the authorizing committees a report
25 that meludes the following:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003739
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 245 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1485

1 (A) A summary of the reports received by
2 the Secretary under subsection (b).

3 (B) A deseription of—

4 (i) the Secretary’s use of the authority
5 under section 3506 of the CARES Act
6 (Public Law 116-136) to adjust subsidized
7 loan usage limits, including the total num-
8 ber of students and the total amount of
9 subsidized loans under title IV of the
10 Higher Education Act of 1965 (20 U.S.C.
11 1070 et seq.) affected by the Secretary's
12 use of such authority;

13 (ii) the Secretary’s use of the author-
14 ity under section 3507 of the CARES Act
15 (Public Law 116-136) to exelude certain
16 periods from the Federal Pell Grant dura-
17 tion limit, including the total number of
18 students and the total amount of Federal
19 Pell Grants under section 401 of the High-
20 er Edueation Act of 1965 (20 U.S.C.
21 1070a) affected by the Seeretary’s use of
22 such authority;
23 (ii) the Seeretary’s use of the author-
24 ity under section 3508 of the CARES Act
25 (Public Law 116-136) to waive certain re-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003740
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 246 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1436

1 quirements for the return of Federal
2 funds, including—
3 (I) in the ease of waivers issued
4 to students under such section, the
5 total number of students and the total
6 amount of aid under title IV of the
7 Higher Edueation Act of 1965 (20
8 U.S.C. 1070 et seq.) affected by the
9 Secretary's use of such authority; and
10 (II) in the case of waivers issued
11 to institutions of higher education
12 under such section, the total number
13 of students and the total amount of
14 aid under title IV of the Higher Edu-
15 cation Act of 1965 (20 U.S.C. 1070
16 et seq.) affected by the Secretary’s
17 use of such authority.
18 (C) A summary of the information § re-
19 quired to be reported to the authorizing com-
20 mittees under sections 3510 and 3512 of the
21 CARES Act (Public Law 116-136), as amend-
22 ed by this Act, regardless of whether such infor-
23 mation has previously been reported to such
24 committees as of the date of the report under
25 this subsection.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003741
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 247 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1437

1 (D) Information relating to the temporary
2 relief for Federal student loan borrowers pro-
3 vided under section 3513 of the CARES Act
4 (Public Law 116-136), including—

5 (i) with respect to the notifications re-
6 quired under subsection (2)(1) of such see-
7 tion—

8 (I) the total number of individual
9 notifications sent to borrowers in ac-
10 cordance with such — subsection,
11 disaggregated by electronic, postal,
12 and telephonic notifications;

13 (II) the total number of notifica-
14 tions described in clause (i) that were
15 sent within the 15-day period speci-
16 fied in such subsection; and

17 (IIT) the aetual costs to the De-
18 partment of Edueation of making the
19 notifications under such subsection;
20 (ii) the projected costs to the Depart-
21 ment of Education of making the notifica-
22 tions required under subsection (g)(2) of
23 such section;
24 (ii) the number of Federal student
25 loan borrowers who have affirmatively

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003742
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 248 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1438

1 opted-out of payment suspension under
2 subsection (a) of such section;

3 (iv) the number of individual notifica-
4 tions sent to employers directing the em-

5 ployers to halt wage garnishment pursuant

6 to subsection (e) of such — section,
7 disaggregated by electronic, postal, and tel-

8 ephonie notifications;

9 (v) the number of Federal student
10 loan borrowers who have had their wages
11 garnished pursuant to section 488A of the
12 Higher Education Act of 1965 (20 U.S.C.
13 1095a) or section 3720D of title 31,
14 United States Code, between March 13,
15 2020, and the date of the date of enact-
16 ment of this Act;

17 (vi) the number of Federal student
18 loan borrowers subject to imterest capital-
19 ization as a result of consolidating Federal
20 student loans since March 13, 2020, and
21 the total amount of such interest capital-
22 ization;

23 (vii) the average daily call wait times

24 and eall drop rates, disaggregated by stu-

25 dent loan servicer, for the period between
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003743
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 249 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1439
1 March 13, 2020, and the date of enact-
2 ment of this Act; and
3 (viii) the estimated or projected sav-
4 ings to the Department of Education for
5 student loan servicing activities for the pe-
6 riod beginning on March 138, 2020, and
7 ending on September 30, 2020, due to
8 lower reimbursement or contraet costs per
9 account for student loan servicers and pri-
10 vate collection agencies resulting from the
11 suspension of Federal student loan pay-
12 ments and halt to collection activities
13 under the CARES Act (Public Law 116-
14 136).
15 (E) Information relating to the special
16 rules relating to Federal Direct Consolidation
17 Loans under section 150120 of this Act, mnelud-
18 ing—
19 Gi) the number of borrowers who sub-
20 mitted an application for a Federal Direct
21 Consolidation Loan;
22 (ii) the number of borrowers who re-
23 ceived a Federal Direct. Consolidation
24 Loan; and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003744
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 250 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1440

1 (ii) the wait time between submitting
2 an application and receiving a Federal Di-
3 rect Consolidation Loan.

4 (F) A summary of the information re-
5 quired to be reported to the authorizing com-
6 mittees under section 3517(¢) and section
7 3518(¢) of the CARES Act (Public Law 116-
8 136), as amended by this Act, regardless of
9 whether such information has previously been
10 reported to such committees as of the date of
11 the report under this subsection.

12 (G) A copy of any communication from the
13 Department of Education to grantees and Fed-
14 eral student loan borrowers eligible for rights
15 and benefits under section 3519 of the CARES
16 Act (Public Law 116-136) to imform such
17 erantees and borrowers of their eligibility for
18 such rights and benefits.

19 (2) Dury OF HHS.—The Secretary of Health
20 and Human Services shall provide to the Secretary
21 of Education the information necessary for the Sec-
22 retary of Education to comply with paragraph
23 (1)(D).
24 (e) AMENDMENTS TO CARES Act REPORTING RE-

25 QUIREMENTS.—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003745
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 251 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1441

1 (1) REPORTING REQUIREMENT FOR HBCU CAP-
2 ITAL FINANCING LOAN DEFERMENT.—Section
3 3512(e) of the CARES Act (Public Law 116-136)
4 is amended by striking the period at the end and in-
5 serting “‘, the terms of the loans deferred, and the
6 schedule for repayment of the deferred loan
7 amount.”

8 (2) REPORTING REQUIREMENT FOR. INSTITU-
9 TIONAL AID MODIFICATIONS.—Section 3517(e) of
10 the CARES Act (Public Law 116-136) is amended
11 by striking the period at the end and inserting “,
12 identifies the statutory provision waived or modified,
13 and describes the terms of the waiver or modifica-
14 tion received by the institution.”

15 (3) REPORTING REQUIREMENT FOR GRANT
16 MODIFICATIONS.—Section 3518(e) of the CARES
17 Act (Public Law 116-186) is amended by striking
18 the period at the end and inserting “and describes
19 the terms of the modification received by the institu-
20 tion or other grant recipient.”
21 (f) DEFINITIONS.—In this section:
22 (1) The term ‘covered entity’? means an insti-
23 tution of higher education, a Federal contractor, a
24 student, or any other entity that is subject to the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003746
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 252 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1442

1 Higher Edueation Act of 1965 (20 U.S.C. 1001 et
2 seq.).

3 (2) The term “Federal student loan’? means a
4 loan described in section 3502(a)(2) of the CARES
5 Act (Public Law 116-136), as amended by this Act.
6 TITLE U—OTHER PROGRAMS

7 Subtitle A—Carl D. Perkins Career and Technical Edu-
8 cation Act of 2006 and Adult Edueation and Lit-
9 eracy COVID-19 National Emergency Response

10 DEFINITIONS

11 SEC. 150201.

12 In this subtitle:

13 (1) APPRENTICESHIP; APPRENTICESHIP PRO-
14 GRAM.—The terms “apprenticeship” and “‘appren-
15 ticeship program” mean an apprenticeship program
16 registered under the Act of August 16, 1987 (com-
17 monly known as the “National Apprenticeship Act’’)
18 (50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.),
19 including any requirement, standard, or rule promul-
20 gated under such Act, as such requirement, stand-
21 ard, or rule was in effect on December 30, 2019.
22 (2) CORONAVIRUS.—The term ‘‘coronavirus”’
23 means coronavirus as defined in section 506 of the
24 Coronavirus Preparedness and Response Supple-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003747
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 253 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1448

1 mental Appropriations Act, 2020 (Public Law 116-
2 123).

3 (3) COVID-19 NATIONAL EMERGENCY.—The
4 term “COVID-19 national emergency” means the
5 national emergency declared by the President under
6 the National Emergencies Act (50 U.S.C. 1601 et
7 seq.) on Mareh 13, 2020, with respect to the
8 coronavirus.

9 (4) SECRETARY.—The term “Secretarv”’ means
10 the Secretary of Education.
11 COVID-19 CAREER AND TECHNICAL EDUCATION
12 RESPONSE FLEXIBILITY
13 SEC. 150202.

14 (a) RETENTION OF FUNDS.—Notwithstanding see-
15 tion 183(b)(1) of the Carl D. Perkins Career and Tech-

—
om

nical Edueation Act of 2006 (29 U.S.C. 23538(b)(1)), with

i
~]

respect to an eligible recipient that, due to the COVID—

i
CO

19 national emergency, does not expend all of the amounts

i
\O

that the eligible recipient is allocated for academic vear

i)
©

2019-2020 under section 131 or 132 of the Carl D. Per-

bo
pom

kins Career and Technical Education Act of 2006 (20

bo
N

U.S.C. 2351; 2352), the eligible agency that allocated

23 such funds to the eligible recipient—

24 (1) may authorize the eligible recipient to retain

25 such amounts to carry out, during academic year

26 2020-2021, any activities described in the applica-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003748
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 254 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1444

1 tion of eligible recipient submitted under section
2 134(b) of such Act (29 U.S.C. 2354(b)) that such
3 eligible recipient had intended to carry out durme
4 academic year 2019-2020; and

5 (2) shall ensure that a retention of amounts by
6 an eligible recipient under paragraph (1) has no im-
7 pact on the allocation of amounts to such eligible re-
8 cipient under section 131 or 132 of the Carl D. Per-
9 kins Career and Technical Education Act of 2006
10 (20 U.S.C. 2351; 2352) for academic year 2020-
11 2021.
12 (b) POOLING OF FUNDS.—An eligible recipient may,
13 in accordance with section 135(e) of the Carl D. Perkins
14 Career and Technical Edueation Act of 2006 (20 U.S.C.
15 2355(e)), pool a portion of funds received under such Act
16 with a portion of funds received under such Act available

—_
~

to one or more eligible recipients to support the transition

—_
CO

from secondary education to postsecondary education or

—
\©

employment for CTE participants whose academic year

No
OQ

was interrupted by the COVID-19 national emergency.

bo
—

(c) PROFESSIONAL DEVELOPMENT.—During the

No
No

COVID-19 national emergency, section 3(40)(B) of the

N
Go

Carl D. Perkins Career and Technical Edueation Act of

We)
a

2006 (20 U.S.C. 2302(40)(B)) shall apply as if “sustained

No
Cn

(not stand-alone, 1-day, or short-term workshops), inten-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003749
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 255 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1445

—_

sive, collaborative, job-embedded, data-driven, and class-
room-focused,” were struck.

(d) DEFINITIONS.—Except as otherwise provided, the
terms in this section have the meanings given the terms
in section 3 of the Carl D. Perkins Career and Technical
Edueation Act of 2006 (20 U.S.C. 2302).

ADULT EDUCATION AND LITERACY RESPONSE ACTIVITIES

SEC. 150203.

Co me SND BP WH bt

(a) ONLINE SERVICE DELIVERY OF ADULT EDU-

—
©

CATION AND LITERACY ACTIVITIES.—During — the

—
—

COVID-19 national emergency, an eligible agency may

—_
bo

use funds available to such agency under paragraphs (2)

—_
Qe

and (3) of section 222(a) of the Workforce Innovation and

ph
i

Opportunity Act (20 U.S.C. 3302(a)) for the administra-

—
ms

tive expenses of the eligible agency related to transitions

—
om

to online service delivery of adult education and literacy

=
~]

activities.

i
CO

(b) SECRETARIAL RESPONSIBILITIES.—Not later

i
\O

than 30 days after the date of enactment of this Act, the

i)
©

Secretary shall, in carrying out section 242(¢)(2)(G) of the

bo
pom

Workforce Innovation and Opportunity Aet (29 U.S.C.

bo
N

33382(¢)(2)(G)), identify and disseminate to States strate-

ho
Qo

mies and virtual proctoring tools to—

ho
aN

(1) assess the progress of learners in adult edu-

No
in

cation programs based upon valid research, as ap-

26 propriate, and;

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003750
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 256 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1446

1 (2) measure the progress of such programs in
2 meeting the State adjusted levels of performance de-
3 seribed in section 116(b)(3) of the Workforce Inno-
4 vation and Opportunity Act (29 U.S.C. 3141(b)(8)).
5 (@) DEFINITIONS.—Except as otherwise provided, the
6 terms in this section have the meanings given the terms
7 in section 203 of the Workforce Innovation and Oppor-
8 tunity Act (29 U.S.C. 3272).

9 GENERAL PROVISIONS
10 SEC. 150204.
11 Notwithstanding any other provision of law, if deter-
12 mined necessary and appropriate due to the COVID-19

13 national emergency by the Secretary, the Secretary may
14 waive, for a period not to exceed academic year 2019-
15 2020—

16 (1) upon the request of a State or Indian Tribe
17 receiving funds under title I of the Carl D. Perkins
18 Career and Technical Edueation Act of 2006 (20
19 U.S.C. 2321 et seq.), the requirements under section
20 421(b) of the General Edueation Provisions Act (20
21 U.S.C. 1225(b)) for the State or Indian Tribe with
22 respect to such funds; and

23 (2) upon the request of an eligible agency re-
24 ceiving funds under the Adult Education and Family
25 Literacy Act (29 U.S.C. 3271 et seq.), the require-
26 ments under section 421(b) of the General Edu-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003751
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 257 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1447
1 eation Provisions Act (20 U.S.C. 1225(b)) for that
eligible agency with respect to such funds.
Subtitle B—Corporation for National and Community
Service COVID-19 Response Activities

CORPORATION FOR NATIONAL AND COMMUNITY SERVICE

2

3

4

5

6 PROVISIONS
7 SEC. 150205.

8 Section 3514(a)(2)(B) of the CARES Act is amended
9 by inserting “, or the full value of the stipend under sec-
10 tion 105(a) of title I of the Domestic Volunteer Service
11 Aet of 1973 (42 U.S.C. 4955), as amended,” after “such
12 subtitle”.

13 NATIONAL SERVICE EXPANSION FEASIBILITY STUDY
14 SEC. 150206.

15 (a) STUDY REQUIRED.—The Corporation for Na-
16 tional and Community Service shall conduct a study on
17 the feasibility of increasing the capacity of national service
18 programs across the country to respond to the COVID-—
19 19 national emergency, the corresponding public health
20 crisis, and the economic and social impact to communities
21 across the country.

22 (b) SCOPE OF StTuDY.—The Corporation for National
23 and Community Service shall examine new and existing
24 programs, partnerships, organizations and grantees that

25 could be utilized to respond to the COVID-19 national

26 emergency as described in subsection (a), including—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003752
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 258 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1448
1 (1) service opportunities related to food secu-
2 rity, education, economic opportunity, and disaster
3 or emergency response;
4 (2) partnerships with the Department of Health
5 and Human Services, the Centers for Disease Con-
6 trol and Prevention, and public health departments
7 in all 50 states and territories to respond to publie
8 health needs related to COVID-19 such as testing,
9 contact tracing, or related activities; and
10 (3) the capacity and ability of the State Com-
11 missions on National and Community Service to re-
12 spond to the needs of state and local governments in
13 each state or territory in which such State Commis-
14 sion iS In operation.
15 (c) REQUIRED ASPECTS OF THE StTupy.—TIn per-
16 forming the study described in this section, the Corpora-

—
~

tion for National and Community Service shall examine

18 the following aspects for each of the new or existing pro-
19 erams, partnerships, organizations and grantees as de-
20 seribed in subsection (b), including—

21 (1) the cost and resources necessary related to
22 expansion as described in paragraphs (1), (2) and
23 (3) of subsection (b);

24 (2) the timeline for implementation of any ex-
25 panded partnerships or expanded capacity as de-

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003753
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 259 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1449
1 seribed in paragraphs (1), (2) and (3) of subsection
2 (b);
3 (3) options to use existing corps programs over-
4 seen by the Corporation for National and Commu-
5 nity Service for expanding such capacity, and the
6 role of programs, such as AmeriCorps, AmeriCorps
7 VISTA, AmeriCorps National Civilian Community
8 Corps, or Senior Corps, for expanding capacity as
9 deseribed in paragraphs (1), (2) and (3) of sub-
10 section (b);
11 (4) the ability to imerease diversity, including
12 economic, racial, ethnic, and gender diversity,
13 amongst national service volunteers and programs as
14 part of any expansion activities;
15 (5) the geographic distribution of demand by
16 state due to the economie or health related impacts
17 of COVID-19 for national service volunteer opportu-
18 nities across the country and the additional volun-
19 teer capacity needed to meet this demand, com-
20 paring existing demand for volunteer opportunities
21 to expected or realized increases as a result of
22 COVID-19; and
23 (6) whether any additional administrative ca-
24 pacity is needed to respond to increases in demand
25 as deseribed in paragraph (5), including through
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003754
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 260 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1450

1 erantee organizational capacity or at the Corpora-

tion for National and Community Service.

(d) REPORTS TO CONGRESSIONAL COMMITTEES.—
Not later than 30 days after the date of enactment of this
Act, the Chief Executive Officer of the Corporation for
National and Community Service shall prepare and submit
a report to the Committee on Education and Labor and

the Committee on Appropriations of the House of Rep-

oO Aa aN DH OD SP WH Ld

resentatives, and the Committee on Health, Education,
10 Labor, and Pensions and the Committee on Appropria-
11 tions of the Senate, with recommendations on the role for
12 the Corporation for National and Community Service in
13 responding to the COVID-19 national emergency, includ-
14 ing any recommendations for legislative, regulatory, and
15 administrative changes based on findings related to the

16 topics identified under subsection (b).

 

17 DEFINITIONS

18 SEC. 150207.

19 In this subtitle, the following definitions apply:

20 (1) DVSA TERMS.—The terms “Director” and

21 “poverty line for a single individual” have the mean-

22 ing given such terms in section 421 of the Domestic

23 Volunteer Service Act of 1973 (42 U.S.C. 5061).

24 (2) COVID-19 NATIONAL EMERGENCY.—The

25 term “COVID-19 national emergency” means the

26 national emergency declared by the President under
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003755
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 261 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1451

1 the National Emergencies Act (50 U.S.C. 1601 et

2 seq.) on March 13, 2020, with respect to COVID-

3 19.

4 (3) GRANTEE.—The term “grantee” means a

5 recipient of a grant under the Domestic Volunteer

6 Service Act of 1973 (42 U.S.C. 4950 et seq.) or the

7 National and Community Service Act of 1990 (42

8 U.S.C. 12501 et seq.) to run a program.

9 (4) PRoGRAM.—The term “program’’ means a
10 program funded under the Domestic Volunteer Serv-
11 ice Act of 1973 (42 U.S.C. 4950 et seq.) or the Na-
12 tional and Community Service Act of 1990 (42
13 U.S.C. 12501 et seq.).

14 (5) STATE COMMISSION ON NATIONAL AND
15 COMMUNITY SERVICE.—The term “State Commis-
16 sion on National and Community Service’ has the
17 meaning given such term in section 101 of the Na-
18 tional and Community Service Aet (42) U.S.C.
19 12511).

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003756
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 262 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1452
1 DIVISION P—ACCESS ACT

SEC. 160001. SHORT TITLE; TABLE OF CONTENTS.

This Act may be cited as the “American Coronavirus/
COVID-19 Election Safety and Security Act” or the “AC-
CESS Act”’,

CONTINGENCY PLANS IN RESPONSE TO NAT-

2

3

4

5

6 SEC. 160002. REQUIREMENTS FOR FEDERAL ELECTION
7

8 URAL DISASTERS AND EMERGENCIES.

9

(a) IN GENERAL.—

10 (1) ESTABLISHMENT.—Not later than 30 days
11 after the date of the enactment of this Act, each
12 State and each jurisdiction in a State which is re-
13 sponsible for administering elections for Federal of-
14 fice shall establish and make publicly available a
15 contingency plan to enable individuals to vote in
16 elections for Federal office durmg a state of emer-
17 gency, public health emergency, or national emer-
18 geney which has been declared for reasons inelud-
19 ing—

20 (A) a natural disaster; or

21 (B) an infectious disease.

22 (2) UPDATING.—Each State and jurisdiction
23 shall update the contingency plan established under
24 this subsection not less frequently than every 5
25 years.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003757
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 263 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1453
1 (b) REQUIREMENTS RELATING TO SaFeTY.—The
2 contingency plan established under subsection (a) shall in-
3 elude initiatives to provide equipment and resources need-
4 ed to protect the health and safety of poll workers and
5 voters when voting in person.
6 (¢) REQUIREMENTS RELATING TO RECRUITMENT OF
7 PoLL WoRKERS.—The contingency plan established
8 under subsection (a) shall include initiatives by the chief
9 State election official and local election officials to recruit
10 poll workers from resilient or unaffected populations,
11 which may include—
12 (1) employees of other State and local govern-
13 ment offices; and
14 (2) in the case in which an infectious disease
15 poses significant increased health risks to elderly in-
16 dividuals, students of secondary schools and institu-
17 tions of higher education in the State.
18 (d) ENFORCEMENT.—
19 (1) ATTORNEY GENERAL.—The Attorney Gen-
20 eral may bring a civil action against any State or ju-
21 risdiction in an appropriate United States District
22 Court for such declaratory and injunctive relief (in-
23 cluding a temporary restraining order, a permanent
24 or temporary injunction, or other order) as may be
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003758
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 264 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1454

1 necessary to carry out the requirements of this sec-

2 tion.

3 (2) PRIVATE RIGHT OF ACTION.—

4 (A) IN GENERAL.—In the case of a viola-

5 tion of this section, any person who is aggrieved

6 by such violation may provide written notice of
7 the violation to the chief election official of the

8 State involved.

9 (B) RELIEF.—If the violation is not cor-
10 rected within 20 days after receipt of a notice
il under subparagraph (A), or within 5 days after
12 receipt of the notice if the violation occurred
13 within 120 days before the date of an election
14 for Federal office, the aggrieved person may, in
15 a civil action, obtain declaratory or injunctive
16 relief with respect to the violation.

17 (C) SPECIAL RULE.—If the violation o¢-
18 curred within 5 days before the date of an elec-
19 tion for Federal office, the aggrieved person
20 need not provide notice to the chief election of-
21 ficial of the State involved under subparagraph
22 (A) before bringing a civil action under sub-
23 paragraph (B).

24 (e) DEFINITIONS.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003759
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 265 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1455
1 (1) ELECTION FOR FEDERAL OFFICE.—F or
2 purposes of this section, the term ‘“‘election for Fed-
3 eral office’? means a general, special, primary, or
4 runoff election for the office of President or Vice
5 President, or of Senator or Representative in, or
6 Delegate or Resident Commissioner to, the Con-
7 OTeSS.
8 (2) STATE.—For purposes of this section, the
9 term “State” includes the District of Columbia, the
10 Commonwealth of Puerto Rico, Guam, American
11 Samoa, the United States Virgin Islands, and the
12 Commonwealth of the Northern Mariana Islands.
13 (f) EFFECTIVE DATE.—This section shall apply with
14 respect to the regularly scheduled general election for Fed-
15 eral office held in November 2020 and each succeeding
16 election for Federal office.
17 SEC. 160003. EARLY VOTING AND VOTING BY MAIL.
18 (a) REQUIREMENTS.—Title HI of the Help America
19 Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended

No
OQ

by adding at the end the following new subtitle:
“Subtitle C—Other Requirements

“SEC. 321. EARLY VOTING.

Nw NM NN
OO NI

(a) REQUIRING ALLOWING VOTING PRIOR TO DATE

we)
i

OF ELECTION.—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003760
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 266 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1456
1 (1) IN GENERAL.—Each State shall allow indi-
2 viduals to vote in an election for Federal office dur-
3 ing an early voting period which occurs prior to the
4 date of the election, in the same manner as voting
5 is allowed on such date.
6 (2) LENGTH OF PERIOD.—The early voting
7 period required under this subsection with respect to
8 an election shall consist of a period of consecutive
9 days (ineluding weekends) which begins on the 15th
10 day before the date of the election (or, at the option
il of the State, on a day prior to the 15th day before
12 the date of the election) and ends on the date of the
13 election.
14 “(b) MINIMUM EARLY VOTING REQUIREMENTS.—
15 Each polling place which allows voting during an early vot-

16 ing period under subsection (a) shall—

17 (1) allow such voting for no less than 10 hours
18 on each day;
19 (2) have uniform hours each day for which
20 such voting oceurs; and
21 (3) allow such voting to be held for some pe-
22 riod of time prior to 9:00 a.m (loeal time) and some
23 period of time after 5:00 p.m. (loeal time).
24 ‘“(¢) LOCATION OF POLLING PLACES.—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003761
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 267 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

 

1457

1 “(1) PROXIMITY TO PUBLIC TRANSPOR-
2 TATION.—To the greatest extent practicable, a State
3 shall ensure that each polling place which allows vot-
4 ing during an early voting period under subsection
5 (a) is loeated within walking distance of a stop on
6 a public transportation route.

7 “(2) AVAILABILITY IN RURAL AREAS.—The
8 State shall ensure that polling places which allow
9 voting during an early voting period under sub-
10 section (a) will be located in rural areas of the State,
il and shall ensure that such polling places are located
12 in communities which will provide the greatest op-
13 portunity for residents of rural areas to vote during
14 the early voting period.

15 ““(d) STANDARDS.

16 (1) IN GENERAL.—The Commission shall issue
17 standards for the administration of voting prior to
18 the day scheduled for a Federal election. Such
19 standards shall include the nondiscriminatory geo-
20 eraphie placement of pollmg places at which such
21 voting occurs.
22 (2) DEVIATION.—The standards described in
23 paragraph (1) shall permit States, upon providing
24 adequate public notice, to deviate from any require-
25 ment in the ease of unforeseen circumstances such

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003762
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 268 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1458

1 as a natural disaster, terrorist attack, or a change

2 in voter turnout.

3 ‘“(e) BALLOT PROCESSING AND SCANNING REQUIRE-

4 MENTS.

5 (1) IN GENERAL.—The State shall begin proc-

6 essing and scanning ballots cast during early voting

7 for tabulation at least 14 days prior to the date of

8 the election mvolved.

9 (2) LIMITATION.—Nothing in this subsection
10 shall be construed to permit a State to tabulate bal-
il lots in an election before the closing of the polls on
12 the date of the election.

13 “(f) EFFECTIVE DaTE.—This section shall apply
14 with respect to the regularly scheduled general election for
15 Federal office held in November 2020 and each succeeding

16 election for Federal office.

17 “SEC. 322. PROMOTING ABILITY OF VOTERS TO VOTE BY
18 MAIL.

19 (a) UNIFORM AVAILABILITY OF ABSENTEE VOTING

20 to ALL VOTERS.—

21 (1) IN GENERAL.—If an individual in a State

22 is eligible to cast a vote in an election for Federal

23 office, the State may not impose any additional con-

24 ditions or requirements on the eligibility of the indi-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003763
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 269 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1459

1 vidual to cast the vote in such election by absentee
2 ballot by mail.

3 (2) ADMINISTRATION OF VOTING BY MAIL.—

4 “(A) PROHIBITING IDENTIFICATION RE-
5 QUIREMENT AS CONDITION OF OBTAINING BAL-
6 LOT.—A State may not require an individual to
7 provide any form of identification as a condition
8 of obtaining an absentee ballot, except that
9 nothing in this paragraph may be construed to
10 prevent a State from requiring a signature of
il the individual or similar affirmation as a condi-
12 tion of obtaiing an absentee ballot.

13 ‘““(B) PROHIBITING REQUIREMENT TO PRO-
14 VIDE NOTARIZATION OR WITNESS SIGNATURE
15 AS CONDITION OF OBTAINING OR CASTING BAL-
16 LOT.—A. State may not require notarization or
17 witness signature or other formal authentica-
18 tion (other than voter attestation) as a condi-
19 tion of obtaining or casting an absentee ballot.
20 “(C) DEADLINE FOR RETURNING BAL-
21 LOT.—A State may impose a deadline for re-
22 questing the absentee ballot and related voting
23 materials from the appropriate State or local
24 election official and for returning the ballot to
25 the appropriate State or local election official.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003764
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 270 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1460

—_

“(3) APPLICATION FOR ALL FUTURE ELEC-
TIONS.—At the option of an individual, a State shall
treat the individual’s application to vote by absentee
ballot by mail in an election for Federal office as an
application to vote by absentee ballot by mail in all
subsequent Federal elections held in the State.

“(b) DUE PROCESS REQUIREMENTS FOR STATES

REQUIRING SIGNATURE VERIFICATION.—

oO Aa aN DH OD SP WH Ld

(1) REQUIREMENT.—

10 (A) IN GENERAL.—A State may not im-
il pose a signature verification requirement as a
12 condition of accepting and counting an absentee
13 ballot submitted by any individual with respect
14 to an election for Federal office unless the
15 State meets the due process requirements de-
16 seribed in paragraph (2).

17 “(B) SIGNATURE VERIFICATION REQUIRE-
18 MENT DESCRIBED.—In this subsection, a ‘sig-
19 nature verification requirement’ is a require-
20 ment that an election official verify the identi-
21 fication of an individual by comparing the indi-
22 vidual’s signature on the absentee ballot with
23 the individual’s signature on the official list of
24 registered voters in the State or another official

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003765
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 271 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1461

1 record or other document used by the State to
2 verify the signatures of voters.

3 “(2) DUE PROCESS REQUIREMENTS.—

4 (A) NOTICE AND OPPORTUNITY TO CURE
5 DISCREPANCY.—If an individual submits an ab-
6 sentee ballot and the appropriate State or local
7 election official determines that a discrepancy
8 exists between the signature on such ballot and
9 the signature of such individual on the official
10 list of registered voters in the State or other of-
il ficial record or document used by the State to
12 verify the signatures of voters, such election of-
13 ficial, prior to making a final determination as
14 to the validity of such ballot, shall—

15 ‘“G) make a good faith effort to imme-
16 diately notify the individual by mail, tele-
17 phone, and (Gf available) electronic mail
18 that—

19 ‘“(I) a discrepancy exists between
20 the signature on such ballot and the
21 signature of the individual on the offi-
22 cial list of registered voters in the
23 State, and
24 “(I) if such diserepaney is not
25 eured prior to the expiration of the

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003766
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 272 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1462

1 10-day period which begins on the
2 date the official notifies the individual
3 of the discrepancy, such ballot will not
4 be counted; and

5 Gi) cure such diserepaney and count
6 the ballot if, prior to the expiration of the
7 10-day period deseribed in clause (i)(II),
8 the individual provides the official with in-
9 formation to cure such discrepaney, either
10 in person, by telephone, or by electronic
11 methods.

12 “(B) NOTICE AND OPPORTUNITY TO PRO-
13 VIDE MISSING SIGNATURE.—If an individual
14 submits an absentee ballot without a signature,
15 the appropriate State or local election official,
16 prior to making a final determination as to the
17 validity of the ballot, shall—

18 ‘“G) make a good faith effort to imme-
19 diately notify the individual by mail, tele-
20 phone, and (if available) electronic mail
21 that—
22 “(T) the ballot did not include a
23 signature, and
24 “(IT) if the individual does not
25 provide the missing signature prior to

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003767
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 273 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1463
1 the expiration of the 10-day period
2 which begins on the date the official
3 notifies the individual that the ballot
4 did not include a signature, such bal-
5 lot will not be counted; and
6 Gi) count the ballot if, prior to the
7 expiration of the 10-day period described
8 in clause (1)(II), the individual provides the
9 official with the missing signature on a
10 form proscribed by the State.
11 “(C) OTHER REQUIREMENTS.—An election
12 official may not make a determination that a
13 discrepancy exists between the signature on an
14 absentee ballot and the signature of the indi-
15 vidual who submits the ballot on the official list
16 of registered voters in the State or other official
17 record or other document used by the State to
18 verify the signatures of voters unless—
19 “() at least 2 election officials make
20 the determination; and
21 i) each official who makes the de-
22 termination has received training in proce-
23 dures used to verify signatures.
24 (3) REPORT.—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003768
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 274 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1464

1 “(A) IN GENERAL.—Not later than 120
2 davs after the end of a Federal election cyele,
3 each chief State election official shall submit to
4 Congress a report containing the following in-
5 formation for the applicable Federal election
6 evele in the State:

7 “G) The number of ballots invalidated
8 due to a discrepancy under this subsection.
9 “(i) Deseription of attempts to con-
10 tact voters to provide notice as required by
il this subsection.

12 ‘“Gii) Description of the eure process
13 developed by such State pursuant to this
14 subsection, including the number of ballots
15 determined valid as a result of such proc-
16 ess.

17 “(B) FEDERAL ELECTION CYCLE DE-
18 FINED.—For purposes of this subsection, the
19 term ‘Federal election eyele’ means the period
20 beginning on January 1 of any odd numbered
21 year and ending on December 31 of the fol-
22 lowing year.
23 ‘“(¢) METHODS AND TIMING FOR TRANSMISSION OF

24 BALLOTS AND BALLOTING MATERIALS TO VOTERS.—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003769
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 275 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1465

1 “(1) METHOD FOR REQUESTING BALLOT.—In
2 addition to such other methods as the State may es-
3 tablish for an individual to request an absentee bal-
4 lot, the State shall permit an individual to submit a
5 request for an absentee ballot online. The State shall
6 be considered to meet the requirements of this para-
7 graph if the website of the appropriate State or local
8 election official allows an absentee ballot request ap-
9 plication to be completed and submitted online and
10 if the website permits the individual—

il (A) to print the application so that the
12 individual may complete the application and re-
13 turn it to the official; or

14 ‘“(B) request that a paper copy of the ap-
15 plieation be transmitted to the individual by
16 mail or electronic mail so that the individual
17 may complete the application and return it to
18 the official.

19 “(2) ENSURING DELIVERY PRIOR TO ELEC-
20 TION.—If an individual requests to vote by absentee
21 ballot in an election for Federal office, the appro-
22 priate State or local election official shall ensure
23 that the ballot and relating voting materials are re-
24 ceived by the individual prior to the date of the elec-
25 tion so long as the individual’s request is received by

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003770
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 276 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1466

1 the official not later than 5 days (exeluding Satur-
2 days, Sundays, and legal public holidays) before the
3 date of the election, except that nothing in this para-
4 graph shall preclude a State or local jurisdiction
5 from allowing for the acceptance and processing of
6 ballot requests submitted or received after such re-
7 quired period.

8 “(3) SPECIAL RULES IN CASE OF EMERGENCY
9 PERIODS.—

10 “CA) AUTOMATIC MAILING OF ABSENTEE
11 BALLOTS TO ALL VOTERS.—If the area in which
12 an election is held is in an area in which an
13 emergency or disaster which is described in sub-
14 paragraph (A) or (B) of seetion 1135(g)(1) of
15 the Social Seeurity Aet (42 U.S.C. 1320b-
16 5(2)(1)) is declared during the period described
17 in subparagraph (C)—

18 ‘“G) paragraphs (1) and (2) shall not
19 apply with respect to the election; and
20 i) not later than 2 weeks before the
21 date of the election, the appropriate State
22 or local election official shall transmit by
23 mail absentee ballots and balloting mate-
24 rials for the election to all individuals who
25 are registered to vote in such election or,

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003771
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 277 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1467
1 in the case of any State that does not reg-
2 ister voters, all individuals who are in the
3 State’s central voter file (or if the State
4 does not keep a central voter file, to all in-
5 dividuals who are eligible to vote in such
6 election).
7 “(B) AFFIRMATION.—If an individual re-
8 ceives an absentee ballot from a State or local
9 election official pursuant to subparagraph (A)
10 and returns the voted ballot to the official, the
11 ballot shall not be counted in the election unless
12 the individual includes with the ballot a signed
13 affirmation that—
14 “G) the individual has not and will
15 not cast another ballot with respect to the
16 election; and
17 Gi) acknowledges that a material
18 misstatement of fact in completing the bal-
19 lot may constitute grounds for conviction
20 of perjury.
21 “(C) PERIOD DESCRIBED.—The period de-
22 seribed in this subparagraph with respect to an
23 election is the period which begins 120 days be-
24 fore the date of the election and ends 30 days
25 before the date of the election.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003772
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 278 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1468

1 ‘(D) APPLICATION TO NOVEMBER 2020
2 GENERAL ELECTION.—Because of the publi
3 health emergency declared pursuant to section
4 319 of the Public Health Service Act (42
5 U.S.C. 247d) resulting from the COVID-19
6 pandemic, the special rules set forth in this
7 paragraph shall apply with respect to the regu-
8 larly scheduled general election for Federal of-
9 fice held in November 2020 in each State.

10 “(d) ACCESSIBILITY FOR INDIVIDUALS WITH DIS-
11 ABILITIES.—The State shall ensure that all absentee bal-

i
No

lots and related voting materials in elections for Federal

—"
On

office are aecessible to individuals with disabilities in a

—
fs

manner that provides the same opportunity for access and

—"
ws

participation (including with privacy and independence) as

oooh,
oN

for other voters.

—
~

“(e) UNIFORM DEADLINE FOR ACCEPTANCE OF

—_
CO

MAILED BALLOTS.—A State may not refuse to accept or

—
\©

process a ballot submitted by an individual by mail with

No
OQ

respect to an election for Federal office in the State on

NO
—

the grounds that the individual did not meet a deadline

ho
No

for returning the ballot to the appropriate State or local

ho
Go

election official if—

we)
i

(1) the ballot is postmarked, signed, or other-

No
Gn

wise indicated by the United States Postal Service to

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003773
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 279 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1469

1 have been mailed on or before the date of the elec-
2 tion; and

3 (2) the ballot is received by the appropriate
4 election official prior to the expiration of the 10-day
5 period which begins on the date of the election.

6 “(f) ALTERNATIVE METHODS OF RETURNING BAL-
7 LOTS.—

8 (1) IN GENERAL.—In addition to permitting
9 an individual to whom a ballot in an election was
10 provided under this section to return the ballot to an
il election official by mail, the State shall permit the
12 individual to cast the ballot by delivering the ballot
13 at such times and to such locations as the State may
14 establish, including—

15 (A) permitting the individual to deliver
16 the ballot to a polling place on any date on
17 which voting in the election is held at the poll-
18 ing place; and

19 “(B) permitting the imdividual to deliver
20 the ballot to a designated ballot drop-off loca-
21 tion.
22 “(2) PERMITTING VOTERS TO DESIGNATE
23 OTHER PERSON TO RETURN BALLOT.—The State—
24 (A) shall permit a voter to designate any
25 person to return a voted and sealed absentee

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003774
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 280 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1470
1 ballot to the post office, a ballot drop-off loca-
2 tion, tribally designated building, or election of-
3 fice so long as the person designated to return
4 the ballot does not receive any form of com-
5 pensation based on the number of ballots that
6 the person has returned and no_ individual,
7 eroup, or organization provides compensation
8 on this basis; and
9 “(B) may not put any limit on how many
10 voted and sealed absentee ballots any des-
11 ignated person can return to the post office, a
12 ballot drop off location, tribally designated
13 building, or election office.
14 (2) BALLOT PROCESSING AND SCANNING REQUIRE-
15 MENTS.
16 (1) IN GENERAL.—The State shall begin proc-
17 essing and scanning ballots east by mail for tabula-
18 tion at least 14 days prior to the date of the election
19 involved.
20 (2) LimMrrTaATION.—Nothing in this subsection
21 shall be construed to permit a State to tabulate bal-
22 lots in an election before the closing of the polls on
23 the date of the election.
24 ‘“(h) RULE OF CONSTRUCTION.—Nothing in this see-

25 tion shall be construed to affect the authority of States

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003775
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 281 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1471

—_

to conduct elections for Federal office through the use of
polling places at which mdividuals cast ballots.
“G) No EFFECT ON BALLOTS SUBMITTED BY AB-

SENT MILITARY AND OVERSEAS VOTERS.

 

Nothing in
this section may be construed to affect the treatment of
any ballot submitted by an individual who is entitled to
vote by absentee ballot under the Uniformed and Overseas

Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).

oO Aa aN DH OD SP WH Ld

“G) EPFECTIVE DATE.

 

This section shall apply

=
©

with respect to the regularly scheduled general election for

—
—

Federal office held in November 2020 and each succeeding

=
No

election for Federal office.

—"
On

“SEC. 323. ABSENTEE BALLOT TRACKING PROGRAM.

—
fs

‘‘(a) REQUIREMENT.—Each State shall earry out a

—"
ws

program to track and confirm the receipt of absentee bal-

oooh,
oN

lots in an election for Federal office under which the State

—_
~

or loeal election official responsible for the receipt of voted

—_
CO

absentee ballots in the election carries out procedures to

—
\©

track and confirm the receipt of such ballots, and makes

No
OQ

information on the receipt of such ballots available to the

NO
—

individual who east the ballot, by means of online access

ho
No

using the Internet site of the official’s office.
o

N
Go

‘“(b) INFORMATION ON WHETHER VOTE WAS

we)
i

COUNTED.—The information referred to under subsection

No
Gn

(a) with respect to the receipt of an absentee ballot shall

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003776
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 282 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1472

—_

include information regarding whether the vote cast on the
ballot was counted, and, in the case of a vote which was
not counted, the reasons therefor.

‘“(e) USE OF TOLL-FREE TELEPHONE NUMBER BY
OFFICIALS WITHOUT INTERNET SITE.—A program estab-
lished by a State or local election official whose office does
not have an Internet site may meet the requirements of

subsection (a) if the official has established a toll-free tele-

oO Aa aN DH OD SP WH Ld

phone number that may be used by an individual who east

i
©

an absentee ballot to obtain the information on the receipt

poe,
—

of the voted absentee ballot as provided under such sub-

i
No

section.

—"
On

“(d) EFFECTIVE DatE.—This section shall apply

—
fs

with respect to the regularly scheduled general election for

—"
ws

Federal office held in November 2020 and each succeeding

16 election for Federal office.
17 “SEC. 324. RULES FOR COUNTING PROVISIONAL BALLOTS.
18 “(a) STATEWIDE COUNTING OF PROVISIONAL BAL-
19 LoTs.—
20 “(1) IN GENERAL.—For purposes of section
21 302(a)(4), notwithstanding the precinct or polling
22 place at which a provisional ballot is cast within the
23 State, the appropriate election official shall count
24 each vote on such ballot for each election in which
25 the individual who east such ballot is ehgible to vote.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003777
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 283 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1473
1 “(2) EFFECTIVE DATE.—This subsection shall
2 apply with respect to the regularly scheduled general
3 election for Federal office held in November 2020
4 and each succeeding election for Federal office.
5 ‘“(b) UNIFORM AND NONDISCRIMINATORY STAND-
6 ARDS.—
7 “(1) IN GENERAL.—Consistent with the re-
8 quirements of section 302, each State shall establish
9 uniform and nondiseriminatory standards for the
10 issuance, handling, and counting of provisional bal-
il lots.
12 “(2) EFFECTIVE DATE.—This subsection shall
13 apply with respect to the regularly scheduled general
14 election for Federal office held in November 2020
15 and each succeeding election for Federal office.
16 “SEC. 325. COVERAGE OF COMMONWEALTH OF NORTHERN
17 MARIANA ISLANDS.
18 ‘In this subtitle, the term ‘State’ includes the Com-
19 monwealth of the Northern Mariana Islands.
20 “SEC. 326. MINIMUM REQUIREMENTS FOR EXPANDING
21 ABILITY OF INDIVIDUALS TO VOTE.
22 “The requirements of this subtitle are minimum re-
23 quirements, and nothing in this subtitle may be construed

we)
i

to prevent a State from establishing standards which pro-

No
Gn

mote the ability of individuals to vote im elections for Fed-

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003778
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 284 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1474

1 eral office, so long as such standards are not inconsistent
2 with the requirements of this subtitle or other Federal
3 laws.”,

4 (b) CONFORMING AMENDMENT RELATING TO
5 ISSUANCE OF VOLUNTARY GUIDANCE BY ELECTION AS-
6 SISTANCE COMMISSION.—Section 311(b) of such Act (52
7 U.S.C. 21101(b)) is amended—

8 (1) by striking “and” at the end of paragraph
9 (2);

10 (2) by striking the period at the end of para-
il graph (3) and inserting “*; and”; and

12 (3) by adding at the end the following new
13 paragraph:

14 (4) in the case of the recommendations with
15 respect to subtitle C, June 30, 2020.”.

16 (¢) ENFORCEMENT.—

17 (1) COVERAGE UNDER EXISTING ENFORCE-
18 MENT PROVISIONS.—Section 401 of such Act (52
19 U.S.C. 21111) is amended by striking “and 3038”
20 and inserting “303, and subtitle C of title IIT’.
21 (2) AVAILABILITY OF PRIVATE RIGHT OF AC-
22 TION.—Title IV of such (52 U.S.C. 21111 et seq.)
23 is amended by adding at the end the following new
24 section:

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003779
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 285 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1475
“SEC. 403. PRIVATE RIGHT OF ACTION FOR VIOLATIONS OF

—

CERTAIN REQUIREMENTS.

(a) IN GENERAL.—In the case of a violation of sub-
title C of title HI, section 402 shall not apply and any
person who is agerieved by such violation may provide
written notice of the violation to the chief election official
of the State involved.

“(b) RELIEF.—If the violation is not corrected within

Oo fo SN DW OO S&P WH WN

20 days after receipt of a notice under subsection (a), or

—
©

within 5 days after receipt of the notice if the violation

—_
—_

occurred within 120 days before the date of an election

—
Bo

for Federal office, the aggrieved person may, in a eivil ac-
13 tion, obtain declaratory or injunctive relief with respect
14 to the violation.

15 “(¢) SPECIAL RULE.—If the violation occurred within
16 5 days before the date of an election for Federal office,
17 the aggrieved person need not provide notice to the chef
18 election official of the State involved under subsection (a)
19 before bringing a civil action under subsection (b).”’.

20 (d) CLERICAL AMENDMENT.—The table of contents
21 of such Act is amended—

22 (1) by adding at the end of the items relating
23 to title III the following:

“Subtitle C—Other Requirements

“Sec. 321. Early voting.

“Sec, 322. Promoting ability of voters to vote by mail.
“Sec. 323. Absentee ballot tracking program.

“See. 324. Rules for counting provisional ballots.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003780
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 286 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1476

“See. 325. Coverage of Commonwealth of Northern Mariana Islands.
“Sec. 326. Minimum requirements for expanding ability of individuals to vote.”’;

and.
1 (2) by adding at the end of the items relating
2 to title IV the following new item:

“See. 403. Private right of action for violations of certain requirements.”’.

3 SEC. 160004. PERMITTING USE OF SWORN WRITTEN STATE-
4 MENT TO MEET IDENTIFICATION REQUIRE-
5 MENTS FOR VOTING.

6 (a) PERMITTING USE OF STATEMENT.—Subtitle C of
7 title UI of the Help America Vote Act of 2002, as added
8 by section 160003(a), is amended—

9 (1) by redesignating sections 325 and 326 as
10 sections 326 and 327; and
11 (2) by inserting after section 324 the following
12 new section:

13 “SEC. 325. PERMITTING USE OF SWORN WRITTEN STATE-

14 MENT TO MEET IDENTIFICATION REQUIRE-
15 MENTS.
16 (a) USE OF STATEMENT.—
17 “(1) IN GENERAL.—Except as provided in sub-
18 section (¢), if a State has in effect a requirement
19 that an individual present identification as a condi-
20 tion of casting a ballot in an election for Federal of-
21 fice, the State shall permit the individual to meet
22 the requirement—

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003781
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 287 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1477

1 ‘“‘(A) in the case of an individual who de-
2 sires to vote in person, by presenting the appro-
3 priate State or local election official with a
4 sworn written statement, signed by the indi-
5 vidual under penalty of perjury, attesting to the
6 individual’s identity and attesting that the indi-
7 vidual is eligible to vote in the election; or

8 “(B) in the case of an individual who de-
9 sires to vote by mail, by submitting with the
10 ballot the statement described in subparagraph
11 (A).

12 (2) DEVELOPMENT OF PRE-PRINTED VERSION
13 OF STATEMENT BY COMMISSION.—The Commission
14 shall develop a pre-printed version of the statement
15 deseribed in paragraph (1)(A) which includes a
16 blank space for an individual to provide a name and
17 signature for use by election officials in States which
18 are subject to paragraph (1).

19 (3) PROVIDING PRE-PRINTED COPY OF STATE-
20 MENT.—A State which is subject to paragraph (1)
21 shall—
22 “(A) make copies of the pre-printed
23 version of the statement described in paragraph
24 (1)(A) which is prepared by the Commission
25 available at polling places for election officials

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003782
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 288 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1478

—_

to distribute to individuals who desire to vote in
person; and
‘“(B) include a copy of such pre-printed
version of the statement with each blank absen-
tee or other ballot transmitted to an individual
who desires to vote by mail.
“(b) REQUIRING USE OF BALLOT IN SAME MANNER

AS INDIVIDUALS PRESENTING IDENTIFICATION.—An in-

Oo Oo SN DBD A S&S WO WV

dividual who presents or submits a sworn written state-

=
©

ment in accordance with subsection (a)(1) shall be per-

—
—

mitted to east a ballot in the election in the same manner

=
No

as an individual who presents identification.

—
On

“(¢) EXCEPTION FOR FIRST-TIME VOTERS REG-

—
fs

ISTERING BY MatL.—Subsections (a) and (b) do not apply

—"
ws

with respect to any individual described in paragraph (1)

on
on

of section 303(b) who is required to meet the requirements

—
~

of paragraph (2) of such section.”.

pn
oO

(b) REQUIRING STATES TO INCLUDE INFORMATION

—
\©

ON USE OF SWORN WRITTEN STATEMENT IN VOTING IN-

i)
©

FORMATION MATERIAL POSTED AT POLLING PLACES.—

bo
—

Section 302(b)(2) of such Act (52 U.S.C. 21082(b)(2)),

No
No

is amended—

N
Go

(1) by striking “and” at the end of subpara-

We)
a

graph ();

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003783
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 289 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1479

1 (2) by striking the period at the end of sub-
2 paragraph (F) and inserting “; and”; and

3 (3) by adding at the end the following new sub-
4 paragraph:

5 ‘““(G) in the ease of a State that has in ef-
6 fect a requirement that an individual present
7 identification as a condition of casting a ballot
8 in an election for Federal office, information on
9 how an individual may meet such requirement
10 by presenting a sworn written statement in ac-
11 cordance with section 303A.”.
12 (c) CLERICAL AMENDMENT.—The table of contents

13 of such Act, as amended by section 1600038, is amended—

14 (1) by redesignating the items relating to sec-
15 tions 325 and 326 as relating to sections 326 and
16 327; and
17 (2) by inserting after the item relating to sec-
18 tion 324 the following new item:

“See. 325. Permitting use of sworn written statement to meet identification re-

quirements.”’.

19 (d) EFFECTIVE DATE.—The amendments made by

20 this section shall apply with respect to elections occurring
21 on or after the date of the enactment of this Act.

22 SEC. 160005. VOTING MATERIALS POSTAGE.

23 (a) PREPAYMENT OF POSTAGE ON RETURN ENVE-

24 LOPES.—

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003784
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 290 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1480
1 (1) IN GENERAL.—Subtitle C of title HI of the
Help America Vote Act of 2002, as added by section
160003(a) and as amended by section 160004(a), is
further amended—

(A) by redesignating sections 326 and 327

2

3

4

5

6 as sections 327 and 328; and
7 (B) by inserting after section 325 the fol-
8 lowing new section:

9 “SEC. 326. PREPAYMENT OF POSTAGE ON RETURN ENVE-
10 LOPES FOR VOTING MATERIALS.

il ‘‘(a) PROVISION OF RETURN ENVELOPES.—The ap-

12 propriate State or local election official shall provide a

13 self-sealing return envelope with—

14 (1) any voter registration application form
15 transmitted to a registrant by mail;

16 “(2) any application for an absentee ballot
17 transmitted to an applicant by mail; and

18 (3) any blank absentee ballot transmitted to a
19 voter by mail.

20 “(b) PREPAYMENT OF POSTAGE.—Consistent with

21 regulations of the United States Postal Service, the State
22 or the unit of local government responsible for the admin-
23 istration of the election involved shall prepay the postage

24 on any envelope provided under subsection (a).

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003785
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 291 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1481
1 ‘“(e¢) NO EFFECT ON BALLOTS OR BALLOTING MATE-
RIALS TRANSMITTED TO ABSENT MILITARY AND OVER-
SEAS VOTERS.—Nothing in this section may be construed
to affect the treatment of any ballot or balloting materials

transmitted to an individual who is entitled to vote by ab-

Absentee Voting Act (52 U.S.C. 20301 et seq.).”.

2
3
4
5
6 sentee ballot under the Uniformed and Overseas Citizens
7
8 (2) CLERICAL AMENDMENT.—The table of con-
9

tents of such Act, as amended by section 160004(e),

10 is amended—

11 (A) by redesignating the items relating to
12 sections 326 and 327 as relating to sections
13 327 and 328; and

14 (B) by inserting after the item relating to
15 section 325 the following new item:

“Sec. 326. Prepayment of postage on return envelopes for voting materials”.

16 (b) ROLE OF UNITED STATES POSTAL SERVICE.—
17 (1) IN GENERAL.—Chapter 34 of title 39,
18 United States Code, is amended by adding after sec-
19 tion 3406 the following:

20 “§3407. Voting materials

21 (a) Any voter registration application, absentee bal-
22 lot application, or absentee ballot with respect to any elec-
23 tion for Federal office shall be carried expeditiously, with

24 postage on the return envelope prepaid by the State or

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003786
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 292 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1482

1 unit of local government responsible for the administration
of the election.
‘“(b) As used in this section—
(1) the term ‘absentee ballot’ means any ballot

transmitted by a voter by mail in an election for

2
3
4
5
6 Federal office, but does not include any ballot cov-
7 ered by section 3406; and

8 (2) the term ‘election for Federal office’ means
9 a general, special, primary, or runoff eleetion for the
10 office of President or Vice President, or of Senator
11 or Representative in, or Delegate or Resident Com-
12 missioner to, the Congress.

13 ‘‘(e) Nothing in this section may be construed to af-
14 feet the treatment of any ballot or balloting materials
15 transmitted to an individual who is entitled to vote by ab-
16 sentee ballot under the Uniformed and Overseas Citizens

17 Absentee Voting Act (52 U.S.C. 20801 et seq.).”.

18 (2) CLERICAL AMENDMENT.—The table of sec¢-
19 tions for chapter 34 of such title is amended by in-
20 serting after the item relating to section 3406 the
21 following:

“3407. Voting materials.”.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003787
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 293 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1483
1 SEC. 160006. REQUIRING TRANSMISSION OF BLANK ABSEN-
2 TEE BALLOTS UNDER UOCAVA TO CERTAIN
3 VOTERS.
4 (a) IN GENERAL.—The Uniformed and Overseas
5 Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.)
6 is amended by inserting after section 103B the following
7 new section:
8 “SEC. 103C. TRANSMISSION OF BLANK ABSENTEE BALLOTS
9 TO CERTAIN OTHER VOTERS.
10 (a) IN GENERAL.—
11 (1) STATE RESPONSIBILITIES.—Subjeet to the
12 provisions of this section, each State shall transmit
13 blank absentee ballots electronically to qualified indi-
14 viduals who request such ballots in the same manner
15 and under the same terms and conditions under
16 which the State transmits such ballots electronically
17 to absent uniformed services voters and overseas vot-
18 ers under the provisions of section 102(f), except
19 that no such marked ballots shall be returned elec-
20 tronically.
21 (2) REQUIREMENTS.—Any blank absentee bal-
22 lot transmitted to a qualified individual under this
23 section—
24 “(A) must comply with the language re-
25 quirements under section 203 of the Voting
26 Rights Act of 1965 (52 U.S.C. 10503); and
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003788
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 294 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1484

1 ‘“(B) must comply with the disability re-
2 quirements under section 508 of the Rehabilita-
3 tion Act of 1973 (29 U.S.C. 794d).

4 (3) AFFIRMATION.—The State may not trans-
5 mit a ballot to a qualified individual under this sec-
6 tion unless the individual provides the State with a
7 signed affirmation in electronic form that—

8 (A) the individual is a qualified individual
9 (as defined in subsection (b));

10 “(B) the individual has not and will not
11 east another ballot with respect to the election;
12 and

13 “(C) acknowledges that a material
14 misstatement of fact in completing the ballot
15 may constitute grounds for conviction of per-
16 jury.

17 (4) CLARIFICATION REGARDING FREE POST-
18 AGE.—An absentee ballot obtained by a qualified in-
19 dividual under this section shall be considered bal-
20 loting materials as defined in section 107 for pur-
21 poses of section 3406 of title 39, United States
22 vode.
23 (5) PROHIBITING REFUSAL TO ACCEPT BAL-
24 LOT FOR FAILURE TO MEET CERTAIN REQUIRE-
25 MENTS.—A_ State shall not refuse to accept and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003789
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 295 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1485
1 process any otherwise valid blank absentee ballot
2 which was transmitted to a qualified individual
3 under this section and used by the individual to vote
4 in the election solely on the basis of the following:
5 (A) Notarization or witness signature re-
6 quirements.
7 ‘“(B) Restrictions on paper type, including
8 weight and size.
9 “(C) Restrictions on envelope type, includ-
10 ing weight and size.
11 “(b) QUALIFIED INDIVIDUAL.—
12 “(1) IN GENERAL.—In this section, except as
13 provided in paragraph (2), the term ‘qualified indi-
14 vidual’ means any individual who is otherwise quali-
15 fied to vote in an election for Federal office and who
16 meets any of the following requirements:
17 (A) The individual—
18 ‘“G) has previously requested an ab-
19 sentee ballot from the State or jurisdiction
20 in which such individual is registered to
21 vote; and
22 Gi) has not received such absentee
23 ballot at least 2 days before the date of the
24 election.
25 “(B) The individual—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003790
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 296 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1486

1 (i) resides in an area of a State with
2 respect to which an emergency or public
3 health emergency has been declared by the
4 chief executive of the State or of the area
5 involved within 5 days of the date of the
6 election under the laws of the State due to
7 reasons including a natural disaster, in-
8 cluding severe weather, or an infectious
9 disease; and

10 Gi) has not previously requested an
11 absentee ballot.

12 “(C) The individual expects to be absent
13 from such individual’s jurisdiction on the date
14 of the election due to professional or volunteer
15 service in response to a natural disaster or
16 emergency as described in subparagraph (B).

17 “(D) The individual is hospitalized or ex-
18 pects to be hospitalized on the date of the elec-
19 tion.
20 ‘““(E) The individual is an individual with a
21 disability (as defined in section 3 of the Ameri-
22 eans with Disabilities Act of 1990 (42 U.S.C.
23 12102)) and resides in a State which does not
24 offer voters the ability to use secure and acces-
25 sible remote ballot marking. For purposes of

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003791
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 297 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1487
1 this subparagraph, a State shall permit an indi-
2 vidual to self-certify that the individual is an in-
3 dividual with a disability.
4 (2) EXCLUSION OF ABSENT UNIFORMED SERV-
5 ICES AND OVERSEAS VOTERS.—The term ‘qualified
6 individual’ shall not include an absent uniformed
7 services voter or an overseas voter.
8 “(e) STATE.—F or purposes of this section, the term
9 ‘State’ includes the District of Columbia, the Common-
10 wealth of Puerto Rico, Guam, American Samoa, the
11 United States Virgin Islands, and the Commonwealth of
12 the Northern Mariana Islands.
13 “(d) EFFECTIVE DatE.—This section shall apply
14 with respect to the regularly scheduled general election for
15 Federal office held in November 2020 and each succeeding
16 election for Federal office.”’.
17 (b) CONFORMING AMENDMENT.—Section 102(a) of
18 such Act (52 U.S.C. 20302(a)) is amended—
19 (1) by striking ‘‘and” at the end of paragraph
20 (10);
21 (2) by striking the period at the end of para-
22 graph (11) and inserting “; and”; and
23 (3) by adding at the end the following new
24 paragraph:
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003792
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 298 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1488
1 (12) meet the requirements of section 103C
with respect to the provision of blank absentee bal-
lots for the use of qualified individuals described in
such section.”’.

(¢) CLERICAL AMENDMENTS.—The table of contents

 

of such Act is amended by inserting the following after

a DS OH BP WH bo

section 103:

“Sec. 103A. Procedures for collection and delivery of marked absentee ballots
of absent overseas uniformed services voters.

“See. 103B. Federal voting assistance program improvements.

“See. 103C. Transmission of blank absentee ballots to certain other voters.”’.

8 SEC. 160007. VOTER REGISTRATION.

\O

(a) REQUIRING AVAILABILITY OF INTERNET FOR

10 VOTER REGISTRATION.—

11 (1) REQUIRING AVAILABILITY OF INTERNET
12 FOR REGISTRATION.—The National Voter Registra-
13 tion Act of 19938 (52 U.S.C. 20501 et seq.) is
14 amended by inserting after section 6 the following
15 new section:

16 “SEC. 6A. INTERNET REGISTRATION.
17 (a) REQUIRING AVAILABILITY OF INTERNET FOR

18 ONLINE REGISTRATION.—

19 “(1) AVAILABILITY OF ONLINE REGISTRATION

20 AND CORRECTION OF EXISTING REGISTRATION IN-

21 FORMATION.—Each State, acting through the chief

22 State election official, shall ensure that the following

23 services are available to the public at any time on
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003793
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 299 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1489

1 the official public websites of the appropriate State
2 and loeal election officials in the State, in the same
3 manner and subject to the same terms and condi-
4 tions as the services provided by voter registration
5 agencies under section 7(a):

6 (A) Online application for voter registra-
7 tion.

8 ‘“(B) Online assistance to applicants in ap-
9 plying to register to vote.
10 “(C) Online completion and submission by
11 applicants of the mail voter registration applica-
12 tion form preseribed by the Election Assistance
13 Commission pursuant to section 9(a)(2), inelud-
14 ing assistance with providing a signature as re-
15 quired under subsection (@).
16 ‘(D) Online receipt of completed voter reg-
17 istration applications.

18 ‘“(b) ACCEPTANCE OF COMPLETED APPLICATIONS.

 

19 A State shall accept an online voter registration applica-
20 tion provided by an individual under this section, and en-

21 sure that the individual is registered to vote in the State,

22 if—

23 (1) the individual meets the same voter reg-

24 istration requirements applicable to individuals who

25 register to vote by mail in accordance with section
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003794
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 300 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1490

1 6(a)(1) using the mail voter registration application
2 form prescribed by the Election Assistance Commis-
3 sion pursuant to section 9(a)(2); and

4 (2) the individual meets the requirements of
5 subsection (e) to provide a signature in electronic
6 form (but only in the case of applications submitted
7 during or after the second year in which this section
8 is in effect in the State).

9 ‘“(¢) SIGNATURE REQUIREMENTS.—

10 “(1) IN GENERAL.—For purposes of this see-
il tion, an individual meets the requirements of this
12 subsection as follows:

13 “CA) In the case of an individual who has
14 a signature on file with a State agenev, includ-
15 ing the State motor vehicle authority, that is
16 required to provide voter registration services
17 under this Act or any other law, the individual
18 consents to the transfer of that electronic signa-
19 ture.
20 “(B) If subparagraph (A) does not apply,
21 the individual submits with the application an
22 electronic copy of the individual’s handwritten
23 signature through electronic means.
24 “(C) If subparagraph (A) and subpara-
25 eraph (B) do not apply, the individual executes

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003795
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 301 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1491
1 a computerized mark in the signature field on
2 an online voter registration application, in ac-
3 cordance with reasonable security measures es-
4 tablished by the State, but only if the State ae-
5 cepts such mark from the individual.
6 “(2) TREATMENT OF INDIVIDUALS UNABLE TO
7 MEET REQUIREMENT.—If an individual is unable to
8 meet the requirements of paragraph (1), the State
9 shall—
10 (A) permit the individual to complete all
11 other elements of the online voter registration
12 application;
13 ‘(B) permit the individual to provide a sig-
14 nature at the time the individual requests a bal-
15 lot in an election (whether the individual re-
16 quests the ballot at a polling place or requests
17 the ballot by mail); and
18 “(C) if the individual carries out the steps
19 deseribed in subparagraph (A) and subpara-
20 eraph (B), ensure that the individual is reg-
21 istered to vote in the State.
22 (3) NoTiceE.—The State shall ensure that in-
23 dividuals applying to register to vote online are noti-
24 fied of the requirements of paragraph (1) and of the
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003796
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 302 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1492

1 treatment of individuals unable to meet such re-
2 quirements, as deseribed in paragraph (2).

3 “(d) CONFIRMATION AND DISPOSITION.—

4 (1) CONFIRMATION OF RECEIPT.—Upon the
5 online submission of a completed voter registration
6 application by an individual under this section, the
7 appropriate State or local election official shall send
8 the individual a notice confirming the State’s receipt
9 of the application and providing instructions on how
10 the individual may check the status of the applica-
11 tion.

12 (2) NOTICE OF DISPOSITION.—Not later than
13 7 days after the appropriate State or local election
14 official has approved or rejected an application sub-
15 mitted by an individual under this section, the offi-
16 cial shall send the individual a notice of the disposi-
17 tion of the application.

18 “(3) METHOD OF NOTIFICATION.—The appro-
19 priate State or local election official shall send the
20 notices required under this subsection by regular
21 mail and—
22 “CA) in the ease of an individual who has
23 provided the official with an electronic mail ad-
24 dress, by electronic mail; and

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003797
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 303 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1493

—_

“(B) at the option of an individual, by text

message.
‘“(e) PROVISION OF SERVICES IN NONPARTISAN
MANNER.—The services made available under subsection
(a) shall be provided in a manner that ensures that, con-

sistent with section 7(a)(5)

 

(1) the online application does not seek to in-

fluence an applicant’s political preference or party

oO Aa aN DH OD SP WH Ld

registration; and

10 (2) there is no display on the website pro-
il moting any political preference or party allegiance,
12 except that nothing in this paragraph may be con-
13 strued to prohibit an applicant from registering to
14 vote as a member of a political party.

15 “(f) PROTECTION OF SECURITY OF INFORMATION.—

16 In meeting the requirements of this section, the State shall
17 establish appropriate technological security measures to
18 prevent to the greatest extent practicable any unauthor-
19 ized access to information provided by individuals using
20 the services made available under subsection (a).

21 ‘‘(o) ACCESSIBILITY OF SERVICES.—A state shall en-
22 sure that the services made available under this section
23 are made available to individuals with disabilities to the
24 same extent as services are made available to all other in-

25 dividuals.

gAVHLC\051 220\051220.072.xml (76335 113)
May 12, 2020 (12:13 p.m.)

DOC 0003798
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 304 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1494
1 “(h) USE OF ADDITIONAL TELEPHONE-BASED SYS-
TEM.—A State shall make the services made available on-
line under subsection (a) available through the use of an
automated telephone-based system, subject to the same

terms and conditions applicable under this section to the

2

3

4

5

6 services made available online, in addition to making the
7 services available online in accordance with the require-
8 ments of this section.

9 ““G) NONDISCRIMINATION AMONG REGISTERED VOT-
10 ERS UsING MAIL AND ONLINE REGISTRATION.—In ear-
11 rying out this Act, the Help America Vote Act of 2002,
12 or any other Federal, State, or local law governing the
13 treatment of registered voters in the State or the adminis-
14 tration of elections for public office in the State, a State
15 shall treat a registered voter who registered to vote online
16 in accordance with this section in the same manner as the

17 State treats a registered voter who registered to vote by

18 mail.’’.

 

19 (2) SPECIAL REQUIREMENTS FOR INDIVIDUALS
20 USING ONLINE REGISTRATION.—

21 (A) TREATMENT AS INDIVIDUALS REG-
22 ISTERING TO VOTE BY MAIL FOR PURPOSES OF
23 FIRST-TIME VOTER IDENTIFICATION REQUIRE-
24 MENTS.—NSection 3038(b)(1)(A) of the Help
25 America Vote Act of 2002 (52 U.S.C.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003799
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 305 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1495

1 21083(b)(1)(A)) is amended by striking “by
2 mail” and inserting “by mail or online under
3 section 6A of the National Voter Registration
4 Act of 1993”.
5 (B) REQUIRING SIGNATURE FOR FIRST-
6 TIME VOTERS IN  JURISDICTION.—Section
7 303(b) of such Act (52 U.S.C. 21083(b)) is
8 amended—
9 (i) by redesignating paragraph (5) as
10 paragraph (6); and
11 (ii) by inserting after paragraph (4)
12 the following new paragraph:
13 “(5) SIGNATURE REQUIREMENTS FOR FIRST-
14 TIME VOTERS USING ONLINE REGISTRATION.—
15 (A) IN GENERAL.—A State shall, in a
16 uniform and nondiscriminatory manner, require
17 an individual to meet the requirements of sub-
18 paragraph (B) if—
19 ‘“G) the individual registered to vote
20 in the State online under section 6A of the
21 National Voter Registration Act of 1993;
22 and
23 Gi) the individual has not previously
24 voted in an election for Federal office in
25 the State.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003800
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 306 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1496
1 “(B)  REQUIREMENTS.—An individual
2 meets the requirements of this subparagraph
3 if—
4 “G) in the case of an individual who
5 votes in person, the individual provides the
6 appropriate State or local election official
7 with a handwritten signature; or
8 Gi) i the case of an individual who
9 votes by mail, the individual submits with
10 the ballot a handwritten signature.
11 “(C) INAPPLICABILITY.—Subparagraph
12 (A) does not apply in the ease of an individual
13 who is—
14 ‘G) entitled to vote by absentee ballot
15 under the Uniformed and Overseas Citi-
16 zens Absentee Voting Act (52 U.S.C.
17 20302 et seq.);
18 (i) provided the right to vote other-
19 wise than in person under — section
20 3(b)(2)(B)(Gi) of the Voting Accessibility
21 for the Elderly and Handicapped Act (52
22 U.S.C. 20102(b)(2) (CB) i)); or
23 “(ii) entitled to vote otherwise than
24 in person under any other Federal law.”’.
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003801
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 307 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1497

1 (C) CONFORMING AMENDMENT RELATING
2 TO EFFECTIVE DATE.—Section 3803(d)(2)(A) of
3 such Act (52 U.S.C. 21083(d)(2)(A)) is amend-
4 ed by striking “Each State’? and inserting “Ex-
5 cept as provided in subsection (b)(5), each
6 State’.

7 (3) CONFORMING AMENDMENTS.—

8 (A) TIMING OF REGISTRATION.—Section
9 8(a)(1) of the National Voter Registration Act
10 of 1993 (52 U.S.C. 20507(a)(1)) is amended—
il (i) by striking “and” at the end of
12 subparagraph (C);

13 (i) by redesignating subparagraph
14 (D) as subparagraph (E); and

15 (ii) by inserting after subparagraph
16 (C) the following new subparagraph:

17 ‘“(D) im the ease of online registration
18 through the official public website of an election
19 official under section 6A, if the valid voter reg-
20 istration application is submitted online not
21 later than the lesser of 28 days, or the period
22 provided by State law, before the date of the
23 election (as determined by treating the date on
24 which the application is sent electronically as
25 the date on which it is submitted); and”’.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003802
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 308 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1498

1 (B) INFORMING APPLICANTS OF ELIGI-
2 BILITY REQUIREMENTS AND PENALTIES.—Sec-
3 tion 8&(a)(5) of such Act (52 USC.
4 20507(a)(5)) is amended by striking “and 7”
5 and inserting “6A, and 7”.

6 (b) USE OF INTERNET TO UPDATE REGISTRATION
7 INFORMATION.—

8 (1) UPDATES TO INFORMATION CONTAINED ON
9 COMPUTERIZED STATEWIDE VOTER REGISTRATION
10 LIST.—

11 (A) IN GENERAL.—Section 308(a) of the
12 Help America Vote Act of 2002 (52 U.S.C.
13 21083(a)) is amended by adding at the end the
14 following new paragraph:

15 “(6) USE OF INTERNET BY REGISTERED VOT-
16 ERS TO UPDATE INFORMATION.—

17 ‘“(A) IN GENERAL.—The appropriate State
18 or local election official shall ensure that any
19 registered voter on the computerized list may at
20 any time update the voter’s registration infor-
21 mation, including the voter’s address and elec-
22 tronic mail address, online through the official
23 public website of the election official responsible
24 for the maintenance of the list, so long as the
25 voter attests to the contents of the update by

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003803
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 309 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

 

1499

1 providing a signature in electronic form in the
2 same manner required under section 6A(e) of

3 the National Voter Registration Act of 1993.

4 ‘“‘(B) PROCESSING OF UPDATED INFORMA-

5 TION BY ELECTION OFFICIALS.—If a registered

6 voter updates registration information under
7 subparagraph (A), the appropriate State or

8 local election official shall—

9 “G) revise any information on the
10 computerized list to reflect the update
11 made by the voter; and
12 ‘“(i) if the updated registration infor-
13 mation affects the voter’s eligibility to vote
14 in an election for Federal office, ensure
15 that the information is processed with re-
16 spect to the election if the voter updates
17 the information not later than the lesser of
18 7 days, or the period provided by State
19 law, before the date of the election.

20 ‘“(C) CONFIRMATION AND DISPOSITION.—

21 “G) CONFIRMATION OF RECEIPT.—

22 Upon the online submission of updated

23 registration information by an individual

24 under this paragraph, the appropriate

25 State or local election official shall send
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003804
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 310 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1500
1 the individual a notice confirming the
2 State’s receipt of the updated information
3 and providing instructions on how the indi-
4 vidual may check the status of the update.
5 “Gi) NOTICE OF DISPOSITION.—Not
6 later than 7 days after the appropriate
7 State or local election official has accepted
8 or rejected updated information submitted
9 by an individual under this paragraph, the
10 official shall send the individual a notice of
11 the disposition of the update.
12 “Gi) METHOD OF NOTIFICATION.—
13 The appropriate State or local election offi-
14 cial shall send the notices required under
15 this subparagraph by regular mail and—
16 ‘“(T) in the case of an individual
17 who has requested that the State pro-
18 vide voter registration and voting in-
19 formation through electronic mail, by
20 electronic mail; and
21 “(T) at the option of an indi-
22 vidual, by text message.”’.
23 (B) CONFORMING AMENDMENT RELATING
24 TO EFFECTIVE DATE.—Section 303(d)(1)(A) of
25 such Act (52 U.S.C. 21083(d)(1)(A)) is amend-
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003805
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 311 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1501
1 ed by striking “subparagraph (B),” and insert-
2 ing “subparagraph (B) and subsection (a)(6),”.
3 (2) ABILITY OF REGISTRANT TO USE ONLINE
4 UPDATE TO PROVIDE INFORMATION ON _ RESI-
5 DENCE.—Section 8(d)(2)(A) of the National Voter
6 Registration Act of 19938 (52. USC.
7 20507(d)(2)(A)) is amended—
8 (A) in the first sentence, by inserting after
9 “return the card” the following: “or update the
10 registrant’s information on the computerized
il Statewide voter registration list using the online
12 method provided under section 303(a)(6) of the
13 Help America Vote Act of 2002”; and
14 (B) in the second sentence, by striking
15 “returned,” and inserting the following: ‘re-
16 turned or if the registrant does not update the
17 registrant’s information on the computerized
18 Statewide voter registration list using such on-
19 line method,”’.
20 (c) SAME Day REGISTRATION.—
21 (1) IN GENERAL.—Subtitle C of title HI of the
22 Help America Vote Act of 2002, as added by section
23 160003(a) and as amended by sections 160004(a)
24 and 160005(a), is further amended—
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003806
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 312 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1502

1 (A) by redesignating sections 327 and 328
2 as sections 328 and 329; and

3 (B) by inserting after section 326 the fol-
4 lowing new section:

5 “SEC. 327. SAME DAY REGISTRATION.

6 (a) IN GENERAL.—

7 (1) REGISTRATION.—Each State shall permit

8 any eligible individual on the day of a Federal elec-
9 tion and on any day when voting, including early
10 voting, is permitted for a Federal election—

11 (A) to register to vote in such election at
12 the pollmg place using a form that meets the
13 requirements under section 9(b) of the National
14 Voter Registration Act of 1993 (or, if the indi-
15 vidual is already registered to vote, to revise
16 any of the individual’s voter registration infor-
17 mation); and

18 “(B) to east a vote in such election.

19 (2) EXCEPTION.—The requirements under
20 paragraph (1) shall not apply to a State in which,
21 under a State law in effect continuously on and after
22 the date of the enactment of this section, there is no
23 voter registration requirement for individuals in the
24 State with respect to elections for Federal office.

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003807
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 313 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1503
1 “(b) ELIGIBLE INDIVIDUAL.—For purposes of this
section, the term ‘eligible individual’ means, with respect
to any election for Federal office, an individual who is oth-
erwise qualified to vote in that election.

“(@) ERPFECTIVE DATE.—Each State shall be re-

for the regularly scheduled general election for Federal of-

2

3

4

5

6 quired to comply with the requirements of subsection (a)
7

8 fice occurring in November 2020 and for any subsequent
9

election for Federal office.’’.

10 (2) CLERICAL AMENDMENT.—The table of con-
11 tents of such Act, as added by section 160003 and
12 as amended by sections 160004 and 160005, is fur-
13 ther amended—

14 (A) by redesignating the items relating to
15 sections 327 and 328 as relating to sections
16 328 and 329; and

17 (B) by inserting after the item relating to
18 section 326 the following new item:

“Sec. 327. Same day registration.”’.
19 (d) PROHIBITING STATE FROM REQUIRING APPLI-
20 CANTS TO PROVIDE MORE THAN Last 4 DIGITS OF So-

21 CIAL SECURITY NUMBER.—

22 (1) FORM INCLUDED WITH APPLICATION FOR

23 MOTOR VEHICLE DRIVER'S  LICENSE.—NSection

24 5(e)(2)(B)(ai) of the National Voter Registration Act

25 of 1993 (52 U.S.C. 20504(e)(2)(B)(i)) is amended
GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003808
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 314 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1504

1 by striking the semicolon at the end and inserting
2 the following: ‘‘, and to the extent that the applica-
3 tion requires the applicant to provide a Social Secu-
4 rity number, may not require the applicant to pro-
5 vide more than the last 4 digits of sueh number;”’.
6 (2) NATIONAL MAIL VOTER REGISTRATION
7 FORM.—Section 9{b)(1) of such Aet (52 U.S.C.
8 20508(b)(1)) is amended by striking the semicolon
9 at the end and inserting the following: ‘‘, and to the
10 extent that the form requires the applicant to pro-
il vide a Social Security number, the form may not re-
12 quire the applicant to provide more than the last 4
13 digits of such number;’’.

14 (3) EFFECTIVE DATE.—The amendments made
15 by this subsection shall apply with respect to the
16 regularly scheduled general election for Federal of-
17 fice held in November 2020 and each succeeding
18 election for Federal office.

19 SEC. 160008. ACCOMMODATIONS FOR VOTERS RESIDING IN
20 INDIAN LANDS.
21 (a) ACCOMMODATIONS DESCRIBED.—
22 (1) DESIGNATION OF BALLOT PICKUP AND COL-
23 LECTION LOCATIONS.—Given the widespread lack of
24 residential mail delivery in Indian Country, an In-
25 dian Tribe may designate buildings as ballot pickup

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003809
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 315 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1505

1 and collection locations with respect to an election
2 for Federal office at no cost to the Indian Tribe. An
3 Indian Tribe may designate one building per pre-
4 cinet located within Indian lands. The applicable
5 State or political subdivision shall collect ballots
6 from those locations. The applicable State or polit-
7 igal subdivision shall provide the Indian Tribe with
8 accurate precinet maps for all precincts located with-
9 im Indian lands 60 days before the election.

10 (2) PROVISION OF MAIL-IN AND ABSENTEE
il BALLOTS.—The State or political subdivision shall
12 provide mail-in and absentee ballots with respect to
13 an election for Federal office to each individual who
14 is registered to vote in the election who resides on
15 Indian lands in the State or political subdivision in-
16 volved without requiring a residential address or a
17 mail-in or absentee ballot request.

18 (3) USE OF DESIGNATED BUILDING AS RESI-
19 DENTIAL AND MAILING ADDRESS.—The address of a
20 designated building that is a ballot pickup and col-
21 lection location with respect to an election for Hed-
22 eral office may serve as the residential address and
23 mailing address for voters living on Indian lands if
24 the tribally designated building is in the same pre-
25 cinet as that voter. If there is no tribally designated

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003810
Case 5:20-cv-05799-LHK Document 154-9 Filed 09/18/20 Page 316 of 316
G:\CMTE\AP\16\FY20\_D\HEROES.XML

1506

1 building within a voter’s precinct, the voter may use
2 another tribally designated building within the In-
3 dian lands where the voter is located. Voters using
4 a tribally designated building outside of the voter’s
5 precinct may use the tribally designated building as
6 a mailing address and may separately designate the
7 voter’s appropriate precinct through a description of
8 the voter’s address, as specified in — section
9 9428.4(a)(2) of title 11, Code of Federal Regula-
10 tions.

11 (4) LANGUAGE ACCESSIBILITY.—In the case of
12 a State or political subdivision that is a covered
13 State or political subdivision under section 203 of
14 the Voting Rights Act of 1965 (52 U.S.C. 10503),
15 that State or political subdivision shall provide ab-
16 sentee or mail-in voting materials with respect to an
17 election for Federal office in the language of the ap-
18 pheable minority group as well as in the English lan-
19 guage, bilingual election voting assistance, and writ-
20 ten translations of all voting materials in the lan-
21 guage of the applicable minority group, as required
22 by section 208 of the Voting Rights Act of 1965 (52
23 U.S.C. 10508), as amended by subsection (b).
24 (5) CLARIFICATION.—Nothing in this section
25 alters the ability of an individual voter residing on

GAVHLC\051 220\051220.072.xml (76335113)

May 12, 2020 (12:13 p.m.)

DOC 0003811
